Exhibit 10.8

 

[EXECUTION COPY]

 

MEMBERSHIP PURCHASE AGREEMENT

BY AND AMONG

 

CAROLINA INVESTMENT COMPANY, LLC,

STEEL DYNAMICS, INC.,

ASAP INVESTORS, LLC,

CRG INVESTORS, LLC,

RECYCLE SOUTH, LLC

 

THE SELLER MEMBERS ON EXHIBIT A AND

THE INDIVIDUAL OWNERS ON EXHIBIT B

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I – Definitions

 

1

 

1.1

 

Defined Terms

 

1

 

 

 

 

 

 

Article II – Purchase and Sale

 

12

 

2.1

 

Membership Interest Purchase

 

12

 

2.2

 

Purchase Price

 

12

 

2.3

 

Payment of Purchase Price

 

12

 

 

 

 

 

Article III – Representations and Warranties of the Sellers and Equity Owners

 

12

 

3.1

 

Organization and Good Standing

 

12

 

3.2

 

No Conflict

 

13

 

3.3

 

Capitalization

 

14

 

3.4

 

Financial Statements

 

14

 

3.5

 

Books and Records

 

15

 

3.6

 

Owned Property

 

15

 

3.7

 

Leased Property

 

16

 

3.8

 

Condition and Sufficiency of Assets

 

17

 

3.9

 

Accounts Receivable

 

17

 

3.10

 

Inventories

 

17

 

3.11

 

Liabilities

 

17

 

3.12

 

Taxes

 

18

 

3.13

 

Customers and Suppliers

 

19

 

3.14

 

Employee Benefit Plans

 

19

 

3.15

 

Compliance with Legal Requirements; Governmental Authorizations

 

23

 

3.16

 

Legal Proceedings; Orders

 

24

 

3.17

 

Absence of Certain Changes and Events

 

25

 

3.18

 

Applicable Contracts; No Defaults

 

26

 

3.19

 

Insurance

 

28

 

3.20

 

Environmental Matters

 

28

 

3.21

 

Employees

 

31

 

3.22

 

Labor Relations; Compliance

 

31

 

3.23

 

Intellectual Property

 

31

 

3.24

 

Relationships with Affiliates

 

33

 

3.25

 

Brokers or Finders

 

33

 

3.26

 

Recently Acquired Assets

 

33

 

3.27

 

Disclosure

 

33

 

 

 

 

 

 

Article IVA – Representations and Warranties of ASAP Investors and Its

 

 

 

Equity Owners

 

33

 

4A.1

 

Status and Authority

 

33

 

4A.2

 

Validity

 

34

 

i

--------------------------------------------------------------------------------


 

 

4A.3

 

Violations and Approvals

 

34

 

4A.4

 

Ownership of ASAP Investors

 

34

 

 

 

 

 

 

Article IVB – Representations and Warranties of CRG Investors and Its

 

 

 

Equity Owners

 

34

 

4B.1

 

Status and Authority

 

34

 

4B.2

 

Validity

 

35

 

4B.3

 

Violations and Approvals

 

35

 

4B.4

 

Ownership of CRG Investors

 

35

 

 

 

 

 

 

Article IVC – Representations and Warranties of Each Equity Owner

 

35

 

4C.1

 

Status and Authority

 

35

 

4C.2

 

Validity

 

36

 

4C.3

 

Violations and Approvals

 

36

 

 

 

 

 

 

Article V – Representations and Warranties of Buyer and Parent

 

36

 

5.1

 

Status and Authority

 

36

 

5.2

 

Validity

 

37

 

5.3

 

Violations and Approvals

 

37

 

5.4

 

Parent Common Stock

 

37

 

5.5

 

Parent SEC Reports; Financial Statements

 

38

 

5.6

 

Subsequent Events

 

38

 

5.7

 

Availability of Funds

 

38

 

 

 

 

 

Article VI – Additional Agreements

 

38

 

6.1

 

General

 

38

 

6.2

 

Conduct of Business Pending the Closing

 

38

 

6.3

 

Notices and Consents; Hart-Scott-Rodino Compliance

 

40

 

6.4

 

Access

 

40

 

6.5

 

Notice of Developments

 

41

 

6.6

 

Exclusivity

 

41

 

6.7

 

Reserved

 

41

 

6.8

 

Leases

 

41

 

6.9

 

Title Insurance and Surveys

 

41

 

6.10

 

Confidentiality; Publicity

 

43

 

6.11

 

Appointment of Representatives

 

43

 

6.12

 

Interim Financial Statements

 

44

 

6.13

 

Release

 

45

 

6.14

 

Financing Cooperation

 

47

 

6.15

 

Directors and Officers’ Indemnification and Insurance

 

47

 

6.16

 

Cooperation of Buyer

 

48

 

ii

--------------------------------------------------------------------------------


 

Article VII – Post-Closing Covenants

 

48

 

7.1

 

General

 

48

 

7.2

 

Litigation Support

 

48

 

7.3

 

Closing Date Audit; Allocations; Distributions

 

48

 

7.4

 

Non-Disclosure, Non-Solicitation, Non-Competition and Other Covenants

 

49

 

7.5

 

Performance Bonuses

 

53

 

 

 

 

 

 

Article VIII – Conditions to Obligation to Close

 

54

 

8.1

 

Conditions to Buyer’s and Parent’s Obligation

 

54

 

8.2

 

Conditions to the Sellers’ and the Equity Owners’ Obligations

 

56

 

 

 

 

 

 

Article IX – Closing

 

57

 

9.1

 

Closing

 

57

 

9.2

 

Deliveries at Closing by Buyer

 

57

 

9.3

 

Deliveries at Closing by the Sellers

 

58

 

9.4

 

Closing Agreements

 

58

 

 

 

 

 

 

Article X – Remedies for Breaches of this Agreement

 

58

 

10.1

 

Agreement to Indemnify

 

58

 

10.2

 

Survival

 

61

 

10.3

 

Defense of Third Party Claims

 

61

 

10.4

 

Payment of Indemnification Claims against Sellers and Equity Owners

 

62

 

10.5

 

Third Party Indemnification; Subrogation

 

62

 

10.6

 

Indemnification Accounted for in Distributions

 

63

 

10.7

 

Exclusive Remedy

 

63

 

 

 

 

 

 

Article XI – Tax Matters

 

64

 

11.1

 

Tax Indemnification

 

64

 

11.2

 

Tax Periods Ending on or Before Closing Date

 

64

 

11.3

 

Cooperation on Tax Matters

 

64

 

11.4

 

Tax-Sharing Agreements

 

64

 

11.5

 

Certain Taxes

 

65

 

11.6

 

Purchase Price Allocation

 

65

 

11.7

 

Amended Returns, etc.

 

65

 

 

 

 

 

 

Article XII – Termination

 

65

 

12.1

 

Termination

 

65

 

12.2

 

Effect of Termination

 

66

 

 

 

 

 

 

Article XIII – Miscellaneous

 

67

 

13.1

 

No Third-Party Beneficiaries

 

67

 

13.2

 

Entire Agreement

 

67

 

13.3

 

Succession and Assignment

 

67

 

13.4

 

Counterparts

 

67

 

iii

--------------------------------------------------------------------------------


 

 

13.5

 

Headings

 

67

 

13.6

 

Notices

 

67

 

13.7

 

Governing Law

 

68

 

13.8

 

Amendments and Waivers

 

68

 

13.9

 

Severability

 

68

 

13.10

 

Expenses

 

68

 

13.11

 

Construction

 

69

 

13.12

 

Incorporation of Exhibits and Schedules

 

69

 

13.13

 

Specific Performance

 

69

 

13.14

 

Submission to Jurisdiction

 

69

 

13.15

 

Arm’s Length Negotiations; Drafting

 

69

 

 

SCHEDULES

 

2.2

 

Allocation of Purchase Price

 

3.1

 

Foreign Qualifications

 

3.2(a)

 

No Conflicts

 

3.2(b)

 

Consents Required from Third Parties

 

3.4

 

Financial Statements

 

3.6(a)

 

Owned Real Property

 

3.6(b)

 

Facilities Access, Utilities, Zoning

 

3.7(a)

 

Company Real Estate Leases

 

3.7(b)

 

Personal Property Leases

 

3.8

 

Condition and Sufficiency of Assets

 

3.9

 

Company Accounts Receivable

 

3.10

 

Inventories

 

3.11

 

Liabilities

 

3.12(a)

 

Extensions of Time to File Tax Returns

 

3.12(b)

 

Extensions, Waivers of Statutes of Limitations Regarding Tax Returns

 

3.12(c)

 

Other Tax Matters

 

3.13(a)

 

Company Customers

 

3.13(b)

 

Company Suppliers

 

3.14(c)

 

Identification of Company Benefit Plans

 

3.14(d)

 

Compliance with All Statutes, Orders and Rules

 

3.14(e)

 

MEPPA & Title IV Liability/Post Retirement Medical Benefits

 

3.14(f)

 

Documents Regarding Company Benefit Plans

 

3.14(g)

 

Administrative Compliance

 

3.14(h)

 

Legal Actions Regarding Company Benefit Plans

 

3.14(i)

 

Funding of Company Benefit Plans

 

3.14(j)

 

Liabilities Regarding Benefit Plans

 

3.14(k)

 

No Acceleration of Liability under Benefit Plans

 

3.14(l)

 

COBRA Continuees

 

3.14(m)

 

Amendment and Termination of Company Benefit Plans

 

iv

--------------------------------------------------------------------------------


 

 

3.14(n)

 

Deferred Compensation Plans Subject to Code §409A

 

3.15(a)

 

Compliance with Legal Requirements

 

3.15(b)

 

Governmental Authorizations

 

3.16(a)

 

Litigation

 

3.16(b)

 

Orders

 

3.17

 

Absence of Changes Regarding the Business

 

3.18(a)

 

Applicable Contracts

 

3.18(b)

 

Enforceability of Material Company Contracts

 

3.18(c)

 

Exceptions to Compliance with Applicable Contracts

 

3.18(d)

 

Renegotiations of Applicable Contracts

 

3.19

 

Insurance Policies

 

3.20

 

Environmental Matters

 

3.21(a)

 

Employment Contracts

 

3.22

 

Labor Relations; Compliance

 

3.23(b)

 

Contracts Regarding Company Intellectual Property Assets

 

3.23(e)

 

Company Marks

 

3.24

 

Relationships with Affiliates

 

3.26

 

Recently Acquired Assets

 

4A.4

 

Ownership of ASAP Investors

 

4B.4

 

Ownership of CRG Investors

 

6.2

 

Conduct of Business Pending Closing

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A

 

Members of the Sellers

 

B

 

Individual Owners

 

C

 

Exceptions to Noncompetition and Nonsolicitation

 

D

 

Seller’s Legal Opinion

 

E

 

Buyer’s Legal Opinion

 

F

 

Escrow Agreement

 

G

 

Real Estate Purchase Agreements

 

H

 

Shareholders Agreement

 

v

--------------------------------------------------------------------------------


 

MEMBERSHIP PURCHASE AGREEMENT

 

This Membership Purchase Agreement (“Agreement”) is made and entered into as of
May 8, 2008, by and among ASAP Investors, LLC (“ASAP Investors”), CRG Investors,
LLC (“CRG Investors”) (ASAP Investors and CRG Investors may individually be
referred to as a “Seller” and collectively as the “Sellers”), the Persons listed
on Exhibit A and identified as the members of each of the Sellers (individually,
a “Seller Member,” and collectively, the “Seller Members”), the individuals or
estates listed on Exhibit B and identified as the shareholders or equity owners
of the Seller Members (individually, an “Individual Owner,” and collectively,
the “Individual Owners”) (the Seller Members and the Individual Owners may
individually be referred to as an “Equity Owner” and collectively as the “Equity
Owners”), Carolina Investment Company, LLC (“Buyer”), Steel Dynamics, Inc.
(“Parent”), and Recycle South, LLC (the “Company”).

 

This Agreement is entered into under the following circumstances:

 

a.             The Sellers and Buyer are the members of the Company and own 100%
of the issued and outstanding equity and membership interest in the Company.

 

b.             Sellers have agreed to sell and Buyer has agreed to purchase all
the Sellers’ equity and membership interest in the Company.

 

c.             The Equity Owners acknowledge and agree that (i) the Equity
Owners will benefit by the sale and purchase of the Sellers’ equity and
membership interest in the Company, (ii) the Equity Owners will receive the sale
proceeds of such sale directly or indirectly, (iii) the Equity Owners will
receive consideration to support their covenants and other obligations under
this Agreement, (iv) Buyer would not have entered into this Agreement if the
Equity Owners do not become parties hereto, and (v) the Equity Owners’
obligations and covenants with respect to non-competition will be incurred in
connection with the sale of a business of which they are direct or indirect
owners.

 

NOW, THEREFORE, in mutual consideration of the promises contained herein, the
Parties agree as follows:

 

ARTICLE I – DEFINITIONS

 

1.1          Defined Terms.  The following terms when used in this Agreement
(including the Exhibits and the Schedules) have the meaning set forth below:

 

“2004 Prior Agreement” means the Membership Purchase Agreement by and among
Industrial Acquisition Corporation, Spartan Iron and Metal Corporation of
Spartanburg, S.C., Spartan Iron and Metal Corporation of Wellford, S.C., K&W
Recycling, Inc., Carolina Scrap Processors, Inc., James W. Knight, Jr., Thomas
E. Davis, Larry E. Seay, Michael E. Munafo, Carolina Investment Company, LLC,
and Carolinas Recycling Group, LLC, dated June 18, 2004.

 

1

--------------------------------------------------------------------------------


 

“2007 Prior Agreement” means the Consolidation Agreement and Plan of Merger by
and among Atlantic Scrap & Processing, LLC, Carolinas Recycling Group, LLC,
Carolina Investment Company, LLC, CRG Investors, LLC, ASAP Investors, LLC, the
ASAP Investors described therein, the CRG Investors described therein, and South
Atlantic Recycling Group, LLC, dated August 31, 2007.

 

“Acquired Companies” means Recycle South, LLC, Carolinas Recycling Group, LLC,
and ASAP-Wilmington, LLC.

 

“Affiliate” of a Person means any other Person who directly or indirectly
controls, is controlled by, or is under common control with, the specified
Person. For purposes of the preceding sentence, “control” of a Person means
possession, directly or indirectly (through one or more intermediaries or other
means), of the power to direct or cause the direction of management and policies
of that Person through the ownership of voting securities (or any other interest
or interests), contract or other means.

 

“Agreement” means this Agreement and all Exhibits and Schedules hereto, as the
same may be amended or modified in accordance with the terms hereof.

 

“Applicable Contract” means any contract to which an Acquired Company is a
party.

 

“Applicable Term” means, for purposes of Section 7.4, (i) as it applies to each
Seller and all the Equity Owners other than the Griffin and Gordon Individual
Owners, the period of time beginning on the Closing Date and ending five
(5) years thereafter, and (ii) as it applies to the Griffin and Gordon
Individual Owners, the period of time beginning on the Closing Date and ending
four (4) years thereafter.

 

“ASAP Investors” is defined in the preamble to this Agreement.

 

“ASAP Representative” has the meaning set forth in Section 6.11.

 

“ASAP–Wilmington” means Atlantic Scrap and Processing—Wilmington, LLC, a wholly
owned Subsidiary of the Company.

 

“Business” means the business engaged in by the Acquired Companies of buying,
selling, brokering, processing and transporting ferrous and non-ferrous scrap
metals.

 

“Buyer” is defined in the preamble to this Agreement.

 

“Buyer Affiliated Leases” means (i) the Lease Agreement effective as of June 1,
2004 between OmniSource Athens Division, LLC and CRG, (ii) the Lease Agreement
effective as of June 1, 2004 between Jackson Iron & Metal Company, Inc. and CRG,
and (iii) the Sublease Agreement effective as of June 1, 2004 between OmniSource
Corporation and CRG.

 

“Buyer’s Article VIII Certificate” has the meaning set forth in Section 8.2.

 

“Buyer’s Closing Certificate” has the meaning set forth in Section 9.2.

 

2

--------------------------------------------------------------------------------


 

“Buyer Indemnified Parties” has the meaning set forth in Section 10.1.

 

“Buyer’s Legal Opinion” has the meaning set forth in Section 8.2.

 

“Buyer’s Resolutions Certificates” has the meaning set forth in Section 8.2.

 

“Cash Amount” has the meaning set forth in Section 2.2.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq., as amended and reauthorized.

 

“Cleanup” has the meaning set forth in the definition of Environmental, Health,
and Safety Liabilities.

 

“Closing” has the meaning set forth in Section 9.1.

 

“Closing Date” has the meaning set forth in Section 9.1.

 

“Closing Shares” has the meaning set forth in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended (all citations to the
Code, or to the Treasury Regulations promulgated thereunder, shall include any
amendments or any substitute or successor provisions thereto).

 

“Company” is defined in the preamble to this Agreement.

 

“Company Accounts Receivable” has the meaning set forth in Section 3.9.

 

“Company Balance Sheet” has the meaning set forth in Section 3.4.

 

“Company Benefit Plan” has the meaning set forth in Section 3.14.

 

“Company Copyrights” has the meaning set forth in Section 3.23.

 

“Company Debt for Borrowed Money” has the meaning set forth in Section 3.11.

 

“Company ERISA Affiliate” has the meaning set forth in Section 3.14.

 

“Company Facilities” has the meaning set forth in Section 3.6

 

“Company Financial Statements” has the meaning set forth in Section 3.4.

 

“Company Intellectual Property Assets” has the meaning set forth in
Section 3.23.

 

“Company Interim Balance Sheet” has the meaning set forth in Section 3.4.

 

“Company Leased Personal Property” has the meaning set forth in Section 3.7.

 

“Company Leased Real Property” has the meaning set forth in Section 3.7.

 

3

--------------------------------------------------------------------------------


 

“Company Marks” has the meaning set forth in Section 3.23.

 

“Company Owned Real Property” has the meaning set forth in Section 3.6.

 

“Company Personal Property Leases” has the meaning set forth in Section 3.7

 

“Company Real Estate Leases” has the meaning set forth in Section 3.7.

 

“Company Responsible Person” means a Person such as an employee, independent
contractor, landlord or agent of the Acquired Companies or the Equity Owners and
for whose conduct an Acquired Company is or may be held responsible with respect
to the Environmental Laws. For purposes of this Agreement, each Equity Owner
shall also be deemed a Company Responsible Person.

 

“Company’s Customers” has the meaning set forth in Section 3.13.

 

“Company’s Suppliers” has the meaning set forth in Section 3.13.

 

“Company Trade Secrets” has the meaning set forth in Section 3.23.

 

“Confidential Information” shall mean any and all information concerning the
Protected Business of any Acquired Company that is not readily available to the
public, including but not limited to any information related to past, present or
targeted suppliers and customers, methods of obtaining business, prices,
expenses, profits, procedures, processes or applications developed in, by, or
for the Protected Business of any Acquired Company, including projects, goals,
activities or business strategies relating to the Protected Business of any
Acquired Company, and the identities or addresses of any Acquired Company’s
employees. Confidential Information includes, but is not limited to, trade
secrets of the Acquired Companies. If any Confidential Information becomes
publicly known or readily accessible through a breach of this Agreement, then
for purposes of this Agreement, such Confidential Information shall continue to
be treated as Confidential Information notwithstanding such disclosure.

 

“Containers” means barrels, drums, above-ground and under-ground storage tanks,
vessels and related equipment and containers.

 

“Credit Agreement” means that certain Credit Agreement dated as of September 4,
2007 among the Company, the Guarantors, the Lenders, the Administrative Agent,
the Co-Syndication Agents and the Sole Lead Arranger, each as described therein.

 

“CRG” means Carolinas Recycling Group, LLC.

 

“CRG Representative” has the meaning set forth in Section 6.11.

 

“Deductible Amount” has the meaning set forth in Section 10.1.

 

“Employment Agreements” has the meaning set forth in Section 8.1.

 

4

--------------------------------------------------------------------------------


 

“Encumbrance” means any charge, claim, community property interest, lien, option
(other than an option included within the Operating Agreement), pledge, security
interest, mortgage, or right of first refusal.

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air,
plant and animal life, and any other environmental medium or natural resource.

 

“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Laws or under the Occupational Safety & Health Act (29 U.S.C §651
et seq.) (“OSHA”) and consisting of or relating to:

 


A.             ANY ENVIRONMENTAL, HEALTH, OR SAFETY MATTERS OR CONDITIONS
(INCLUDING ON-SITE OR OFF-SITE CONTAMINATION, OCCUPATIONAL SAFETY AND HEALTH,
AND REGULATION OF CHEMICAL SUBSTANCES OR PRODUCTS);


 


B.             FINES, PENALTIES, JUDGMENTS, AWARDS, SETTLEMENTS, LEGAL OR
ADMINISTRATIVE PROCEEDINGS, DAMAGES, LOSSES, CLAIMS, DEMANDS AND RESPONSE,
INVESTIGATIVE, REMEDIAL, OR INSPECTION COSTS AND EXPENSES ARISING UNDER
ENVIRONMENTAL LAWS OR OSHA;


 


C.             FINANCIAL RESPONSIBILITY UNDER ENVIRONMENTAL LAWS OR OSHA FOR
CLEANUP COSTS OR CORRECTIVE ACTION, INCLUDING ANY INVESTIGATION, PERMITTING,
MONITORING, CLEANUP, REMOVAL, CONTAINMENT, OR OTHER REMEDIATION OR RESPONSE
ACTIONS (“CLEANUP”) REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS OR OSHA (WHETHER
OR NOT SUCH CLEANUP HAS BEEN REQUIRED OR REQUESTED BY ANY GOVERNMENTAL BODY OR
ANY OTHER PERSON) AND FOR ANY NATURAL RESOURCE DAMAGES; OR


 


D.             ANY OTHER COMPLIANCE, CORRECTIVE, INVESTIGATIVE, OR REMEDIAL
MEASURES REQUIRED UNDER ENVIRONMENTAL LAWS OR OSHA.


 


THE TERMS “REMOVAL,” “REMEDIAL,” AND “RESPONSE ACTION” INCLUDE THE TYPES OF
ACTIVITIES COVERED BY CERCLA.


 

“Environmental Laws” means all federal, state and local statutes, regulations,
ordinances, and policies, all court orders and decrees and arbitration awards,
and the common law, which pertain to environmental matters or contamination of
any type whatsoever. Environmental Laws include those relating to: manufacture,
processing, use, distribution, treatment, storage, disposal, generation or
transportation of Hazardous Materials; air, surface or ground water or noise
pollution; Releases; protection of wildlife, endangered species, wetlands or
natural resources; Containers; health and safety of employees and other Persons;
and notification requirements relating to the foregoing.

 

“Environmental Permits” means every license, permit, registration, governmental
approval, agreement and consent applied for, pending by, issued or given to an
Acquired Company, and every agreement with governmental authorities (federal,
state, local or foreign)

 

5

--------------------------------------------------------------------------------


 

entered into by an Acquired Company, as the case may be, which is in effect or
has been applied for or is pending in each case which are required under or are
issued pursuant to Environmental Laws.

 

“Equity Owner” is defined in the preamble to this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agreement” means the Escrow Agreement to be entered into by the Sellers
and Buyer substantially in the form of Exhibit F.

 

“Escrow Shares” has the meaning set forth in Section 9.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Representations” has the meaning set forth in Section 10.1.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Governmental Authorization” means any approval, consent, license permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” means any:

 


A.             NATION, STATE, COUNTY, CITY, TOWN, VILLAGE, DISTRICT, OR OTHER
JURISDICTION OF ANY NATURE;


 


B.             FEDERAL, STATE, LOCAL OR MUNICIPAL GOVERNMENT; OR


 


C.             GOVERNMENTAL AUTHORITY OF ANY NATURE (INCLUDING ANY GOVERNMENTAL
AGENCY, BRANCH, DEPARTMENT, OFFICIAL, OR ENTITY AND ANY COURT OR OTHER
TRIBUNAL).


 

“Griffin and Gordon Individual Owners” means those individuals identified in
Exhibit B as “Griffin Individual Owners” or “Gordon Individual Owners.”

 

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

 

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Company Facilities, or any part thereof into the Environment.

 

6

--------------------------------------------------------------------------------


 

“Hazardous Materials” means:

 


A.             POLLUTANTS, CONTAMINANTS, PESTICIDES, RADIOACTIVE SUBSTANCES OR
HAZARDOUS OR EXTREMELY HAZARDOUS, SPECIAL, DANGEROUS OR TOXIC WASTES,
SUBSTANCES, CHEMICALS OR MATERIALS WITHIN THE MEANING OF ANY ENVIRONMENTAL LAW,
SPECIFICALLY INCLUDING PETROLEUM AND ALL DERIVATIVES THEREOF, POLYCHLORINATED
BIPHENYLS, AND ASBESTOS AND ANY (I) “HAZARDOUS SUBSTANCE” AS DEFINED IN CERCLA,
AND (II) ANY “HAZARDOUS WASTE” AS DEFINED IN RCRA; AND


 


B.             EVEN IF NOT PROHIBITED, LIMITED OR REGULATED BY ENVIRONMENTAL
LAWS, ALL POLLUTANTS, CONTAMINANTS, HAZARDOUS, DANGEROUS OR TOXIC CHEMICAL
MATERIALS, WASTES OR ANY OTHER SUBSTANCES, INCLUDING ANY INDUSTRIAL PROCESS OR
POLLUTION CONTROL WASTE (WHETHER OR NOT HAZARDOUS WITHIN THE MEANING OF RCRA)
WHICH COULD POSE A HAZARD TO THE ENVIRONMENT OR THE HEALTH AND SAFETY OF ANY
PERSON).


 

“Indemnified Party” has the meaning set forth in Section 10.3.

 

“Indemnifying Party” has the meaning set forth in Section 10.3.

 

“Individual Owner” is defined in the preamble to this Agreement.

 

“Insurance Policies” has the meaning set forth in Section 6.9.

 

“Interest” has the meaning set forth in the Operating Agreement.

 

“Knowledge of the Company” and similar phrases means the actual knowledge of
Frank Brenner, William Perry, Keith Rosen, Marvin Siegel, Ken Siegel, Steve
Siegel, Paul Siegel, Jeff Kennedy, Kym Cleveland, and Mike Munafo.

 

“Legal Requirement” means any federal, state, local, foreign, municipal
government or other administrative order, constitution, law, ordinance,
principle of common law, regulation, statute, or treaty.

 

“Losses” has the meaning set forth in Section 10.1.

 

“Material Adverse Effect” means any effect or change that would be materially
adverse to (a) the Business of the Acquired Companies taken as a whole, with
respect to the Acquired Companies, and (b) Parent and its direct and indirect
subsidiaries taken as a whole, with respect to Parent; provided that none of the
following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been, a Material Adverse
Effect:  any adverse change, event, development or effect arising from or
relating to (i) general business or economic conditions, including conditions
related to the scrap metal industry (or with respect to Parent, the steel
industry), (ii) national or international political or social conditions,
including the engagement by the United States in hostilities, or the occurrence
of any military or terrorist attack upon the United States or its agencies or
personnel, (iii) financial, banking or securities markets (including any
disruption thereof), or (iv) the taking of any action contemplated by this
Agreement or the agreements to be executed in connection herewith.

 

7

--------------------------------------------------------------------------------


 

“Material Company Contract” has the meaning set forth in Section 3.18.

 

“Membership Interest” means all the Interest, as defined in the Operating
Agreement, of the Sellers in the Company.

 

“Off-Site Facility” has the meaning set forth in Section 3.20(h).

 

“Operating Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company dated August 31, 2007.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business” or “Ordinary Course” means an action taken by a
Person will be deemed to have been taken in the “Ordinary Course of Business”
only if such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.

 

“Organizational Documents” means (a) the articles of incorporation and the
bylaws of a corporation; (b) the articles of organization or similar document
adopted or filed in connection with the creation, formation, or organization of
a limited liability company and the operating agreement or limited liability
company agreement of a limited liability company; and (c) any amendment to any
of the foregoing.

 

“OSHA” has the meaning set forth in the definition of Environmental, Health and
Safety Liabilities.

 

“Party” means those Persons signing this Agreement.

 

“Payoff Letter” has the meaning set forth in Section 8.1.

 

“Parent” is defined in the preamble to this Agreement.

 

“Parent Common Stock” has the meaning set forth in Section 2.2.

 

“Parent SEC Reports” means the Parent’s most recent Form 10-K and all subsequent
filings by the Parent with the SEC.

 

“Patents” has the meaning set forth in Section 3.23.

 

“PBGC” has the meaning set forth in Section 3.14.

 

“Permits” means every license, permit, registration, governmental approval,
agreement and consent applied for, pending by, issued or given to an Acquired
Company and every agreement with governmental authorities (federal, state, or
local or foreign) entered into by an Acquired Company which is in effect or has
been applied for or is pending, exclusive of Environmental Permits.

 

8

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable, (b) Encumbrances of landlords, carriers, warehousemen, mechanics and
materialmen arising in the Ordinary Course of Business securing amounts that are
not delinquent or past due, (c) Encumbrances arising from governmental
restrictions on use, including those arising under the securities laws,
(d) immaterial easements relating to Company Facilities that do not unreasonably
interfere with the use of such real estate, and (e) Encumbrances arising from or
related to a Material Company Contract listed on Schedule 3.18(a).

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, or other entity of any kind.

 

“Pre-Closing Tax Period” has the meaning set forth in Section 11.1.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Protected Business” shall mean (i) the business of purchasing, collecting,
processing, marketing and selling ferrous and non-ferrous scrap metals, and
(ii) providing consulting services with respect to any of the foregoing
activities.

 

“Protected Parties” has the meaning set forth in Section 7.3.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. Sec. 6901 et
seq., as amended and reauthorized.

 

“Real Estate Purchase Agreements” means the “Real Estate Purchase and Sale
Agreements” executed contemporaneously with, or to be executed promptly
following, the execution of this Agreement, unexecuted copies of which are
attached hereto and marked as Exhibit G.

 

“Related Person” means (a) with respect to a specified natural person, any
member of that individual’s immediate family and any Affiliate of that
individual or Affiliate of any member of that individual’s immediate family, and
(b) with respect to an entity, any Affiliate of that entity and any member of
the immediate family of any of those Affiliates who are individuals.  For
purposes of this definition, the “immediate family” of a specified individual
means that individual’s spouse, parent, child, sibling, or spouse of a sibling
(by blood or adoption), and any other individual who resides with that
individual.

 

“Release” means any spill, discharge, leak, emission, escape, leaching,
disposing, emptying, pouring, pumping, injection, dumping, or other release or
threatened release of any Hazardous Materials into the environment, whether or
not notification or reporting to any governmental agency was or is required,
including any Release which is subject to CERCLA.

 

“Released Parties” has the meaning set forth in Section 6.13.

 

“Released Claims” has the meaning set forth in Section 6.13.

 

9

--------------------------------------------------------------------------------


 

“Releasing Parties” has the meaning set forth in Section 6.13.

 

“Representative” has the meaning set forth in Section 6.11.

 

“Representatives’ Certificates” means the Sellers’ and Equity Owners’
Article VIII Certificates and the Sellers’ and Equity Owners’ Closing
Certificates.

 

“Resignations” has the meaning set forth in Section 8.1.

 

“Restrictions” means any restriction on the exercise of any rights related to
the Membership Interest, including without limitation, proxies, voting
agreements, transfer restrictions, agreements to sell or purchase and similar
items, but excluding any restrictions generally applicable to membership
interests in Delaware limited liability companies, including (without
limitation) those arising under the federal and state securities laws and those
arising under the Delaware Limited Liability Company Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Seller” is defined in the preamble to this Agreement.

 

“Seller Member” is defined in the preamble to this Agreement.

 

“Sellers’ and Equity Owners’ Article VIII Certificates” has the meaning set
forth in Section 8.1.

 

“Sellers’ and Equity Owners Closing Certificates” has the meaning set forth in
Section 9.3.

 

“Seller’s Legal Opinion” has the meaning set forth in Section 8.1.

 

 “Sellers’ Resolutions Certificates” has the meaning set forth in Section 8.1.

 

“Shareholders Agreement” means the Shareholders Agreement to be entered into by
the Sellers and Parent substantially in the form of Exhibit H.

 

“Subsidiary” means with respect to each Acquired Company, any corporation or
other Person whose securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person, are held by an Acquired Company.

 

“Super Board Approval” has the meaning set forth in the Operating Agreement.

 

“Survey” has the meaning set forth in Section 6.9.

 

10

--------------------------------------------------------------------------------


 

“Taxes” means all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto, and the term “Tax” means any one of the foregoing
Taxes.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax of any Acquired Company or in connection with the administration,
implementation, or enforcement of or compliance with any Legal Requirement
relating to any Tax of an Acquired Company and required to be filed by an
Acquired Company.

 

“Term” has the meaning set forth in Section 7.3.

 

“Territory” shall mean the State of North Carolina, the State of South Carolina,
and the State of Georgia.

 

“Third Party Claim” has the meaning set forth in Section 10.3.

 

“Third Party Consent” has the meaning set forth in Section 3.2.

 

“Threatened” means, with respect to a claim, Proceeding, dispute, action, or
other matter, that (i) a written demand or written notice of intent to commence
a Proceeding has been made or delivered to an Acquired Company, and (ii) an
individual listed in the definition of “Knowledge of the Company” has received,
within the three (3) month time period prior to the Closing Date, an oral demand
or oral notice of intent to commence a Proceeding.

 

“Threat of Release” means a substantial likelihood of a Release that may require
action to prevent or mitigate damage to the Environment that may result from
such Release.

 

“Title Commitments” has the meaning set forth in Section 6.9.

 

“Title Company” has the meaning set forth in Section 6.9.

 

“Title Policies” has the meaning set forth in Section 6.9.

 

“Transaction Expenses” means all legal, accounting, tax, financial advisory,
brokers, finders and other professional or transaction expenses incurred by the
Sellers and the Equity Owners in connection with the transactions contemplated
by this Agreement, together with premiums for title insurance (including
endorsements) obtained for the benefit of Recycle South or CRG in connection
with the transactions contemplated by this Agreement; provided however,
“Transaction Expenses” do not include the costs of surveys, filing fees under
the Hart-Scott-Rodino Act, and environmental reports ordered by Buyer, or
premiums for title insurance (including endorsements) obtained for the benefit
of CRG in connection with the Real Estate Purchase Agreements, which premiums
will be paid by the sellers as contemplated therein.

 

11

--------------------------------------------------------------------------------


 

ARTICLE II – PURCHASE AND SALE

 

2.1          Membership Interest Purchase.  Subject to the terms and conditions
of this Agreement, at the Closing, the Sellers shall sell and Buyer shall
purchase and acquire good and valid title to all the Sellers’ Membership
Interest free and clear of all Encumbrances (including Permitted Encumbrances)
and Restrictions.

 

2.2          Purchase Price.  The purchase price for the Membership Interest is
as follows:

 


A.             TWO HUNDRED THIRTY-TWO MILLION DOLLARS ($232,000,000.00) (“CASH
AMOUNT”), AND


 


B.             THREE MILLION NINE HUNDRED THIRTY-EIGHT THOUSAND (3,938,000)
SHARES (“CLOSING SHARES”) OF THE PARENT’S COMMON STOCK (“PARENT COMMON STOCK”). 
IN THE EVENT PARENT FIXES A RECORD DATE PRIOR TO THE CLOSING FOR ANY STOCK
DIVIDEND OR STOCK SPLIT INTO A LARGER OR SMALLER NUMBER OF SHARES, WHETHER BY
RECLASSIFICATION OF SHARES, RECAPITALIZATION OF PARENT OR OTHERWISE, WITH
RESPECT TO SHARES OF PARENT COMMON STOCK, THE NUMBER OF CLOSING SHARES SHALL BE
ADJUSTED ACCORDINGLY.


 


C.             THE PURCHASE PRICE SHALL BE ALLOCATED AMONG AND PAID TO THE
SELLERS IN THE MANNER AS SET FORTH IN SCHEDULE 2.2, WHICH IS CONSISTENT WITH THE
TERMS AND CONDITIONS OF SECTION 9A.12 OF THE OPERATING AGREEMENT. PURSUANT TO
SECTIONS 9A.2(B) AND 9A.12 OF THE OPERATING AGREEMENT, AT THE CLOSING, THE
ADJUSTED PRIORITY CAPITAL INTEREST (AS DEFINED IN THE OPERATING AGREEMENT) WILL
BE REDEEMED.  THE SELLERS AND THEIR RESPECTIVE SELLER MEMBERS AGREE THAT THE
CERTIFICATES REPRESENTING THE CLOSING SHARES PAYABLE TO THE SELLERS AT THE
CLOSING SHALL BE ISSUED IN THE NAMES OF THE INDIVIDUAL OWNERS.


 

2.3          Payment of Purchase Price.  The purchase price shall be paid as
provided in Article IX below.

 

ARTICLE III – REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND EQUITY OWNERS

 

Each Seller and each Equity Owner jointly and severally represents and warrants
to Buyer, Parent, and the Acquired Companies, as of the date hereof, as follows:

 

3.1          Organization and Good Standing.  The Acquired Companies are limited
liability companies duly organized and validly existing under the laws of the
state of their respective organization, with full limited liability company
power and authority to conduct the Business as it is now being conducted, to own
or use the properties and assets that each purports to own or use, and to
perform all their obligations under the Applicable Contracts.  The Company has
provided Buyer with true and complete copies of the Organizational Documents of
the Acquired Companies as currently in effect. Each Acquired Company is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by

 

12

--------------------------------------------------------------------------------


 

them, or the nature of the activities conducted by them, requires such
qualification, except where the failure to qualify or be in good standing would
not have a Material Adverse Effect.  Schedule 3.1 contains a complete and
accurate list of the jurisdictions outside their respective state of
organization in which an Acquired Company has been formally authorized to do
business.

 

3.2          No Conflict.

 


A.             NO CONFLICT.  EXCEPT AS SET FORTH ON SCHEDULE 3.2(A), NEITHER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION OR PERFORMANCE OF
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL, DIRECTLY OR
INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):


 


I.                                         CONTRAVENE, CONFLICT WITH, OR RESULT
IN A VIOLATION OF (1) ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF AN
ACQUIRED COMPANY, OR (2) ANY RESOLUTION ADOPTED BY THE MANAGERS OR MEMBERS, OR
ANY COMMITTEE THEREOF;


 


II.                                     CONTRAVENE, CONFLICT WITH, OR RESULT IN
A VIOLATION OF ANY LEGAL REQUIREMENT OR ANY ORDER TO WHICH AN ACQUIRED COMPANY,
OR ANY OF THE ASSETS OWNED OR USED BY AN ACQUIRED COMPANY, MAY BE SUBJECT;


 


III.                                 CONTRAVENE, CONFLICT WITH, OR RESULT IN A
VIOLATION OF ANY OF THE TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL BODY
THE RIGHT TO REVOKE, WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR MODIFY, ANY
GOVERNMENTAL AUTHORIZATION THAT IS HELD BY AN ACQUIRED COMPANY OR THAT OTHERWISE
RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, AN ACQUIRED
COMPANY;


 


IV.            CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OR BREACH OF
ANY PROVISION OF, OR GIVE ANY PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE
ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR PERFORMANCE OF, OR TO CANCEL,
TERMINATE, OR MODIFY, ANY APPLICABLE CONTRACT; OR


 


V.             RESULT IN THE IMPOSITION OR CREATION OF ANY ENCUMBRANCE UPON OR
WITH RESPECT TO ANY OF THE ASSETS OR RIGHTS OWNED OR USED BY AN ACQUIRED
COMPANY.


 


B.             REQUIRED CONSENTS.  EXCEPT FOR THE CONSENTS WITH RESPECT TO THE
HART-SCOTT-RODINO ACT, AND EXCEPT FOR THE CONSENTS SET FORTH IN SCHEDULE
3.2(B) (SUCH CONSENTS, EXCLUDING ANY UNDER THE HART-SCOTT-RODINO ACT, “THIRD
PARTY CONSENTS”), THE ACQUIRED COMPANIES ARE NOT REQUIRED TO GIVE ANY NOTICE TO
OR OBTAIN ANY CONSENT, APPROVAL, WAIVER, OR OTHER AUTHORIZATION (INCLUDING ANY
GOVERNMENTAL AUTHORIZATION) FROM ANY PERSON IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OR PERFORMANCE BY IT OF ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 

3.3          Capitalization.

 


A.             COMPANY.  THE ONLY MEMBERS OR OTHER HOLDERS OF AN EQUITY INTEREST
IN THE COMPANY PRIOR TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE THE
SELLERS AND BUYER. EXCEPT FOR THE PREFERRED INTEREST IN THE COMPANY HELD BY ASAP
INVESTORS, EACH ACQUIRED COMPANY HAS ONLY A SINGLE CLASS OF EQUITY OR MEMBERSHIP
INTERESTS AUTHORIZED AND ISSUED AND OUTSTANDING. NO LEGEND OR OTHER REFERENCE TO
ANY PURPORTED ENCUMBRANCE APPEARS UPON ANY CERTIFICATE REPRESENTING THE
MEMBERSHIP INTEREST OF THE SELLERS. THERE ARE NO AUTHORIZED OR OUTSTANDING
OPTIONS, WARRANTS, PREEMPTIVE RIGHTS, PURCHASE RIGHTS, SUBSCRIPTION, CONVERSION,
PHANTOM RIGHTS, PROFIT PARTICIPATION, OR EXCHANGE RIGHTS, OR ANY OTHER CONTRACTS
OR COMMITMENTS RELATING TO THE ISSUANCE, SALE, OR TRANSFER BY AN ACQUIRED
COMPANY OF MEMBERSHIP INTERESTS OR ANY OTHER EQUITY INTERESTS OR OTHER
SECURITIES OF AN ACQUIRED COMPANY, EXCEPT FOR THOSE DESCRIBED IN THE
ORGANIZATIONAL DOCUMENTS OF AN ACQUIRED COMPANY.


 


B.             NO SUBSIDIARIES OR OTHER BUSINESSES.  EXCEPT FOR CRG AND
ASAP-WILMINGTON, THE COMPANY DOES NOT OWN ANY SUBSIDIARIES. CRG AND
ASAP-WILMINGTON DO NOT HAVE ANY SUBSIDIARIES. THE ACQUIRED COMPANIES DO NOT OWN
OR HAVE ANY CONTRACT TO ACQUIRE ANY EQUITY SECURITIES OR OTHER OWNERSHIP
INTERESTS IN ANY OTHER PERSON OR ANY DIRECT OR INDIRECT EQUITY OR OWNERSHIP
INTEREST IN ANY OTHER BUSINESS, OTHER THAN INVESTMENTS IN “MONEY MARKET” OR
SIMILAR SHORT-TERM INVESTMENT FUNDS.


 

3.4          Financial Statements.

 


A.             SCHEDULE 3.4 CONTAINS COMPLETE AND ACCURATE COPIES OF THE
FOLLOWING:


 


I.                                         AN AUDITED CONSOLIDATED BALANCE SHEET
OF THE ACQUIRED COMPANIES (THE “COMPANY BALANCE SHEET”) AND STATEMENTS OF
INCOME, CHANGES IN MEMBERS’ CAPITAL ACCOUNTS, AND CASH FLOWS, INCLUDING THE
NOTES THERETO, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007, AND


 


II.                                     AN UNAUDITED CONSOLIDATED BALANCE SHEET
OF THE ACQUIRED COMPANIES (THE “COMPANY INTERIM BALANCE SHEET”) AND STATEMENT OF
INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2008 (THE FOREGOING FINANCIAL
STATEMENTS DESCRIBED IN SECTION 3.4(A)(I) ABOVE AND THIS 3.4(A)(II) MAY
COLLECTIVELY BE REFERRED TO AS THE “COMPANY FINANCIAL STATEMENTS”).


 


B.             THE COMPANY FINANCIAL STATEMENTS:


 


I.              FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND THE RESULTS OF OPERATIONS, AND WITH RESPECT TO THE FINANCIAL STATEMENTS
DESCRIBED IN SECTION 3.4(A)(I), CHANGES IN MEMBERS’ CAPITAL ACCOUNTS, AND CASH
FLOWS OF THE ACQUIRED COMPANIES AS OF THE RESPECTIVE DATES OF AND FOR THE
PERIODS REFERRED TO THEREIN; PROVIDED, HOWEVER, THAT THE RESULTS OF OPERATIONS
FOR ONLY A PORTION OF THE FISCAL YEAR OF ATLANTIC SCRAP & PROCESSING, LLC ARE
INCLUDED IN THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.4(A)(I), AS FURTHER
DESCRIBED IN THE FOOTNOTES THERETO, AND

 

14

--------------------------------------------------------------------------------



 


II.                                     HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED  THROUGHOUT THE PERIODS INDICATED, EXCEPT THAT THE
COMPANY FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.4(A)(II) ARE SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS AND LACK COMPLETE FOOTNOTES AND OTHER PRESENTATION
ITEMS.


 


C.                                       NO FINANCIAL STATEMENTS OF ANY PERSON
OTHER THAN THE ACQUIRED COMPANIES ARE REQUIRED BY GAAP TO BE INCLUDED IN THE
COMPANY FINANCIAL STATEMENTS.


 

3.5          Books and Records.  The financial and other books and records of
the Acquired Companies made available to Buyer are complete and correct in all
material respects and have been maintained in accordance with sound business
practices. The minute books and records of proceedings, as reviewed and made
available to Buyer, contain all the written minutes that exist for meetings of
the Acquired Companies’ managers, board members, or members, or any committee
thereof, for the period since August 31, 2007. Since the date of formation, with
respect to any action taken by each Acquired Company, which under applicable law
required the approval of the members or managers, the members or the managers
(or a duly authorized committee thereof) have approved of or ratified all such
actions. The record books with respect to the transfer of membership interests
are true, correct and complete, and record all issuances, transfers, and
cancellations of members’ equity interests in the Acquired Companies.

 

3.6          Owned Property.

 


A.             THE PARCELS OF PROPERTY DESCRIBED ON SCHEDULE 3.6(A) ARE THE ONLY
REAL ESTATE OWNED BY THE ACQUIRED COMPANIES (“COMPANY OWNED REAL PROPERTY”). THE
ACQUIRED COMPANIES OWN GOOD AND MARKETABLE FEE SIMPLE TITLE TO THE COMPANY OWNED
REAL PROPERTY AND TO ALL OF THE BUILDINGS, FIXTURES AND OTHER IMPROVEMENTS
LOCATED ON THE COMPANY OWNED REAL PROPERTY, FREE AND CLEAR OF ANY ENCUMBRANCES
EXCEPT PERMITTED ENCUMBRANCES.


 


B.             THE COMPANY OWNED REAL PROPERTY AND THE COMPANY LEASED REAL
PROPERTY (AS DEFINED BELOW) CONSTITUTE ALL OF THE REAL PROPERTY OWNED OR USED BY
THE ACQUIRED COMPANIES IN THE BUSINESS (SUCH REAL PROPERTY COLLECTIVELY REFERRED
TO AS THE “COMPANY FACILITIES”). EXCEPT AS SET FORTH ON SCHEDULE 3.6(B), WITH
RESPECT TO EACH COMPANY FACILITY:


 


I.                                         EACH OF THE COMPANY FACILITIES
(1) HAS ACCESS TO PUBLIC ROADS, SUCH ACCESS BEING SUFFICIENT TO SATISFY THE
CURRENT AND REASONABLY ANTICIPATED NORMAL TRANSPORTATION REQUIREMENTS OF THE
BUSINESS AS PRESENTLY CONDUCTED AT SUCH COMPANY FACILITY, (2) IS SERVED BY ALL
UTILITIES IN SUCH QUANTITY AND QUALITY AS ARE SUFFICIENT TO SATISFY THE CURRENT
NORMAL BUSINESS ACTIVITIES AS CONDUCTED AT SUCH COMPANY FACILITY, AND (3) IS
ZONED UNDER A ZONING CLASSIFICATION SO AS TO PERMIT THE ACQUIRED COMPANIES TO
CONTINUE ITS PRESENT USE; AND


 


II.            THE ACQUIRED COMPANIES HAVE NOT RECEIVED NOTICE OF (1) ANY
CONDEMNATION PROCEEDING WITH RESPECT TO ANY PORTION OF ANY COMPANY FACILITY OR
ANY ACCESS THERETO, AND TO THE KNOWLEDGE OF THE COMPANY, NO

 

15

--------------------------------------------------------------------------------


 


SUCH PROCEEDING IS CONTEMPLATED BY ANY GOVERNMENTAL BODY; OR (2) ANY SPECIAL
ASSESSMENT WHICH MAY AFFECT ANY OF THE COMPANY FACILITIES.


 


C.


 


THE ACQUIRED COMPANIES OWN AND HAVE GOOD TITLE TO (FREE AND CLEAR OF ANY
ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES) ALL THE PROPERTIES AND ASSETS
(WHETHER PERSONAL, FIXTURES OR MIXED AND WHETHER TANGIBLE OR INTANGIBLE) THAT
THEY PURPORT TO OWN AND WHICH ARE LOCATED AT THE COMPANY FACILITIES (OTHER THAN
THE COMPANY OWNED REAL PROPERTY, WHICH IS ADDRESSED IN SECTION 3.6(B) ABOVE) OR
AT CUSTOMER FACILITIES, OR THAT ARE REFLECTED IN THE BOOKS AND RECORDS OF THE
ACQUIRED COMPANIES, INCLUDING ALL OF THE PROPERTIES AND ASSETS REFLECTED IN THE
COMPANY INTERIM BALANCE SHEET (EXCEPT FOR PERSONAL PROPERTY OR FIXTURES SOLD
SINCE THE DATE OF THE COMPANY INTERIM BALANCE SHEET IN THE ORDINARY COURSE OF
BUSINESS), AND INCLUDING ALL THE PROPERTIES AND ASSETS PURCHASED OR OTHERWISE
ACQUIRED BY AN ACQUIRED COMPANY SINCE THE DATE OF THE COMPANY INTERIM BALANCE
SHEET (EXCEPT FOR PERSONAL PROPERTY OR FIXTURES ACQUIRED AND SOLD SINCE THE DATE
OF THE COMPANY INTERIM BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE).


 


 


 

3.7

 

Leased Property.

 

 

 


A.

 


SCHEDULE 3.7(A) SETS FORTH A LIST OF ALL LEASES AND MATERIAL LICENSES OR SIMILAR
AGREEMENTS (“COMPANY REAL ESTATE LEASES”) TO WHICH AN ACQUIRED COMPANY IS A
PARTY AND THAT RELATE TO REAL PROPERTY LEASED TO AN ACQUIRED COMPANY. THE
ACQUIRED COMPANIES HAVE A VALID LEASEHOLD INTEREST IN EACH PARCEL OF REAL
PROPERTY WHICH IS THE SUBJECT OF A COMPANY REAL ESTATE LEASE (“COMPANY LEASED
REAL PROPERTY”), FREE AND CLEAR OF ANY ENCUMBRANCES EXCEPT PERMITTED
ENCUMBRANCES. EXCEPT AS SET FORTH IN SCHEDULE 3.7(A), THE COMPANY REAL ESTATE
LEASES ARE IN FULL FORCE AND EFFECT, HAVE NOT BEEN FURTHER AMENDED, AND TO THE
KNOWLEDGE OF THE COMPANY, NO PARTY THERETO IS IN DEFAULT OR BREACH UNDER ANY
SUCH COMPANY REAL ESTATE LEASE. TO THE KNOWLEDGE OF THE COMPANY, NO EVENT HAS
OCCURRED WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD
CAUSE A MATERIAL BREACH OF OR DEFAULT UNDER ANY OF SUCH COMPANY REAL ESTATE
LEASES.


 


 


 


B.


 


SCHEDULE 3.7(B) SETS FORTH A LIST OF ALL LEASES, LICENSES OR SIMILAR AGREEMENTS
(THE “COMPANY PERSONAL PROPERTY LEASES”) TO WHICH AN ACQUIRED COMPANY IS A PARTY
THAT RELATE TO PERSONAL PROPERTY LEASED TO AN ACQUIRED COMPANY (WHETHER UNDER AN
OPERATING LEASE OR A CAPITAL LEASE) AND WHICH HAS A VALUE IN EXCESS OF
$50,000.00 (“COMPANY LEASED PERSONAL PROPERTY”). EXCEPT AS SET FORTH IN SCHEDULE
3.7(B), THE COMPANY PERSONAL PROPERTY LEASES ARE IN FULL FORCE AND EFFECT, HAVE
NOT BEEN FURTHER AMENDED, AND, TO THE KNOWLEDGE OF THE COMPANY, NO PARTY THERETO
IS IN DEFAULT OR BREACH UNDER ANY SUCH COMPANY PERSONAL PROPERTY LEASE. TO THE
KNOWLEDGE OF THE COMPANY, NO EVENT HAS OCCURRED WHICH, WITH THE PASSAGE OF TIME
OR THE GIVING OF NOTICE OR BOTH, WOULD CAUSE A MATERIAL BREACH OF OR DEFAULT
UNDER ANY OF SUCH COMPANY PERSONAL PROPERTY LEASES.


 


16

--------------------------------------------------------------------------------



 


C.


 


NOTWITHSTANDING ANYTHING IN THIS SECTION 3.7 TO THE CONTRARY, NO REPRESENTATIONS
OR WARRANTIES ARE MADE WITH RESPECT TO ANY COMPANY REAL ESTATE LEASE TO WHICH
BUYER OR ANY OF ITS AFFILIATES ARE A PARTY.


 

3.8          Condition and Sufficiency of Assets.  Except as disclosed on
Schedule 3.8, to the Knowledge of the Company, the improvements on the Company
Facilities, the machinery and equipment (both owned and leased), the vehicles
(both owned and leased) and other assets currently in use or necessary for the
Business, including, without limitation, the Company Leased Personal Property,
are structurally sound, in good operating condition, normal wear and tear
excepted, and have been maintained in accordance with sound industry practices,
and are sufficient for the continued conduct of the Business by the Acquired
Companies immediately after the Closing Date.

 

3.9          Accounts Receivable.  All accounts receivable of the Acquired
Companies that are reflected in the Company Interim Balance Sheet or that will
be reflected in the accounting records of an Acquired Company as of the Closing
Date (collectively, the “Company Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed. All of the Company Accounts Receivable are and will be good
and collectible and will be collected in full in any event within 120 days
following the Closing Date, without set-off or counterclaim, subject to the
allowance for doubtful accounts set forth in the Company Interim Balance Sheet,
as adjusted for the passage of time through the Closing Date. Except as
disclosed in Schedule 3.9, there is no contest, claim, or right of set-off,
under any contract with any obligor of a Company Accounts Receivable relating to
the amount or validity of such Company Accounts Receivable. Schedule 3.9
contains a complete and accurate list of all Company Accounts Receivable as of
May 5, 2008, which list sets forth the aging of such Company Accounts
Receivable.  Notwithstanding anything in this Section 3.9 to the contrary, no
representations or warranties are made with respect to any Company Accounts
Receivable to which Buyer or any of its Affiliates is an obligor.

 

3.10        Inventories.  All scrap and other inventories (including raw
materials and work in process) that are owned by the Acquired Companies are
physically located at the Company Facilities, except for inventories already
shipped but not yet invoiced, in transit to an Acquired Company or as otherwise
disclosed on Schedule 3.10. All inventory of the Acquired Companies, whether or
not reflected in the Company Interim Balance Sheet, consists of a quality and
quantity usable and salable in the Ordinary Course of Business, except for
obsolete items and items of below-standard quality, all of which have been
written off or written down to lower of cost or market in the Company Interim
Balance Sheet. Except as set forth on Schedule 3.10, the quantities of each item
of inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable in the present circumstances of the Acquired
Companies.

 

3.11        Liabilities.  Except as set forth on Schedule 3.11, the Acquired
Companies have no liabilities or obligations, whether accrued, absolute, known,
contingent or otherwise, that are required under GAAP to be listed on a balance
sheet, except (i) to the extent set forth in the Company Interim Balance Sheet,
and (ii) liabilities incurred in the Ordinary Course of Business after the date
of the Company Interim Balance Sheet.  All indebtedness for borrowed money of
the Acquired Companies, whether owed to a bank or any other Person, including
capitalized leases and guarantees of indebtedness for the benefit of a Person
other than an Acquired

 

17

--------------------------------------------------------------------------------


 

Company, but excluding accrued distributions to Sellers and Buyer under the
Operating Agreement (collectively, “Company Debt for Borrowed Money”) does not
exceed $135,000,000.00 as of the date of this Agreement.

 

3.12

 

Taxes.

 

 

 


A.


 


THE ACQUIRED COMPANIES HAVE FILED OR CAUSED TO BE FILED ON A TIMELY BASIS ALL
TAX RETURNS OR VALID EXTENSIONS THEREOF THAT ARE OR WERE REQUIRED TO BE FILED BY
OR WITH RESPECT TO AN ACQUIRED COMPANY PURSUANT TO APPLICABLE LEGAL
REQUIREMENTS, EXCEPT FOR TAX RETURNS THAT ARE NOT YET DUE, AND NO CLAIM HAS EVER
BEEN MADE BY ANY GOVERNMENTAL BODY IN A JURISDICTION WHERE AN ACQUIRED COMPANY
DOES NOT FILE TAX RETURNS THAT IT IS OR MAY BE SUBJECT TO TAXATION IN THAT
JURISDICTION. ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN ALL RESPECTS.
EACH ACQUIRED COMPANY HAS ALWAYS BEEN TAXED AS A PARTNERSHIP UNDER SUBCHAPTER K
OF THE CODE; PROVIDED HOWEVER, EFFECTIVE AS OF AUGUST 31, 2007, CRG HAS BEEN
TREATED AS A DISREGARDED ENTITY FOR TAX PURPOSES, AND EFFECTIVE AS OF
FEBRUARY 2, 2005, ASAP-WILMINGTON HAS BEEN TREATED AS A DISREGARDED ENTITY. THE
ACQUIRED COMPANIES HAVE PAID ALL TAXES, IF ANY, THAT HAVE OR MAY HAVE BECOME DUE
AND PAYABLE WITH RESPECT TO EACH ACQUIRED COMPANY PURSUANT TO ANY ASSESSMENT
RECEIVED BY THE ACQUIRED COMPANIES AND WITHOUT LIMITING THE FOREGOING, ALL TAXES
OF ANY PERSON WITH RESPECT TO ACQUIRED COMPANIES (WHETHER OR NOT SHOWN ON ANY
TAX RETURN), IF ANY, HAVE BEEN PAID OR WILL BE PAID ON A TIMELY BASIS. EXCEPT AS
DESCRIBED IN SCHEDULE 3.12(A), NONE OF THE ACQUIRED COMPANIES ARE CURRENTLY THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURN. THE
COMPANY HAS ALLOWED BUYER TO PARTICIPATE IN THE PREPARATION OF THE PROPOSED TAX
RETURNS FOR THE COMPANY’S TAXABLE YEAR ENDING SEPTEMBER 30, 2007 AND SHORT
TAXABLE YEAR ENDING DECEMBER 31, 2007. THERE ARE NO ADDITIONAL TAXES FOR ANY
PERIODS FOR WHICH TAX RETURNS HAVE BEEN FILED THAT HAVE BEEN ASSERTED OR CLAIMED
TO BE OWING OR THAT HAVE BEEN THREATENED TO BE ASSESSED.


 


 


 


B.


 


NONE OF THE TAX RETURNS OF THE ACQUIRED COMPANIES ARE CURRENTLY SUBJECT TO AN
AUDIT. EXCEPT AS DESCRIBED IN SCHEDULE 3.12(B), THE ACQUIRED COMPANIES HAVE NOT
GIVEN OR BEEN REQUESTED TO GIVE WAIVERS OR EXTENSIONS (OR ARE OR WOULD BE
SUBJECT TO A WAIVER OR EXTENSION GIVEN BY ANY OTHER PERSON) OF ANY STATUTE OF
LIMITATIONS RELATING TO THE PAYMENT OF TAXES THAT ARE STILL IN EFFECT.


 


 


 


C.


 


THE CHARGES, ACCRUALS, AND RESERVES WITH RESPECT TO TAXES, IF ANY, ON THE
COMPANY INTERIM BALANCE SHEET ARE ADEQUATE AND ARE AT LEAST EQUAL TO THE
ACQUIRED COMPANIES’ LIABILITY, IF ANY, FOR UNPAID TAXES. TO THE KNOWLEDGE OF THE
COMPANY, THERE EXISTS NO PROPOSED TAX ASSESSMENT AGAINST AN ACQUIRED COMPANY
EXCEPT AS DISCLOSED IN THE COMPANY INTERIM BALANCE SHEET OR SCHEDULE 3.12(C).
ALL TAXES THAT AN ACQUIRED COMPANY IS OR WAS REQUIRED BY LEGAL REQUIREMENTS TO
WITHHOLD OR COLLECT HAVE BEEN DULY WITHHELD OR COLLECTED AND, TO THE EXTENT
REQUIRED, HAVE BEEN PAID TO THE PROPER GOVERNMENTAL BODY OR OTHER PERSON.


 


 


 


D.


 


NO AUTHORITY WILL ASSESS ANY ADDITIONAL TAXES FOR ANY PERIOD FOR WHICH TAX
RETURNS HAVE BEEN FILED. NO FOREIGN, FEDERAL, STATE, OR LOCAL TAX AUDITS OR


 


18

--------------------------------------------------------------------------------



 


 


 


ADMINISTRATIVE OR JUDICIAL TAX PROCEEDINGS ARE PENDING OR BEING CONDUCTED WITH
RESPECT TO AN ACQUIRED COMPANY. NONE OF THE ACQUIRED COMPANIES HAVE RECEIVED
FROM ANY FOREIGN, FEDERAL, STATE, OR LOCAL TAXING AUTHORITY (INCLUDING
JURISDICTIONS WHERE THE ACQUIRED COMPANIES HAVE NOT FILED TAX RETURNS) ANY
PENDING OR ACTIVE (I) NOTICE INDICATING AN INTENT TO OPEN AN AUDIT OR OTHER
REVIEW, (II) REQUEST FOR INFORMATION RELATED TO TAX MATTERS, OR (III) NOTICE OF
DEFICIENCY OR PROPOSED ADJUSTMENT FOR ANY AMOUNT OF TAX PROPOSED, ASSERTED, OR
ASSESSED BY ANY TAXING AUTHORITY AGAINST AN ACQUIRED COMPANY.


 


 


 


E.


 


THE ACQUIRED COMPANIES HAVE DISCLOSED ON THEIR FEDERAL INCOME TAX RETURNS ALL
POSITIONS TAKEN THEREON THAT COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT OF
FEDERAL INCOME TAX WITHIN THE MEANING OF CODE §6662. THE EQUITY OWNERS HAVE
DISCLOSED ON THEIR FEDERAL INCOME TAX RETURNS ALL POSITIONS TAKEN THEREON WITH
RESPECT TO AN ACQUIRED COMPANY THAT COULD GIVE RISE TO A SUBSTANTIAL
UNDERSTATEMENT OF FEDERAL INCOME TAX WITHIN THE MEANING OF CODE §6662. THE
ACQUIRED COMPANIES ARE NOT A PARTY TO OR BOUND BY ANY TAX ALLOCATION OR SHARING
AGREEMENT. THE ACQUIRED COMPANIES DO NOT HAVE ANY LIABILITY FOR THE TAXES OF ANY
PERSON (OTHER THAN THE ACQUIRED COMPANIES) UNDER TRANSFEREE OR SUCCESSOR
LIABILITY RULES, BY CONTRACT, OR OTHERWISE.


 


 


 

3.13

 

Customers and Suppliers.

 

 

 


A.


 


EXCEPT AS DISCLOSED IN SCHEDULE 3.13(A), TO THE KNOWLEDGE OF THE COMPANY, NONE
OF THE COMPANY’S CUSTOMERS WILL STOP BUYING PRODUCTS OR SERVICES FROM AN
ACQUIRED COMPANY, OR MATERIALLY DECREASE THE AMOUNT OF PURCHASES OF PRODUCTS OR
SERVICES FROM AN ACQUIRED COMPANY. AS USED HEREIN, THE “COMPANY’S CUSTOMERS”
MEANS CUSTOMERS OF THE ACQUIRED COMPANIES WHO PURCHASED PRODUCTS OR SERVICES
FROM AN ACQUIRED COMPANY DURING 2007 IN AN AMOUNT EXCEEDING $600,000.


 


 


 


B.


 


EXCEPT AS DISCLOSED IN SCHEDULE 3.13(B), TO THE KNOWLEDGE OF THE COMPANY, NONE
OF THE COMPANY’S SUPPLIERS WILL STOP SELLING PRODUCTS OR SERVICES TO AN ACQUIRED
COMPANY, OR MATERIALLY DECREASE THE AMOUNT OF SALES OF PRODUCTS OR SERVICES TO
AN ACQUIRED COMPANY. AS USED HEREIN, THE “COMPANY’S SUPPLIERS” MEANS SUPPLIERS
OF THE ACQUIRED COMPANIES WHO SOLD PRODUCTS OR SERVICES TO AN ACQUIRED COMPANY
DURING 2007 IN AN AMOUNT EXCEEDING $300,000.


 


 


 

3.14

 

Employee Benefit Plans.

 

 

 


A.


 


DEFINITION OF BENEFIT PLANS. FOR PURPOSES OF THIS SECTION 3.14, THE TERM
“COMPANY BENEFIT PLAN” MEANS ANY PLAN, PROGRAM, ARRANGEMENT, FUND, POLICY,
PRACTICE OR CONTRACT WHICH, THROUGH WHICH OR UNDER WHICH AN ACQUIRED COMPANY OR
ANY COMPANY ERISA AFFILIATE (AS HEREINAFTER DEFINED) PROVIDES BENEFITS OR
COMPENSATION TO OR ON BEHALF OF AN EMPLOYEE OR EMPLOYEES OR FORMER EMPLOYEES OF
AN ACQUIRED COMPANY OR ANY COMPANY ERISA AFFILIATE, WHETHER FORMAL OR INFORMAL,
WHETHER OR NOT WRITTEN, INCLUDING BUT NOT LIMITED TO THE FOLLOWING:

 

19

--------------------------------------------------------------------------------



 


I.


 


ARRANGEMENTS. ANY BONUS, INCENTIVE COMPENSATION, MEMBERSHIP OPTION, DEFERRED
COMPENSATION, COMMISSION, SEVERANCE PAY, GOLDEN PARACHUTE OR OTHER COMPENSATION
PLAN OR RABBI TRUST;


 


 


 


II.


 


ERISA PLANS. ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,
INCLUDING, BUT NOT LIMITED TO, ANY MULTIEMPLOYER PLAN (AS DEFINED IN
SECTION 3(37) AND SECTION 4001(A)(3) OF ERISA), EMPLOYEE WELFARE BENEFIT PLANS
(AS DEFINED IN SECTION 3(1) OF ERISA), EMPLOYEE PENSION BENEFIT PLAN (AS DEFINED
IN SECTION 3.(2) OF ERISA), DEFINED BENEFIT PLAN, PROFIT SHARING PLAN, MONEY
PURCHASE PENSION PLAN, 401(K) PLAN, SAVINGS OR THRIFT PLAN, DEFERRED
COMPENSATION PLAN, OR ANY PLAN, FUND, PROGRAM, ARRANGEMENT OR PRACTICE PROVIDING
FOR MEDICAL (INCLUDING POST-RETIREMENT MEDICAL), HOSPITALIZATION, ACCIDENT,
SICKNESS, DISABILITY, OR LIFE INSURANCE BENEFITS; AND


 


 


 


III.


 


OTHER EMPLOYEE FRINGE BENEFITS. ANY STOCK PURCHASE, VACATION, SCHOLARSHIP, DAY
CARE, PREPAID LEGAL SERVICES, DEPENDENT CARE OR OTHER FRINGE BENEFITS PLANS,
PROGRAMS, ARRANGEMENTS, CONTRACTS OR PRACTICES.


 


B.


 


COMPANY ERISA AFFILIATE. FOR PURPOSES OF THIS SECTION 3.14, THE TERM “COMPANY
ERISA AFFILIATE” MEANS EACH TRADE OR BUSINESS (WHETHER OR NOT INCORPORATED)
WHICH TOGETHER WITH AN ACQUIRED COMPANY IS TREATED AS A SINGLE EMPLOYER UNDER
SECTION 414(B), (C), (M) OR (O) OF THE CODE.


 


 


 


C.


 


IDENTIFICATION OF COMPANY BENEFITS PLANS. EXCEPT AS DISCLOSED IN SCHEDULE
3.14(C), AND EXCEPT FOR COMPANY BENEFIT PLANS WHICH HAVE BEEN TERMINATED AND
WITH RESPECT TO WHICH NONE OF THE ACQUIRED COMPANIES NOR ANY COMPANY ERISA
AFFILIATE HAS ANY ACTUAL OR POTENTIAL FINANCIAL, ADMINISTRATIVE OR OTHER
LIABILITY, OBLIGATION OR RESPONSIBILITY, NONE OF THE ACQUIRED COMPANIES NOR ANY
COMPANY ERISA AFFILIATE MAINTAINS, OR HAS AT ANY TIME ESTABLISHED OR MAINTAINED,
OR HAS AT ANY TIME BEEN OBLIGATED TO MAKE, OR OTHERWISE MADE, CONTRIBUTIONS TO
OR UNDER OR OTHERWISE PARTICIPATED IN ANY COMPANY BENEFIT PLAN.


 


 


 


D.


 


COMPLIANCE WITH ALL STATUTES, ORDERS AND RULES. EXCEPT AS DISCLOSED IN SCHEDULE
3.14(D), THE ACQUIRED COMPANIES AND EACH COMPANY ERISA AFFILIATE ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS PRESCRIBED BY ANY AND
ALL STATUTES, ORDERS AND GOVERNMENTAL RULES AND REGULATIONS APPLICABLE TO
COMPANY BENEFIT PLANS AND HAS OPERATED EACH COMPANY BENEFIT PLAN IN ALL MATERIAL
RESPECTS IN COMPLIANCE WITH THE WRITTEN TERMS OF THE PLAN, AND ALL REPORTS AND
DISCLOSURES RELATING TO COMPANY BENEFIT PLANS REQUIRED TO BE FILED WITH OR
FURNISHED TO ANY GOVERNMENTAL ENTITY, PARTICIPANTS OR BENEFICIARIES PRIOR TO THE
CLOSING DATE HAVE BEEN OR WILL BE FILED OR FURNISHED IN A TIMELY MANNER AND IN
ACCORDANCE WITH APPLICABLE LAWS.


 


 


 


E.


 


MEPPA & TITLE IV LIABILITY/POST RETIREMENT MEDICAL BENEFITS. EXCEPT AS DISCLOSED
IN SCHEDULE 3.14(E), NEITHER THE ACQUIRED COMPANIES NOR ANY COMPANY ERISA
AFFILIATE MAINTAINS, OR HAS AT ANY TIME ESTABLISHED OR MAINTAINED, OR HAS AT

 

20

--------------------------------------------------------------------------------



 


 


 


ANY TIME BEEN OBLIGATED TO MAKE, OR MADE, CONTRIBUTIONS TO OR UNDER ANY
MULTIEMPLOYER PLAN (AS DEFINED IN SECTION 3(37) AND SECTION 4001(A)(3) OF ERISA)
OR ANY PLAN SUBJECT TO TITLE IV OF ERISA. EXCEPT AS DISCLOSED IN SCHEDULE
3.14(E), THE ACQUIRED COMPANIES DO NOT MAINTAIN, NOR HAVE AT ANY TIME
ESTABLISHED OR MAINTAINED, NOR HAVE THEY AT ANY TIME BEEN OBLIGATED TO MAKE, OR
MADE, CONTRIBUTIONS TO OR UNDER ANY PLAN, WHICH PROVIDES POST-RETIREMENT MEDICAL
OR HEALTH BENEFITS WITH RESPECT TO EMPLOYEES OF THE ACQUIRED COMPANIES OR ANY
COMPANY ERISA AFFILIATE (OTHER THAN COBRA CONTINUATION COVERAGE AS REQUIRED BY
ERISA AND THE CODE). THERE IS NO LIEN UPON ANY PROPERTY OF THE ACQUIRED
COMPANIES OR ANY COMPANY ERISA AFFILIATE OUTSTANDING PURSUANT TO
SECTION 412(N) OF THE CODE IN FAVOR OF ANY COMPANY BENEFIT PLAN. NO ASSETS OF
THE ACQUIRED COMPANIES OR ANY COMPANY ERISA AFFILIATE HAVE BEEN PROVIDED AS
SECURITY FOR ANY COMPANY BENEFIT PLAN PURSUANT TO SECTION 401(A)(29) OF THE
CODE.


 


 


 


F.


 


DOCUMENTATION. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(F), THE COMPANY HAS PROVIDED
BUYER WITH A TRUE AND COMPLETE COPY OF THE FOLLOWING DOCUMENTS, IF APPLICABLE,
WITH RESPECT TO EACH COMPANY BENEFIT PLAN: (1) ALL DOCUMENTS, INCLUDING ANY
INSURANCE CONTRACTS AND TRUST AGREEMENTS, SETTING FORTH THE TERMS OF ANY COMPANY
BENEFIT PLAN, OR IF THERE ARE NO SUCH DOCUMENTS EVIDENCING A COMPANY BENEFIT
PLAN, A FULL DESCRIPTION OF SUCH COMPANY BENEFIT PLAN, (2) THE ERISA SUMMARY
PLAN DESCRIPTION AND ANY OTHER SUMMARY OF PLAN PROVISIONS PROVIDED TO
PARTICIPANTS OR BENEFICIARIES FOR EACH SUCH COMPANY BENEFIT PLAN, (3) THE ANNUAL
REPORTS FILED FOR THE MOST RECENT THREE PLAN YEARS AND MOST RECENT FINANCIAL
STATEMENTS OR PERIODIC ACCOUNTING OR RELATED PLAN ASSETS WITH RESPECT TO EACH
COMPANY BENEFIT PLAN, (4) EACH FAVORABLE DETERMINATION LETTER, OPINION OR RULING
FROM THE INTERNAL REVENUE SERVICE FOR EACH COMPANY BENEFIT PLAN, THE ASSETS OF
WHICH ARE HELD IN TRUST, TO THE EFFECT THAT THE FORM OF COMPANY BENEFIT PLAN
MEETS THE REQUIREMENTS OF SECTION 401(A) OF THE CODE, INCLUDING ANY OUTSTANDING
REQUEST FOR A DETERMINATION LETTER AND (5) EACH OPINION OR RULING FROM THE
DEPARTMENT OF LABOR OR THE PENSION BENEFIT GUARANTY CORPORATION (“PBGC”) WITH
RESPECT TO SUCH COMPANY BENEFIT PLANS.


 


 


 


G.


 


ADMINISTRATIVE COMPLIANCE. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(G), EACH COMPANY
BENEFIT PLAN THAT IS FUNDED THROUGH A TRUST OR INSURANCE CONTRACT HAS AT ALL
TIMES SATISFIED IN ALL MATERIAL RESPECTS, BY ITS TERMS AND IN ITS OPERATION, ALL
APPLICABLE REQUIREMENTS FOR AN EXEMPTION FROM FEDERAL INCOME TAXATION UNDER
SECTION 501(A) OF THE CODE. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(G), NEITHER THE
ACQUIRED COMPANIES NOR ANY COMPANY ERISA AFFILIATE MAINTAINS OR PREVIOUSLY
MAINTAINED A COMPANY BENEFIT PLAN WHICH MEETS OR WAS INTENDED TO MEET THE
REQUIREMENTS OF SECTION 401(A) OF THE CODE. WITH RESPECT TO EACH QUALIFIED
RETIREMENT PLAN DISCLOSED ON SCHEDULE 3.14(C), ANY DETERMINATION LETTER ISSUED
BY THE INTERNAL REVENUE SERVICE TO THE EFFECT THAT THE FORM OF SUCH PLAN
QUALIFIES UNDER SECTION 401(A) OF THE CODE IS CURRENT AND HAS NOT BEEN REVOKED;
SUCH PLAN CURRENTLY COMPLIES IN FORM WITH THE REQUIREMENTS UNDER
SECTION 401(A) OF THE CODE, OTHER THAN CHANGES REQUIRED BY STATUTES, REGULATIONS
OR RULINGS FOR WHICH AMENDMENTS ARE NOT YET REQUIRED; SUCH PLAN HAS BEEN
ADMINISTERED ACCORDING TO ITS

 

21

--------------------------------------------------------------------------------



 


 


 


TERMS (EXCEPT FOR THOSE TERMS WHICH ARE INCONSISTENT WITH THE CHANGES REQUIRED
BY STATUTES, REGULATIONS, AND RULINGS FOR WHICH CHANGES ARE NOT YET REQUIRED TO
BE MADE, IN WHICH CASE SUCH PLAN HAS BEEN ADMINISTERED IN ACCORDANCE WITH THE
PROVISIONS OF THOSE STATUTES, REGULATIONS AND RULINGS) AND IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 401(A) OF THE CODE; AND SUCH PLAN HAS BEEN TESTED
FOR COMPLIANCE WITH (TO THE EXTENT THAT THE FORM OF THE PLAN DOES NOT
AUTOMATICALLY ENSURE COMPLIANCE WITH), AND HAS SATISFIED THE REQUIREMENTS OF,
ALL APPLICABLE COVERAGE, DISCRIMINATION, AND CONTRIBUTION LIMITATION
REQUIREMENTS IMPOSED UNDER THE CODE FOR EACH PLAN YEAR ENDING PRIOR TO THE
CLOSING DATE.


 


 


 


H.


 


LEGAL ACTIONS. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(H), THERE ARE NO ACTIONS,
AUDITS, SUITS, CLAIMS, OR APPEALS WHICH ARE PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST ANY COMPANY BENEFIT PLAN OR ANY FIDUCIARY OF ANY OF
COMPANY BENEFIT PLANS OR AGAINST THE ASSETS OF ANY OF COMPANY BENEFIT PLANS,
INCLUDING A DEMAND OR REQUEST FOR PAYMENT OR RECONSIDERATION OF ANY PRIOR
ADMINISTRATIVE ACTION ON BEHALF OF A COMPANY BENEFIT PLAN OR A FIDUCIARY OF A
COMPANY BENEFIT PLAN, OTHER THAN ROUTINE REQUESTS FOR DISTRIBUTIONS OR
PAYMENT/REIMBURSEMENT OF ELIGIBLE EXPENSES UNDER SUCH PLANS. ADDITIONALLY,
EXCEPT AS DISCLOSED IN SCHEDULE 3.14(H), THERE ARE NO PENDING OR THREATENED
AUDITS OF ANY COMPANY BENEFIT PLAN BY THE INTERNAL REVENUE SERVICE, PENSION
BENEFIT GUARANTY CORPORATION, DEPARTMENT OF LABOR, EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER STATE OR FEDERAL AGENCY OR INSTRUMENTALITY.


 


 


 


I.


 


FUNDING. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(I), THE ACQUIRED COMPANIES AND
EACH COMPANY ERISA AFFILIATE HAVE MADE FULL AND TIMELY PAYMENT OF ALL AMOUNTS
REQUIRED TO BE CONTRIBUTED UNDER THE TERMS OF EACH COMPANY BENEFIT PLAN AND
APPLICABLE LAW OR REQUIRED TO BE PAID AS EXPENSES UNDER SUCH COMPANY BENEFIT
PLAN AND NO EXCISE TAXES OR OTHER FINES OR PENALTIES ARE ASSESSABLE AS A RESULT
OF ANY NONDEDUCTIBLE OR OTHER CONTRIBUTIONS MADE OR NOT MADE TO A COMPANY
BENEFIT PLAN. THE ASSETS OF ALL COMPANY BENEFIT PLANS WHICH ARE REQUIRED UNDER
APPLICABLE LAWS TO BE HELD IN TRUST ARE IN FACT HELD IN TRUST, AND THE ASSETS OF
EACH SUCH COMPANY BENEFIT PLAN EQUAL OR EXCEED THE LIABILITIES OF EACH SUCH
PLAN. THE LIABILITIES OF EACH OTHER PLAN ARE A PROPERLY AND ACCURATELY REPORTED
ON THE FINANCIAL STATEMENTS AND RECORDS OF THE ACQUIRED COMPANIES. THE ASSETS OF
EACH COMPANY BENEFIT PLAN ARE REPORTED AT THEIR FAIR MARKET VALUE ON THE BOOKS
AND RECORDS OF EACH PLAN.


 


 


 


J.


 


LIABILITIES. EXCEPT AS DISCLOSED IN SCHEDULE 3.14(J), NEITHER THE ACQUIRED
COMPANIES NOR ANY COMPANY ERISA AFFILIATE IS SUBJECT TO ANY LIABILITY, TAX OR
PENALTY WHATSOEVER TO ANY PERSON WHOMSOEVER INCLUDING THE OBLIGATION TO PAY
SEPARATION, SEVERANCE, TERMINATION OR SIMILAR BENEFITS AS A RESULT OF THE
COMPANY’S OR ANY COMPANY ERISA AFFILIATE’S ENGAGING IN A PROHIBITED TRANSACTION
UNDER ERISA OR THE CODE.


 


 


 


K.


 


NO ACCELERATION OF LIABILITY UNDER BENEFIT PLANS. EXCEPT AS DISCLOSED IN
SCHEDULE 3.14(K), THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NOT (AS TO ANY BENEFIT TO BECOME VESTED) ACCELERATE VESTING,
RESULT

 

22

--------------------------------------------------------------------------------



 


 


 


IN ANY PAYMENT OF BENEFITS OR CREATE OR INCREASE ANY LIABILITY UNDER ANY COMPANY
BENEFIT PLAN. NO PAYMENT THAT IS OWED OR MAY BECOME DUE TO ANY DIRECTOR,
MANAGER, OFFICER OR EMPLOYEE OF ANY ACQUIRED COMPANY OR ANY COMPANY ERISA
AFFILIATE WILL BE NON-DEDUCTIBLE OR SUBJECT TO TAX UNDER CODE SECTION 280G OR
CODE SECTION 4999; NOR WILL THE COMPANY OR ANY COMPANY ERISA AFFILIATE BE
REQUIRED TO “GROSS UP” OR OTHERWISE COMPENSATE ANY SUCH PERSON BECAUSE OF THE
IMPOSITION OF ANY EXCISE TAX ON A PAYMENT TO SUCH PERSON.


 


 


 


L.


 


COBRA CONTINUEES. SCHEDULE 3.14(1) LISTS ALL INDIVIDUALS (BOTH EMPLOYEES AND
DEPENDENTS) AS OF APRIL 30, 2008 WHO HAVE ELECTED TO CONTINUE (OR WHO HAVE AN
OPTION TO ELECT TO CONTINUE) THEIR GROUP HEALTH COVERAGE (OR ARE ELIGIBLE TO
ELECT COVERAGE) UNDER THE ACQUIRED COMPANIES’ HEALTH OR MEDICAL PLANS, TOGETHER
WITH THE DATE OF EACH SUCH ELECTION AND THE DATE CONTINUED COVERAGE EXPIRES.


 


 


 


M.


 


AMENDMENT AND TERMINATION. EXCEPT AS PROVIDED IN SCHEDULE 3.14(M), EACH COMPANY
BENEFIT PLAN CAN BE TERMINATED WITHIN THIRTY DAYS, WITHOUT PAYMENT OF ANY
ADDITIONAL CONTRIBUTION OR AMOUNT AND WITHOUT THE VESTING OR ACCELERATION OF ANY
BENEFITS PROMISED BY SUCH PLAN, AND EACH COMPANY BENEFIT PLAN CAN BE AMENDED AT
ANY TIME TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW.


 


 


 


N.


 


409A PLANS. EXCEPT AS LISTED IN SCHEDULE 3.14(N), THE ACQUIRED COMPANIES DO NOT
AND HAVE NEVER MAINTAINED, ESTABLISHED OR SPONSORED ANY DEFERRED COMPENSATION
PLAN SUBJECT TO CODE §409A. WITH RESPECT TO ANY SUCH DEFERRED COMPENSATION PLAN
LISTED IN SCHEDULE 3.14(N), (I) ALL SUCH PLANS HAVE BEEN OPERATED IN GOOD FAITH
COMPLIANCE WITH CODE §409A, (II) SCHEDULE 3.14(N) DESCRIBES ANY CHANGES OR
AMENDMENTS THAT ARE REQUIRED TO BE MADE TO SUCH PLANS UNDER THE APPLICABLE CODE
§409A REGULATIONS, AND (III) THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL
NOT RESULT IN CODE §409A IMPOSING ANY TAX CONSEQUENCES TO THE PARTICIPANTS IN
SUCH PLAN (INCLUDING THE INCLUSION IN INCOME OF DEFERRED AMOUNTS, OR ANY
ADDITIONAL TAX PURSUANT TO CODE §409A(A)(1)(B)).


 


 


 

3.15

 

Compliance with Legal Requirements; Governmental Authorizations.

 

 

 


A.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.15(A):


 


I.


 


THE ACQUIRED COMPANIES ARE, AND AT ALL TIMES HAVE BEEN, IN SUBSTANTIAL
COMPLIANCE WITH EACH LEGAL REQUIREMENT THAT IS OR WAS APPLICABLE TO IT OR TO THE
CONDUCT OR OPERATION OF ITS BUSINESS OR THE OWNERSHIP OR USE OF ANY OF ITS
ASSETS; AND


 


 


 


II.


 


THE ACQUIRED COMPANIES HAVE NOT RECEIVED ANY NOTICE OR OTHER WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING ANY
ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH,
ANY LEGAL REQUIREMENT.


 


B.


 


SCHEDULE 3.15(B) CONTAINS A COMPLETE AND ACCURATE LIST OF EACH MATERIAL
GOVERNMENTAL AUTHORIZATION THAT IS HELD BY EACH ACQUIRED COMPANY. EACH SUCH

 

23

--------------------------------------------------------------------------------



 


 


 


GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN SCHEDULE
3.15(B) IS VALID AND IN FULL FORCE AND EFFECT. EXCEPT AS SET FORTH IN SCHEDULE
3.15(B):


 


 


 

 


I.


 


TO THE KNOWLEDGE OF THE COMPANY, THE ACQUIRED COMPANIES ARE, AND AT ALL TIMES
HAVE BEEN, IN SUBSTANTIAL COMPLIANCE WITH ALL OF THE TERMS AND REQUIREMENTS OF
EACH GOVERNMENTAL AUTHORIZATION IDENTIFIED OR REQUIRED TO BE IDENTIFIED IN
SCHEDULE 3.15(B);

 


 


 


 

 


II.


 


NONE OF THE ACQUIRED COMPANIES HAS RECEIVED ANY NOTICE OR OTHER WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING (1) ANY
ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OF OR FAILURE TO COMPLY WITH
ANY TERM OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORIZATION, OR (2) ANY ACTUAL,
PROPOSED, POSSIBLE, OR POTENTIAL REVOCATION, WITHDRAWAL, SUSPENSION,
CANCELLATION, TERMINATION OF, OR MODIFICATION TO ANY GOVERNMENTAL AUTHORIZATION;
AND

 


 


 


 

 


III.


 


ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED FOR THE RENEWAL OF THE GOVERNMENTAL
AUTHORIZATIONS LISTED OR REQUIRED TO BE LISTED IN SCHEDULE 3.15(B) HAVE BEEN
DULY FILED ON A TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL BODIES, AND ALL
OTHER FILINGS REQUIRED TO HAVE BEEN MADE WITH RESPECT TO SUCH GOVERNMENTAL
AUTHORIZATIONS HAVE BEEN DULY MADE ON A TIMELY BASIS WITH THE APPROPRIATE
GOVERNMENTAL BODIES.


 

The Governmental Authorizations listed in Schedule 3.15(b) collectively
constitute all of the material Governmental Authorizations necessary to permit
the Acquired Companies to lawfully conduct and operate the Business in the
manner currently conducted and operated and to permit the Acquired Companies to
own and use their assets in the manner in which they currently own and use such
assets.

 

3.16

 

Legal Proceedings; Orders.

 

 

 


A.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.16(A), THERE IS NO PENDING PROCEEDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED PROCEEDING THAT:


 


 


 

 


I.


 


HAS BEEN COMMENCED BY OR AGAINST THE ACQUIRED COMPANIES;

 


 


 


 

 


II.


 


TO THE KNOWLEDGE OF THE COMPANY WOULD HAVE A MATERIAL ADVERSE EFFECT; OR

 


 


 


 

 


III.


 


CHALLENGES, OR THAT MAY HAVE THE EFFECT OF PREVENTING, DELAYING, MAKING ILLEGAL,
OR OTHERWISE INTERFERING WITH, ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 


 


 


 

 


EXCEPT AS OTHERWISE PROVIDED IN SCHEDULE 3.16(A) (WHERE SCHEDULE
3.16(A) IDENTIFIES THE PROCEEDINGS IN WHICH SUCH COPIES HAVE NOT BEEN PROVIDED),
THE COMPANY HAS DELIVERED TO BUYER COPIES OF ALL PLEADINGS, AND IF A PROCEEDING
IS THREATENED, CORRESPONDENCE, RELATING TO EACH PROCEEDING LISTED IN SCHEDULE
3.16(A).

 

24

--------------------------------------------------------------------------------



 


B.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.16(B):


 


 


 

 


I.


 


THERE IS NO ORDER TO WHICH THE ACQUIRED COMPANIES, OR ANY OF THE ASSETS OWNED OR
USED BY THE ACQUIRED COMPANIES, ARE SUBJECT;

 


 


 


 

 


II.


 


THE ACQUIRED COMPANIES ARE IN SUBSTANTIAL COMPLIANCE WITH ALL OF THE TERMS AND
REQUIREMENTS OF EACH ORDER TO WHICH THEY, OR ANY OF THE ASSETS OWNED OR USED BY
THEM, IS OR HAS BEEN SUBJECT; AND

 


 


 


 

 


III.


 


THE ACQUIRED COMPANIES HAVE NOT RECEIVED ANY NOTICE OR OTHER WRITTEN
COMMUNICATION FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING ANY
ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH,
ANY TERM OR REQUIREMENT OF ANY ORDER TO WHICH THE ACQUIRED COMPANIES, OR ANY OF
THE ASSETS OWNED OR USED BY THEM, IS OR HAS BEEN SUBJECT.


 

3.17        Absence of Certain Changes and Events.  Except as set forth in
Schedule 3.17, since the date of the Company Balance Sheet, the Acquired
Companies have conducted the Business only in the Ordinary Course of Business,
and there has not been any:

 


A.


 


CHANGE IN THE AUTHORIZED OR ISSUED EQUITY INTERESTS OF THE ACQUIRED COMPANIES;
GRANT BY ANY ACQUIRED COMPANY OF ANY OPTION OR RIGHT TO PURCHASE AN EQUITY
INTEREST OF AN ACQUIRED COMPANY; PURCHASE, REDEMPTION, RETIREMENT, OR OTHER
ACQUISITION BY ANY ACQUIRED COMPANY OF ANY EQUITY INTEREST;


 


 


 


B.


 


DISTRIBUTIONS OR PAYMENTS, WHETHER IN THE FORM OF PROPERTY OR OTHERWISE, TO THE
SELLERS, EXCEPT TO THE EXTENT PERMITTED BY THE OPERATING AGREEMENT;


 


 


 


C.


 


AMENDMENT TO THE ORGANIZATIONAL DOCUMENTS OF ANY ACQUIRED COMPANY;


 


 


 


D.


 


PAYMENT OF ANY BONUSES OR AN INCREASE IN THE SALARIES, OR OTHER COMPENSATION TO
ANY OFFICER, EQUITY OWNER OR, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ANY
OTHER EMPLOYEE,


 


 


 


E.


 


ENTRY INTO ANY EMPLOYMENT, SEVERANCE, OR SIMILAR CONTRACT WITH ANY OFFICER,
EQUITY OWNER OR, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ANY OTHER EMPLOYEE;


 


 


 


F.


 


ADOPTION OF, OR INCREASE IN THE PAYMENTS TO OR BENEFITS UNDER, ANY PROFIT
SHARING, BONUS, DEFERRED COMPENSATION, SAVINGS, INSURANCE, PENSION, RETIREMENT,
OR OTHER EMPLOYEE BENEFIT PLAN FOR OR WITH ANY EMPLOYEES OF AN ACQUIRED COMPANY;


 


 


 


G.


 


DAMAGE TO OR DESTRUCTION OR LOSS OF THE ASSETS OR PROPERTIES OF ANY ACQUIRED
COMPANIES, IN THE AGGREGATE, IN EXCESS OF $250,000, WHETHER OR NOT COVERED BY
INSURANCE;


 


 


 


H.


 


OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, ENTRY INTO, TERMINATION OF, OR
RECEIPT OF NOTICE OF TERMINATION OF ANY MATERIAL COMPANY CONTRACT OR
TRANSACTION;

 

25

--------------------------------------------------------------------------------



 


I.


 


SALE (OTHER THAN SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS), LEASE,
OR OTHER DISPOSITION OF ANY MATERIAL ASSET OR PROPERTY OF AN ACQUIRED COMPANY OR
MORTGAGE, PLEDGE, OR IMPOSITION OF ANY ENCUMBRANCE ON ANY MATERIAL ASSET,
PROPERTY, OR RIGHTS OF AN ACQUIRED COMPANY, OTHER THAN PERMITTED ENCUMBRANCES;


 


 


 


J.


 


MATERIAL CHANGE IN THE ACCOUNTING METHODS USED BY AN ACQUIRED COMPANY;


 


 


 


K.


 


MATERIAL CHANGE IN THE MANNER IN WHICH THE BUSINESS HAS BEEN OPERATED; OR


 


 


 


L.


 


AGREEMENT, WHETHER ORAL OR WRITTEN, BY AN ACQUIRED COMPANY TO DO ANY OF THE
FOREGOING.


 


 


 

3.18

 

Applicable Contracts; No Defaults.

 

 

 


A.


 


SCHEDULE 3.18(A) CONTAINS A COMPLETE AND ACCURATE LIST OF:


 


 


 

 


I.


 


EACH APPLICABLE CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR DELIVERY OF
GOODS OR MATERIALS BY AN ACQUIRED COMPANY OF AN AMOUNT OR VALUE IN EXCESS OF
THREE HUNDRED THOUSAND DOLLARS ($300,000.00) AND THAT CANNOT BE COMPLETED OR
CANCELED WITHOUT PENALTY BY AN ACQUIRED COMPANY WITHIN 60 DAYS FROM THE DATE OF
THIS AGREEMENT;

 


 


 


 

 


II.


 


EACH APPLICABLE CONTRACT THAT INVOLVES THE PURCHASE BY AN ACQUIRED COMPANY OF
SERVICES OR GOODS OR MATERIALS OF AN AMOUNT OR VALUE IN EXCESS OF THREE HUNDRED
THOUSAND DOLLARS ($300,000.00) AND THAT CANNOT BE COMPLETED OR CANCELED WITHOUT
PENALTY BY THE ACQUIRED COMPANY WITHIN 60 DAYS FROM THE DATE OF THIS AGREEMENT;

 


 


 


 

 


III.


 


EACH AGREEMENT UNDER WHICH AN ACQUIRED COMPANY HAS (1) INCURRED, ASSUMED OR
GUARANTEED ANY INDEBTEDNESS FOR BORROWED MONEY, OR ANY CAPITALIZED LEASES, OR
(2) GRANTED A LIEN, SECURITY INTEREST, OR MORTGAGE, OTHER THAN A PURCHASE MONEY
SECURITY INTEREST IN THE ORDINARY COURSE OF BUSINESS;

 


 


 


 

 


IV.


 


EACH EMPLOYMENT AGREEMENT TO WHICH AN ACQUIRED COMPANY IS A PARTY;

 


 


 


 

 


V.


 


EACH LEASE, RENTAL OR OCCUPANCY AGREEMENT, LICENSE, INSTALLMENT AND CONDITIONAL
SALE AGREEMENT, AND OTHER APPLICABLE CONTRACT AFFECTING THE OWNERSHIP OF,
LEASING OF, TITLE TO, USE OF, OR ANY LEASEHOLD OR OTHER INTEREST IN, ANY REAL
PROPERTY OR PERSONAL PROPERTY WHOSE VALUE EXCEEDS FIFTY THOUSAND DOLLARS
($50,000.00);

 


 


 


 

 


VI.


 


EACH LICENSING AGREEMENT OR OTHER APPLICABLE CONTRACT WITH RESPECT TO PATENTS,
TRADEMARKS, COPYRIGHTS, OR OTHER INTELLECTUAL PROPERTY, INCLUDING AGREEMENTS
WITH CURRENT OR FORMER EMPLOYEES, CONSULTANTS, OR CONTRACTORS REGARDING THE
APPROPRIATION OR THE NON-DISCLOSURE OF ANY OF THE COMPANY INTELLECTUAL PROPERTY
ASSETS;

 

26

--------------------------------------------------------------------------------



 

 


VII.


 


EACH COLLECTIVE BARGAINING AGREEMENT AND OTHER APPLICABLE CONTRACT TO OR WITH
ANY LABOR UNION OR OTHER EMPLOYEE REPRESENTATIVE OF A GROUP OF EMPLOYEES, IF
ANY;

 


 


 


 

 


VIII.


 


EACH JOINT VENTURE, PARTNERSHIP, AND OTHER APPLICABLE CONTRACT (HOWEVER NAMED)
INVOLVING A SHARING OF PROFITS, LOSSES, COSTS, OR LIABILITIES BY AN ACQUIRED
COMPANY WITH ANY OTHER PERSON (OTHER THAN THE OPERATING AGREEMENT);

 


 


 


 

 


IX.


 


EACH APPLICABLE CONTRACT CONTAINING COVENANTS THAT IN ANY WAY PURPORT TO
RESTRICT THE BUSINESS ACTIVITY OF AN ACQUIRED COMPANY OR LIMIT THE FREEDOM OF AN
ACQUIRED COMPANY TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY
PERSON;

 


 


 


 

 


X.


 


EACH POWER OF ATTORNEY OF THE ACQUIRED COMPANIES THAT IS CURRENTLY EFFECTIVE AND
OUTSTANDING;

 


 


 


 

 


XI.


 


EACH APPLICABLE CONTRACT ENTERED INTO OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS;

 


 


 


 

 


XII.


 


EACH APPLICABLE CONTRACT FOR CAPITAL EXPENDITURES IN EXCESS OF TWENTY THOUSAND
DOLLARS ($20,000.00);

 


 


 


 

 


XIII.


 


EACH WRITTEN WARRANTY FORM, GUARANTY FORM, PURCHASE ORDER FORM, AND SALES ORDER
FORM PRESENTLY USED BY THE ACQUIRED COMPANIES; AND

 


 


 


 

 


XIV.


 


EACH WRITTEN AMENDMENT, SUPPLEMENT, AND MODIFICATION IN RESPECT OF ANY OF THE
FOREGOING.

 


 


 


 


B.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.18(B), EACH APPLICABLE CONTRACT IDENTIFIED OR
REQUIRED TO BE IDENTIFIED IN SCHEDULE 3.18(A) (“MATERIAL COMPANY CONTRACT”) IS
IN FULL FORCE AND EFFECT AND IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE EQUITABLE
PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR
LAWS FROM TIME TO TIME IN EFFECT AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS
GENERALLY.


 


 


 


C.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.18(C):


 


 


 

 


I.


 


THE ACQUIRED COMPANIES ARE IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE TERMS
AND REQUIREMENTS OF EACH APPLICABLE CONTRACT UNDER WHICH AN ACQUIRED COMPANY HAS
OR HAD ANY OBLIGATION OR LIABILITY OR BY WHICH AN ACQUIRED COMPANY OR ANY OF THE
ASSETS OWNED OR USED BY AN ACQUIRED COMPANY IS OR WAS BOUND; AND

 


 


 


 

 


II.


 


TO THE KNOWLEDGE OF THE COMPANY, EACH OTHER PERSON THAT HAS ANY OBLIGATION OR
LIABILITY UNDER ANY APPLICABLE CONTRACT UNDER WHICH AN ACQUIRED COMPANY HAS ANY
RIGHTS IS IN SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE TERMS AND REQUIREMENTS
OF SUCH APPLICABLE CONTRACT.

 

27

--------------------------------------------------------------------------------



 


D.


 


TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS SET FORTH IN SCHEDULE 3.18(D), THERE
ARE NO RENEGOTIATIONS OF, OR OUTSTANDING CONTRACTUAL RIGHTS TO RENEGOTIATE, ANY
MATERIAL AMOUNTS PAID OR PAYABLE TO AN ACQUIRED COMPANY UNDER CURRENT APPLICABLE
CONTRACTS WITH ANY PERSON AND, NO SUCH PERSON HAS MADE WRITTEN DEMAND FOR SUCH
RENEGOTIATION.


 


 


 


E.


 


NOTWITHSTANDING ANYTHING IN THIS SECTION 3.18 TO THE CONTRARY, NO
REPRESENTATIONS OR WARRANTIES ARE MADE WITH RESPECT TO ANY APPLICABLE CONTRACT
(EXCLUDING THIS AGREEMENT AND ANY AGREEMENT ENTERED INTO PURSUANT TO THIS
AGREEMENT) TO WHICH BUYER OR ANY OF ITS AFFILIATES ARE A PARTY.


 

3.19        Insurance.  Schedule 3.19 sets forth a list of, or attaches copies
of certificates of insurance relating to, each insurance policy (excluding any
relating to Company Benefit Plans) covering the assets, rights, business
equipment, properties, operations, employees, consultants and directors of the
Acquired Companies, including the name of the insurer, policy number, policy
limits, expiration dates, and a brief description of coverage (copies of which,
including all amendments and riders, have been provided to Buyer) (“Insurance
Policies”).  Such Insurance Policies are in full force and effect, all premiums
due thereon have been paid and no Acquired Company is in breach or default and,
to the Knowledge of the Company, no event has occurred that with notice or the
lapse of time, would constitute a breach or default thereunder. As of the
Closing, each of the Insurance Policies will be in full force and effect. 
Except as set forth in Schedule 3.19, none of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Acquired Companies have complied with all provisions of such Insurance Policies,
have not received any notice or other communication from any insurance company
canceling or materially amending any Insurance Policy and, to the Knowledge of
the Company, no such cancellation or amendment is threatened. Except as set
forth in Schedule 3.19, during the past three (3) years there  have been no
claims made (including pending claims) under any of the Insurance Policies where
the amounts paid or expected to be paid or reserved against exceed $250,000.00. 
To the Knowledge of the Company, no Acquired Company has failed to give, in a
timely manner, any notice required under any of the Insurance Policies to
preserve its rights thereunder.

 

3.20

 

Environmental Matters.

 

 

 


A-1.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(A-1), THE ACQUIRED COMPANIES ARE NOT IN
VIOLATION OF OR LIABLE UNDER, ANY ENVIRONMENTAL LAW, AND THE ACQUIRED COMPANIES
HAVE NOT BEEN IN VIOLATION OF OR LIABLE UNDER, ANY ENVIRONMENTAL LAW WHICH HAVE
NOT BEEN CORRECTED, SETTLED, DISCHARGED OR OTHERWISE RESOLVED; THERE ARE NO
PENDING OR THREATENED CLAIMS, ENCUMBRANCES, OR OTHER RESTRICTIONS OF ANY NATURE,
RESULTING FROM ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES OR ARISING
UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAW, WITH RESPECT TO OR AFFECTING ANY OF
THE COMPANY FACILITIES OR ANY OTHER PROPERTIES AND ASSETS (WHETHER REAL,
PERSONAL, OR MIXED) IN WHICH AN ACQUIRED COMPANY HAS OR HAD AN INTEREST;


 


 


 


A-2.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(A-2), TO THE KNOWLEDGE OF THE COMPANY, NONE
OF THE ACQUIRED COMPANIES OR ANY COMPANY RESPONSIBLE PERSON HAS ANY
ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES AT ANY PROPERTY GEOLOGICALLY OR

 

28

--------------------------------------------------------------------------------



 


 


 


HYDROLOGICALLY ADJOINING THE COMPANY FACILITIES WHICH HAVE NOT BEEN CORRECTED,
SETTLED, DISCHARGED OR OTHERWISE RESOLVED;


 


 


 


A-3.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(A-3), TO THE EXTENT THERE ARE ANY HAZARDOUS
MATERIALS PRESENT ON OR IN THE ENVIRONMENT AT THE COMPANY FACILITIES OR, TO THE
KNOWLEDGE OF THE COMPANY, AT ANY GEOLOGICALLY OR HYDROLOGICALLY ADJOINING
PROPERTY, SUCH PRESENCE IS IN THE ORDINARY COURSE OF BUSINESS AND IN COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAW;


 


 


 


A-4.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(A-4), NONE OF THE ACQUIRED COMPANIES OR ANY
COMPANY RESPONSIBLE PERSON HAS PERMITTED OR CONDUCTED ANY HAZARDOUS ACTIVITY
WITH RESPECT TO THE COMPANY FACILITIES OR ANY OTHER PROPERTIES OR ASSETS
(WHETHER REAL, PERSONAL, OR MIXED) IN WHICH AN ACQUIRED COMPANY HAS OR HAD AN
INTEREST EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND IN SUBSTANTIAL COMPLIANCE
WITH ALL APPLICABLE ENVIRONMENTAL LAWS;


 


 


 


A-5.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(A-5) AND EXCEPT FOR MATTERS DESCRIBED
HEREAFTER WHICH HAVE BEEN CORRECTED, SETTLED, DISCHARGED OR OTHERWISE RESOLVED,
NONE OF THE ACQUIRED COMPANIES AND NO COMPANY RESPONSIBLE PERSON HAS RECEIVED
ANY ACTUAL OR THREATENED ORDER, NOTICE, OR OTHER COMMUNICATION FROM (I) ANY
GOVERNMENTAL BODY OR PRIVATE CITIZEN ACTING IN THE PUBLIC INTEREST, OR (II) THE
CURRENT OR PRIOR OWNER OR OPERATOR OF ANY COMPANY FACILITIES, OF ANY ACTUAL OR
POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH, ANY ENVIRONMENTAL LAW, OR OF
ANY ACTUAL OR THREATENED OBLIGATION TO UNDERTAKE OR BEAR THE COST OF ANY
ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES WITH RESPECT TO ANY OF THE COMPANY
FACILITIES OR ANY OTHER PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL, OR MIXED)
IN WHICH AN ACQUIRED COMPANY HAS OR HAD AN INTEREST, OR WITH RESPECT TO ANY
PROPERTY OR COMPANY FACILITIES AT OR TO WHICH HAZARDOUS MATERIALS WERE
GENERATED, MANUFACTURED, REFINED, RECYCLED, TRANSFERRED, IMPORTED, USED, OR
PROCESSED BY AN ACQUIRED COMPANY, OR ANY COMPANY RESPONSIBLE PERSON OR FROM
WHICH HAZARDOUS MATERIALS HAVE BEEN TRANSPORTED, TREATED, STORED, HANDLED,
TRANSFERRED, DISPOSED, RECYCLED, OR RECEIVED;


 


 


 


B.


 


EXCEPT AS SET FORTH IN SCHEDULE 3.20(B), THERE ARE NO PENDING OR THREATENED
ENCUMBRANCES ON OR AFFECTING ANY OF THE COMPANY FACILITIES OR ANY OTHER
PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL, OR MIXED) IN WHICH AN ACQUIRED
COMPANY HAS OR HAD AN INTEREST RESULTING FROM ANY ENVIRONMENTAL, HEALTH, AND
SAFETY LIABILITIES OR ARISING UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAW;


 


 


 


C.


 


THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK;


 


 


 


D.


 


THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK;


 


 


 


E.


 


THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK;


 


 


 


F-1.


 


EXCEPT IN COMPLIANCE WITH ENVIRONMENTAL LAWS, NO UNDERGROUND STORAGE TANKS, AS
DEFINED IN RCRA OR UNDER APPLICABLE STATE LAW, ARE PRESENT AT ANY OF THE COMPANY
FACILITIES OR ARE OPERATED BY ANY OF THE ACQUIRED COMPANIES AT ANY OF THE

 

29

--------------------------------------------------------------------------------



 


 


 


COMPANY FACILITIES, AND TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS SET FORTH IN
SCHEDULE 3.20(F-1), NO SUCH TANKS WERE PREVIOUSLY ABANDONED OR REMOVED EXCEPT IN
COMPLIANCE WITH THEN EXISTING ENVIRONMENTAL LAWS;


 


 


 


F-2.


 


SCHEDULE 3.20 CONTAINS A LIST OF ALL UNDERGROUND STORAGE TANKS, AS DEFINED IN
RCRA OR UNDER APPLICABLE STATE LAW ,THAT ARE PRESENT AT ANY OF THE COMPANY
FACILITIES OR ARE OPERATED BY ANY OF THE ACQUIRED COMPANIES AT THE COMPANY
FACILITIES;


 


 


 


F-3.


 


ANY CONTAINERS AT ANY OF THE COMPANY FACILITIES WHICH CONTAIN HAZARDOUS
MATERIALS ARE PRESENT IN THE ORDINARY COURSE OF BUSINESS AND IN SUBSTANTIAL
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAW;


 


 


 


G.


 


EXCEPT AS EXPRESSLY SET FORTH IN SCHEDULE 3.20(F-1) AND EXCEPT FOR RELEASES THAT
ARE SPECIFICALLY IDENTIFIED IN SCHEDULE 3.20(A-1) AS VIOLATIONS OF ENVIRONMENTAL
LAWS OR RESULT IN LIABILITY UNDER ENVIRONMENTAL LAWS AND EXCEPT FOR MATTERS
DESCRIBED HEREAFTER WHICH HAVE BEEN CORRECTED, SETTLED, DISCHARGED OR OTHERWISE
RESOLVED, THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS
MATERIALS AT OR FROM THE COMPANY FACILITIES OR AT OR FROM ANY OTHER LOCATIONS TO
WHICH ANY HAZARDOUS MATERIALS GENERATED, MANUFACTURED, REFINED, RECYCLED,
TRANSFERRED, PRODUCED, IMPORTED, USED, OR PROCESSED FROM OR BY THE COMPANY
FACILITIES WERE SENT, OR FROM OR BY ANY OTHER PROPERTIES AND ASSETS (WHETHER
REAL, PERSONAL, OR MIXED) IN WHICH AN ACQUIRED COMPANY HAS OR HAD AN INTEREST,
OR TO THE KNOWLEDGE OF THE COMPANY, FROM ANY GEOLOGICALLY OR HYDROLOGICALLY
ADJOINING PROPERTY;


 


 


 


H.


 


EXCEPT FOR MATTERS DESCRIBED HEREAFTER WHICH HAVE BEEN CORRECTED, SETTLED,
DISCHARGED OR OTHERWISE RESOLVED, NONE OF THE ACQUIRED COMPANIES HAVE RECEIVED
NOTICE THAT (I) IT, OR ANY OF ITS SUBSIDIARIES HAVE SENT, ARRANGED FOR DISPOSAL
OR TREATMENT, ARRANGED WITH A TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR
TREATMENT, TRANSPORTED, OR ACCEPTED FOR TRANSPORT ANY HAZARDOUS MATERIALS, TO A
VESSEL, FACILITY, SITE OR LOCATION (COLLECTIVELY, “OFF-SITE FACILITY”) WHICH
(A) HAS BEEN PLACED OR HAS BEEN PUBLICLY PROPOSED BY AUTHORITIES HAVING
JURISDICTION TO BE PLACED, ON THE NATIONAL PRIORITIES LIST OR ITS STATE
EQUIVALENT, OR (B) WHICH IS SUBJECT TO A CLAIM, ADMINISTRATIVE ORDER OR OTHER
REQUEST TO TAKE REMOVAL OR REMEDIAL ACTION BY ANY PERSON HAVING JURISDICTION AND
AUTHORITY OVER THE MATTER; OR (II) IT OR ANY OF ITS SUBSIDIARIES HAVE ANY
ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES RELATED TO ANY SUCH OFF-SITE
FACILITY; AND


 


 


 


I.


 


SCHEDULE 3.20 CONTAINS A TRUE AND COMPLETE LIST OF ANY REPORTS, ASSESSMENTS,
AUDITS, INVESTIGATIONS, STUDIES, ANALYSES, TESTS, OR MONITORING POSSESSED OR
INITIATED BY AN ACQUIRED COMPANY OR ANY EQUITY OWNER PERTAINING TO HAZARDOUS
MATERIALS OR HAZARDOUS ACTIVITIES IN, ON, OR UNDER THE COMPANY FACILITIES, OR
CONCERNING COMPLIANCE BY THE ACQUIRED COMPANIES WITH ENVIRONMENTAL LAWS THAT
WERE PERFORMED AFTER SEPTEMBER 1, 2007.

 

30

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 3.20 to the contrary, no
representations or warranties are made with respect to the state or condition as
of June 1, 2004, or operations or use occurring on or before June 1, 2004, of
any Company Facility that is the subject of the Buyer Affiliated Leases.

 

3.21                        Employees.

 


A.                                       EXCEPT AS DISCLOSED IN SCHEDULE
3.21(A), THE ACQUIRED COMPANIES ARE NOT A PARTY TO ANY WRITTEN OR, TO THE
KNOWLEDGE OF THE COMPANY, ORAL CONTRACTS OF EMPLOYMENT WITH ANY EMPLOYEE.


 


B.                                       THE COMPANY HAS PROVIDED BUYER WITH A
COMPLETE AND ACCURATE LIST OF THE FOLLOWING INFORMATION WITH RESPECT TO THE
SALARIED EMPLOYEES OF THE ACQUIRED COMPANIES: NAME; JOB TITLE; CURRENT
COMPENSATION PAID OR PAYABLE AND ANY CHANGE IN COMPENSATION SINCE DECEMBER 31,
2007.


 

3.22                        Labor Relations; Compliance.  The Acquired Companies
are not a party to and have no obligation under collective bargaining or other
similar labor contracts. Except as set forth in Schedule 3.22, since January 1,
2007, there has not been, there is not presently pending or existing, and there
is not Threatened (a) any strike, slowdown, picketing, or work stoppage, (b) any
Proceeding against or affecting the Acquired Companies relating to the alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting the Acquired Companies or their
premises, or (c) any application for certification of a collective bargaining
agent. There is no lockout of any employees by an Acquired Company, and no such
action is contemplated by an Acquired Company. The Acquired Companies have
complied with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. The Acquired Companies are not liable for
the payment of any compensation, damages, taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.

 

3.23                        Intellectual Property.

 


A.                                       COMPANY INTELLECTUAL PROPERTY ASSETS. 
THE TERM “COMPANY INTELLECTUAL PROPERTY ASSETS” INCLUDES:


 


I.                                         THE NAMES “ATLANTIC SCRAP AND
PROCESSING,” “CAROLINAS RECYCLING GROUP,” “RECYCLE SOUTH,” ALL FICTIONAL
BUSINESS NAMES, TRADING NAMES, REGISTERED AND UNREGISTERED TRADEMARKS, SERVICE
MARKS, AND APPLICATIONS OF THE ACQUIRED COMPANIES (COLLECTIVELY, “COMPANY
MARKS”);


 


II.                                     ALL COPYRIGHTS IN BOTH PUBLISHED WORKS
AND UNPUBLISHED WORKS OF THE ACQUIRED COMPANIES (COLLECTIVELY, “COMPANY
COPYRIGHTS”); AND

 

31

--------------------------------------------------------------------------------


 


III.                                 ALL KNOW-HOW, TRADE SECRETS, CONFIDENTIAL
INFORMATION, CUSTOMER LISTS, SOFTWARE, TECHNICAL INFORMATION, DATA, PROCESS
TECHNOLOGY, PLANS, DRAWINGS, AND BLUE PRINTS OF THE ACQUIRED COMPANIES THAT
CONSTITUTE A TRADE SECRET UNDER APPLICABLE LAW (COLLECTIVELY, “COMPANY TRADE
SECRETS”),


 


IN EACH CASE, OWNED, USED, OR LICENSED BY AN ACQUIRED COMPANY AS LICENSEE OR
LICENSOR.


 


B.                                       AGREEMENTS.  EXCEPT FOR GENERALLY
AVAILABLE “OFF THE SHELF” SOFTWARE, SCHEDULE 3.23(B) CONTAINS A COMPLETE AND
ACCURATE LIST OF ALL CONTRACTS RELATING TO THE COMPANY INTELLECTUAL PROPERTY
ASSETS TO WHICH AN ACQUIRED COMPANY IS A PARTY OR BY WHICH AN ACQUIRED COMPANY
IS BOUND. THERE ARE NO OUTSTANDING, OR THREATENED, DISPUTES OR DISAGREEMENTS
WITH RESPECT TO ANY SUCH AGREEMENT.


 


C.                                       KNOW-HOW NECESSARY FOR THE BUSINESS. 
OTHER THAN “OFF THE SHELF” SOFTWARE LICENSED BY THE ACQUIRED COMPANIES OR
LICENSES DISCLOSED ON SCHEDULE 3.23(B), THE COMPANY INTELLECTUAL PROPERTY ASSETS
ARE ALL THOSE NECESSARY FOR THE OPERATION OF THE BUSINESS AS IT IS CURRENTLY
CONDUCTED. THE ACQUIRED COMPANIES ARE THE OWNERS OF ALL RIGHT, TITLE, AND
INTEREST IN AND TO EACH OF THE COMPANY INTELLECTUAL PROPERTY ASSETS OWNED BY IT,
FREE AND CLEAR OF ALL ENCUMBRANCES (EXCEPT PERMITTED ENCUMBRANCES), AND EACH HAS
THE RIGHT TO USE WITHOUT PAYMENT TO A THIRD PARTY ALL OF THE COMPANY
INTELLECTUAL PROPERTY ASSETS OWNED BY IT.


 


D.                                       PATENTS.  THE ACQUIRED COMPANIES DO NOT
OWN ANY PATENTS, PATENT APPLICATIONS, INVENTIONS OR DISCOVERIES THAT MAY BE
PATENTABLE (COLLECTIVELY, “PATENTS”).


 


E.                                       TRADEMARKS.


 


I.                                         SCHEDULE 3.23(E) CONTAINS A COMPLETE
AND ACCURATE LIST OF ALL COMPANY MARKS OWNED AND CURRENTLY USED BY ANY ACQUIRED
COMPANY. THE ACQUIRED COMPANIES ARE THE OWNERS OF ALL RIGHT, TITLE, AND INTEREST
IN AND TO EACH OF THE COMPANY MARKS, FREE AND CLEAR OF ALL ENCUMBRANCES EXCEPT
PERMITTED ENCUMBRANCES.


 


II.                                     TO THE KNOWLEDGE OF THE COMPANY, THERE
IS NO POTENTIALLY INTERFERING TRADEMARK OR TRADEMARK APPLICATION OF ANY THIRD
PARTY.


 


III.                                 TO THE KNOWLEDGE OF THE COMPANY, THE RIGHT
OF THE ACQUIRED COMPANIES TO USE ANY OF THE COMPANY MARKS HAS NOT BEEN INFRINGED
OR CHALLENGED. TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE COMPANY MARKS
INFRINGES OR IS ALLEGED TO INFRINGE ANY TRADE NAME, TRADEMARK, OR SERVICE MARK
OF ANY THIRD PARTY.


 


F.                                         NO INFRINGEMENT.  TO THE KNOWLEDGE OF
THE COMPANY, THE ACQUIRED COMPANIES HAVE NOT INTERFERED WITH, INFRINGED UPON,
MISAPPROPRIATED OR VIOLATED ANY COPYRIGHTS, SOFTWARE RIGHTS, TRADE SECRETS OR
OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. THE ACQUIRED COMPANIES AND
THE SELLERS HAVE NOT RECEIVED ANY

 

32

--------------------------------------------------------------------------------



 


CHARGE, COMPLAINT, CLAIM, DEMAND OR NOTICE ALLEGING ANY SUCH INTERFERENCE,
INFRINGEMENT, MISAPPROPRIATION OR VIOLATION BY THE ACQUIRED COMPANIES.


 

3.24                        Relationships with Affiliates.  To the Knowledge of
the Company, and except as set forth in Schedule 3.24, the Sellers, the Equity
Owners, the Affiliates of the Sellers and Equity Owners, and the Related Persons
of the Equity Owners do not have any interest in any property (whether real,
personal, or mixed and whether tangible or intangible) used in or pertaining to
the Business. To the Knowledge of the Company, and except as set forth in
Schedule 3.24, the Sellers, the Equity Owners, the Affiliates of the Sellers and
Equity Owners, and the Related Persons of the Equity Owners do not own (of
record or as a beneficial owner) an equity interest or any other financial or
profit interest in a Person that has (i) had business dealings or a material
financial interest in any transaction with an Acquired Company other than
business dealings or transactions conducted in the Ordinary Course of Business
with the Acquired Companies at substantially prevailing market prices and on
substantially prevailing market terms, or (ii) engaged in competition with an
Acquired Company with respect to any line of the products or services of any
Acquired Company in any market presently served by any Acquired Company.

 

3.25                        Brokers or Finders.  The Sellers and the Acquired
Companies have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement.

 

3.26                        Recently Acquired Assets.   Since January 1, 2008,
one or more of the Acquired Companies has acquired, or entered into discussion
to acquire, certain real property or scrap businesses described on Schedule
3.26.  In connection with the acquisition of such assets, an Acquired Company
has entered, or will enter, into a purchase agreement whereby the seller of such
assets makes certain representations and warranties to the Acquired Company. 
Accordingly, notwithstanding anything in this Agreement to the contrary, no
representations or warranties are made by any Seller or Equity Owner with
respect to such assets.

 

3.27                        Disclosure. To the Knowledge of the Company, no
representation or warranty by the Sellers and the Equity Owners included in this
Agreement contains any untrue statement of a material fact or omits any material
fact necessary to make the information contained herein not misleading. As of
the date of this Agreement, the Company has provided Buyer with true, accurate
and complete copies of all documents listed or described in all the various
Schedules unless otherwise expressly noted in such Schedules.

 

ARTICLE IVA – REPRESENTATIONS AND WARRANTIES
OF ASAP INVESTORS AND ITS EQUITY OWNERS

 

ASAP Investors and each direct and indirect Equity Owner of ASAP Investors
jointly and severally represent and warrant to Buyer, Parent, and the Acquired
Companies as of the date hereof, as follows:

 

4A.1                      Status and Authority.  ASAP Investors is duly
organized and validly existing under the laws of its state of organization. ASAP
Investors has the power and authority, without the consent of any other Person,
to execute and deliver this Agreement and the agreements

 

33

--------------------------------------------------------------------------------


 

contemplated hereby to which it is a party, and subject to the satisfaction of
the condition described in Section 8.2(e), to perform its obligations hereunder
and to consummate the transactions contemplated hereby and thereby.  Subject to
the Parties’ performance of the covenants described in Section 6.3, all legal
acts required to be taken by ASAP Investors to authorize the execution, delivery
and performance of this Agreement and the agreements contemplated hereby and all
transactions contemplated hereby and thereby have been duly and properly taken.

 

4A.2                      Validity.  This Agreement has been, and the agreements
and other documents to be executed and delivered by ASAP Investors at Closing
will be, duly executed and delivered by ASAP Investors and constitute the legal,
valid and binding obligations of ASAP Investors, enforceable in accordance with
their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

4A.3                      Violations and Approvals.  The execution and delivery
by ASAP Investors of this Agreement and the agreements contemplated hereby, the
performance by ASAP Investors of its obligations hereunder and thereunder and
the consummation of the transactions contemplated hereby and thereby will not
(with or without notice or the passage of time) result in the creation of any
lien, charge or encumbrance or the acceleration of any indebtedness or other
obligation of ASAP Investors and are not prohibited by, do not violate or
conflict with any provision of, and do not and will not (with or without notice
or the passage of time) result in a default under or a breach of (i) the
Organizational Documents of ASAP Investors, (ii) any contract, agreement,
permit, license or other instrument to which ASAP Investors is a party or by
which it is bound, (iii) any order, writ, injunction, decree or judgment of any
court or governmental agency applicable to ASAP Investors, or (iv) any law,
statute, ordinance, rule or regulation, decree, writ, injunction, judgment or
order of any Governmental Authority or of any arbitration award which is binding
upon, enforceable against or applicable to ASAP Investors, except for antitrust
filings under the Hart-Scott-Rodino Act or any applicable foreign jurisdictions.

 

4A.4                      Ownership of ASAP Investors.  The record and
beneficial owners and holders of all of the equity or membership interests of
ASAP Investors are as set forth in Schedule 4A.4. The Individual Owners of the
Seller Members set forth on Schedule 4A.4 are as set forth on Exhibit B.

 

ARTICLE IVB – REPRESENTATIONS AND WARRANTIES
OF CRG INVESTORS AND ITS EQUITY OWNERS

 

CRG Investors and each direct and indirect Equity Owner of CRG Investors jointly
and severally represent and warrant to Buyer, Parent, and the Acquired Companies
as of the date hereof, as follows:

 

4B.1                      Status and Authority.  CRG Investors is duly organized
and validly existing under the laws of its state of organization. CRG Investors
has the power and authority, without

 

34

--------------------------------------------------------------------------------


 

the consent of any other Person, to execute and deliver this Agreement and the
agreements contemplated hereby to which it is a party, and subject to the
satisfaction of the condition described in Section 8.2(e), to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby.  Subject to the Parties’ performance of the covenants described in
Section 6.3, all legal acts required to be taken by CRG Investors to authorize
the execution, delivery and performance of this Agreement and the agreements
contemplated hereby and all transactions contemplated hereby and thereby have
been duly and properly taken.

 

4B.2                      Validity.  This Agreement has been, and the agreements
and other documents to be executed and delivered by CRG Investors at Closing
will be, duly executed and delivered by CRG Investors and constitute the legal,
valid and binding obligations of CRG Investors, enforceable in accordance with
their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

4B.3                      Violations and Approvals.  The execution and delivery
by CRG Investors of this Agreement and the agreements contemplated hereby, the
performance by CRG Investors of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby will not (with
or without notice or the passage of time) result in the creation of any lien,
charge or encumbrance or the acceleration of any indebtedness or other
obligation of CRG Investors and are not prohibited by, do not violate or
conflict with any provision of, and do not and will not (with or without notice
or the passage of time) result in a default under or a breach of (i) the
Organizational Documents of CRG Investors, (ii) any contract, agreement, permit,
license or other instrument to which CRG Investors is a party or by which it is
bound, (iii) any order, writ, injunction, decree or judgment of any court or
governmental agency applicable to CRG Investors, or (iv) any law, statute,
ordinance, rule or regulation, decree, writ, injunction, judgment or order of
any Governmental Authority or of any arbitration award which is binding upon,
enforceable against or applicable to CRG Investors, except for antitrust filings
under the Hart-Scott-Rodino Act or any applicable foreign jurisdictions.

 

4B.4                      Ownership of CRG Investors.  The record and beneficial
owners and holders of all of the equity or membership interests of CRG Investors
are as set forth in Schedule 4B.4. The Individual Owners of the Seller Members
set forth on Schedule 4B.4 are as set forth on Exhibit B.

 

ARTICLE IVC – REPRESENTATIONS AND WARRANTIES
OF EACH EQUITY OWNER

 

Each Equity Owner represents and warrants to Buyer, Parent, and the Acquired
Companies as of the date hereof, as follows:

 

4C.1                      Status and Authority.  If the Equity Owner is an
entity, such entity is duly organized and validly existing under the laws of its
state of organization. The Equity Owner has the power and authority, without the
consent of any other Person, to execute and deliver this

 

35

--------------------------------------------------------------------------------


 

Agreement and the agreements contemplated hereby to which it, he or she is a
party, and subject to the satisfaction of the condition described in
Section 8.2(e), to perform its, his or her obligations hereunder and to
consummate the transactions contemplated hereby and thereby.  Subject to the
Parties’ performance of the covenants described in Section 6.3, all legal acts
required to be taken by such Equity Owner to authorize the execution, delivery
and performance of this Agreement and the agreements contemplated hereby and all
transactions contemplated hereby and thereby have been duly and properly taken.

 

4C.2                      Validity.  This Agreement has been, and the agreements
and other documents to be executed and delivered at Closing by the Equity Owner
will be, duly executed and delivered by the Equity Owner and constitute the
legal, valid and binding obligations of such Equity Owner, enforceable in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 

4C.3                      Violations and Approvals.  The execution and delivery
by the Equity Owner of this Agreement and the agreements contemplated hereby,
the performance by the Equity Owner of its, his, or her obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby will not (with or without notice or the passage of time) result in the
creation of any lien, charge or encumbrance or the acceleration of any
indebtedness or other obligation of such Equity Owner and are not prohibited by,
do not violate or conflict with any provision of, and do not and will not (with
or without notice or the passage of time) result in a default under or a breach
of (i) the Organizational Documents (if any and as applicable) of such Equity
Owner, (ii) any contract, agreement, permit, license or other instrument to
which such Equity Owner is a party or by which it, he or she is bound, (iii) any
order, writ, injunction, decree or judgment of any court or governmental agency
applicable to such Equity Owner, or (iv) any law, statute, ordinance, rule or
regulation, decree, writ, injunction, judgment or order of any Governmental
Authority or of any arbitration award which is binding upon, enforceable against
or applicable to such Equity Owner, except for antitrust filings under the
Hart-Scott-Rodino Act or any applicable foreign jurisdictions.

 

ARTICLE V – REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

 

Buyer and Parent jointly and severally represent and warrant to the Sellers and
the Equity Owners as of the date hereof, as follows:

 

5.1                               Status and Authority.

 


A.                                       PARENT IS A CORPORATION DULY ORGANIZED
AND VALIDLY EXISTING UNDER THE LAWS OF INDIANA. PARENT HAS THE POWER AND
AUTHORITY, WITHOUT THE CONSENT OF ANY OTHER PERSON, TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY, AND
SUBJECT TO THE SATISFACTION OF THE CONDITIONS DESCRIBED IN SECTION 8.2(E), TO
PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. SUBJECT TO THE PARTIES’ PERFORMANCE OF THE
COVENANTS DESCRIBED IN SECTION 6.3, ALL CORPORATE AND OTHER ACTS OR PROCEEDINGS
REQUIRED TO BE TAKEN BY PARENT TO AUTHORIZE THE

 

36

--------------------------------------------------------------------------------


 


EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE AGREEMENTS
CONTEMPLATED HEREBY AND ALL TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE
BEEN DULY AND PROPERLY TAKEN.


 


B.                                       BUYER IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF INDIANA.
BUYER HAS THE POWER AND AUTHORITY, WITHOUT THE CONSENT OF ANY OTHER PERSON, TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY TO
WHICH IT IS A PARTY, AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS DESCRIBED
IN SECTION 8.2(E), TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. SUBJECT TO THE PARTIES’
PERFORMANCE OF THE COVENANTS DESCRIBED IN SECTION 6.3, ALL ACTS OR PROCEEDINGS
REQUIRED TO BE TAKEN BY BUYER TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE AGREEMENTS CONTEMPLATED HEREBY AND ALL
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND PROPERLY TAKEN.


 

5.2                               Validity.  This Agreement has been, and the
agreements and other documents to be executed and delivered by Buyer and Parent
at Closing will be, duly executed and delivered by Buyer and Parent and
constitute the legal, valid and binding obligations of Buyer and Parent,
enforceable in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

5.3                               Violations and Approvals.  The execution and
delivery by the Parent and Buyer of this Agreement and the agreements
contemplated hereby, the performance by Buyer and Parent of their obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby will not (with or without notice or the passage of time)
result in the creation of any lien, charge or encumbrance or the acceleration of
any indebtedness or other obligation of Buyer or Parent and are not prohibited
by, do not violate or conflict with any provision of, and do not and will not
(with or without notice or the passage of time) result in a default under or a
breach of (i) the Organizational Documents of Buyer or Parent, (ii) any
contract, agreement, permit, license or other instrument to which Buyer or
Parent is a party or by which either of them is bound, (iii) any order, writ,
injunction, decree or judgment of any court or governmental agency applicable to
Buyer or Parent, or (iv) any law, statute, ordinance, rule or regulation,
decree, writ, injunction, judgment or order of any Governmental Authority or of
any arbitration award which is binding upon, enforceable against or applicable
to Buyer or Parent, except for antitrust filings under the Hart-Scott-Rodino Act
or any applicable foreign jurisdictions, compliance with applicable requirements
of the Securities Act and compliance with any applicable foreign or state
securities or “blue sky” laws.

 

5.4                               Parent Common Stock.  The Closing Shares of
Parent Common Stock to be issued pursuant to Article II hereof have been duly
authorized and when issued and delivered in accordance with the terms of this
Agreement will be fully paid and non-assessable and the issuance thereof is not
subject to any pre-emptive or similar right.

 

37

--------------------------------------------------------------------------------


 

5.5                               Parent SEC Reports; Financial Statements.  The
filings required to be made by Parent under the Securities Act and the Exchange
Act have been filed with the SEC and complied, as of their respective dates, in
all material respects with all applicable requirements of the appropriate
statutes and the rules and regulations thereunder. As of their respective dates,
none of the Parent SEC Reports contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The audited consolidated financial statements and
unaudited interim financial statements of the Parent included in the Parent SEC
Reports have been prepared in accordance with GAAP applied on a consistent basis
during the period involved (except as may be stated in the notes thereto) and
fairly present the financial position and the results of operations and cash
flows of the Parent (and its subsidiaries) as of the times and for the periods
referred to therein, subject, in the case of unaudited interim financial
statements, to normal, recurring audit adjustments.

 

5.6                               Subsequent Events.  Since the date of filing
of the Parent SEC Reports, no event has occurred or failed to occur and no
action has been taken or failed to be taken by the Parent regarding the Parent,
the Parent’s assets, its current business operations or its future business
prospects which, taken as a whole, has had or is likely in the future to have a
Material Adverse Effect on the Parent or the Parent’s assets, its current
business operations or its future business prospects.

 

5.7                               Availability of Funds.  Parent has cash
available, or binding commitments available under its existing credit
facilities, to enable it, and to cause Buyer, to consummate on a timely basis
the transactions contemplated by this Agreement.

 

ARTICLE VI – ADDITIONAL AGREEMENTS

 

6.1                               General.  Each Party will use his, her or its
reasonable best efforts to take all actions and to do all things necessary,
proper, or advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
Closing conditions set forth in Article VIII below).

 

6.2                               Conduct of Business Pending the Closing. 
Between the date of this Agreement and the Closing Date, the Sellers shall cause
the Business to be conducted only in the Ordinary Course of Business, consistent
with past practice or as specifically permitted by this Agreement.  The Sellers
shall use their reasonable efforts to preserve intact the business organization
of the Acquired Companies and to keep available the services of the Acquired
Companies’ current officers, employees and consultants, and to preserve the
Acquired Companies’ present relationships with customers, suppliers and other
persons with which they have significant business relations.  The Sellers shall
also use their reasonable efforts to cause the Acquired Companies to maintain
all their assets and properties (real and personal) in substantially the same
condition as existed on the date of this Agreement, ordinary wear and tear
excepted. Notwithstanding the foregoing, except as contemplated by this
Agreement, or as set forth on Schedule 6.2, the Sellers shall not permit the
Acquired Companies to, between the date of this Agreement and the Closing Date,
directly or indirectly, do or propose or agree to do any of the

 

38

--------------------------------------------------------------------------------


 

following without the prior written consent of the Buyer (which consent may also
be evidenced by Super Board Approval of such matter):

 


A.                                       GRANT A SECURITY INTEREST IN OR ALLOW
AN ENCUMBRANCE TO BE PLACED UPON THE MEMBERSHIP INTEREST OR GRANT OR SELL ANY
OPTION TO ACQUIRE THE MEMBERSHIP INTEREST;


 


B.                                       SELL, PLEDGE, DISPOSE OF, OR AUTHORIZE
THE SALE, PLEDGE, DISPOSITION OR ENCUMBRANCE (OTHER THAN PERMITTED ENCUMBRANCES)
OF, ANY ASSET OR PROPERTY OF THE ACQUIRED COMPANIES, EXCEPT SALES OF INVENTORY
OR NON-MATERIAL ASSETS NOT NECESSARY FOR THE CONDUCT OF THE BUSINESS, EACH IN
THE ORDINARY COURSE OF BUSINESS;


 


C.                                       DECLARE, SET ASIDE, MAKE OR PAY ANY
DISTRIBUTIONS, OTHER THAN DISTRIBUTIONS TO THE SELLERS AND THE BUYER TO THE
EXTENT PERMITTED BY THE OPERATING AGREEMENT;


 


D.                                       ACQUIRE (INCLUDING, WITHOUT LIMITATION,
FOR CASH OR SHARES OF STOCK, BY MERGER, CONSOLIDATION, OR ACQUISITION OF STOCK
OR ASSETS) ANY INTEREST IN ANY PERSON, OR MAKE ANY INVESTMENT EITHER BY PURCHASE
OF STOCK OR SECURITIES OR CONTRIBUTION OF CAPITAL OR PROPERTY, OR, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS, PURCHASE ANY PROPERTY OR ASSETS OF ANY OTHER
PERSON;


 


E.                                       INCUR ANY INDEBTEDNESS FOR BORROWED
MONEY OR ISSUE ANY DEBT SECURITIES OR ASSUME, GUARANTEE OR ENDORSE OR OTHERWISE
AS AN ACCOMMODATION BECOME RESPONSIBLE FOR, THE OBLIGATIONS OF ANY PERSON, IN
EACH CASE, OTHER THAN PURSUANT TO THE CREDIT AGREEMENT AND IN THE ORDINARY
COURSE OF BUSINESS, OR MAKE ANY LOANS OR ADVANCES TO ANY EQUITY OWNER OR, EXCEPT
IN THE ORDINARY COURSE OF BUSINESS, TO ANY OTHER PERSON;


 


F.                                         ENTER INTO, AMEND OR TERMINATE ANY
MATERIAL COMPANY CONTRACT OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


 


G.                                      INCREASE THE COMPENSATION PAYABLE OR TO
BECOME PAYABLE TO ITS OFFICERS OR EQUITY OWNERS OR, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, EMPLOYEES, OR GRANT ANY SEVERANCE OR TERMINATION PAY TO, OR
ENTER INTO ANY EMPLOYMENT OR SEVERANCE AGREEMENT WITH, ANY OF ITS DIRECTORS,
OFFICERS, EQUITY OWNERS OR, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, OTHER
EMPLOYEES, OR ESTABLISH, ADOPT, ENTER INTO OR AMEND OR TAKE ANY ACTION TO
ACCELERATE ANY RIGHTS OR BENEFITS UNDER ANY COLLECTIVE BARGAINING, BONUS, PROFIT
SHARING, TRUST, COMPENSATION, PENSION, RETIREMENT, DEFERRED COMPENSATION,
EMPLOYMENT, TERMINATION, SEVERANCE OR OTHER PLAN, AGREEMENT, TRUST, FUND, POLICY
OR ARRANGEMENT FOR THE BENEFIT OF ANY DIRECTORS, OFFICERS, EQUITY OWNERS OR,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS, EMPLOYEES OR GRANT OR PAY ANY BONUSES
TO ANY EQUITY OWNER;


 


H.                                      PAY, DISCHARGE OR SATISFY ANY MATERIAL
CLAIMS, LIABILITIES OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED,
CONTINGENT OR OTHERWISE), OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION IN
THE ORDINARY COURSE OF BUSINESS;

 

39

--------------------------------------------------------------------------------



 


I.                                         DELAY ANY BUDGETED OR REASONABLY
NECESSARY CAPITAL EXPENDITURE OR MAKE OR INCUR ANY UNBUDGETED CAPITAL
EXPENDITURE IN EXCESS OF $20,000.00 IN THE AGGREGATE; PROVIDED, THAT THE
LIMITATION IN THIS SECTION 6.2(I) SHALL NOT APPLY TO (1) CAPITAL EXPENSES
APPROVED PRIOR TO THE DATE OF THIS AGREEMENT AND DISCLOSED TO THE BUYER PRIOR TO
THE DATE OF THIS AGREEMENT, OR (2) CAPITAL EXPENDITURES TO REPAIR OR REPLACE
ASSETS USED IN THE BUSINESS REASONABLY NECESSARY TO CONTINUE OR PRESERVE THE
BUSINESS;


 


J.                                         CANCEL ANY MATERIAL INDEBTEDNESS OF
ANY PERSON TO THE ACQUIRED COMPANIES (INDIVIDUALLY OR IN THE AGGREGATE) OR WAIVE
ANY CLAIMS OR RIGHTS OF SUBSTANTIAL VALUE;


 


K.                                     ENTER INTO ANY TRANSACTION WITH THE
SELLERS, THE EQUITY OWNERS OR ANY AFFILIATES OF THE SELLERS OR EQUITY OWNERS,
EXCEPT TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;


 


L.                                         TAKE ANY ACTION TO CHANGE ACCOUNTING
POLICIES OR PROCEDURES (INCLUDING, WITHOUT LIMITATION, PROCEDURES WITH RESPECT
TO REVENUE RECOGNITION, PAYMENTS OF ACCOUNTS PAYABLE AND COLLECTION OF ACCOUNTS
RECEIVABLE);


 


M.                                   MAKE ANY TAX ELECTION INCONSISTENT WITH
PAST PRACTICE, REVOKE ANY TAX ELECTION, AGREE TO AN EXTENSION OF THE STATUTE OF
LIMITATIONS, OR SETTLE OR COMPROMISE ANY FEDERAL, STATE, LOCAL OR FOREIGN TAX
LIABILITY; OR


 


N.                                      AGREE, IN WRITING OR OTHERWISE, TO TAKE
OR AUTHORIZE ANY OF THE FOREGOING ACTIONS.


 

6.3                               Notices and Consents; Hart-Scott-Rodino
Compliance.  Each Party will and the Sellers will cause the Acquired Companies
to give any notices to, make any filings with, and use their reasonable best
efforts to comply with the applicable filing requirements of the
Hart-Scott-Rodino Act and obtain the Third-Party Consents; provided however, in
connection with compliance with the Hart-Scott-Rodino Act, no Party will be
required to divest any business or assets or otherwise materially change the way
such Party does or intends to conduct business. Without limiting the generality
of the foregoing, within 10 business days following the date of this Agreement,
the Parties will file any Notification and Report Forms and related material
that he, she or it may be required to file with the Federal Trade Commission and
the Antitrust Division of the U.S. Department of Justice under the
Hart-Scott-Rodino Act, will use his, her or its reasonable best efforts to
obtain an early termination of the applicable waiting period, and will make (and
the Sellers will cause the Company to make) any further filings pursuant thereto
that may be necessary, proper, or advisable in connection therewith.  Parent
shall take such actions as are necessary to authorize for listing on the NASDAQ
Global Select Market, upon official notice of issuance, all of the Closing
Shares.

 

6.4                               Access.  The Sellers will permit, and the
Sellers will cause the Acquired Companies to permit, representatives of Buyer
(including legal counsel and accountants) to have reasonable access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Acquired Companies, to all premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to the Acquired

 

40

--------------------------------------------------------------------------------


 

Companies.  Notwithstanding the foregoing, the Acquired Companies shall not be
required to permit Buyer to have access to any information of the Acquired
Companies that is subject to attorney-client privilege, competitively sensitive,
or any other information the disclosure of which in the reasonable determination
of the Company’s Board of Directors would be detrimental to the Business;
provided however, before denying access to any such information, such denial
shall be approved by the Company’s Board of Directors and Buyer shall be given
notice that access to certain information is being denied.

 

6.5                               Notice of Developments.  Each Party shall give
prompt notice to the other Parties of the occurrence or non-occurrence of any
event which would likely cause any representation or warranty of such Party
contained herein to be untrue or inaccurate, or any covenant, condition, or
agreement contained herein not to be complied with or satisfied. From the date
of this Agreement through the Closing Date, the Parties shall have the
continuing obligation to promptly supplement the information contained in any
Schedule with respect to any matter hereafter arising or discovered, which, if
in existence on the date hereof and known on the date of this Agreement, would
have been required to be set forth or described in a Schedule. Neither the
supplementation of any Schedule pursuant to the obligation in this Section 6.5
nor any disclosure after the date hereof of the untruth of any representation or
warranty made in this Agreement shall operate as a cure of the failure to
disclose the information, or a cure of any breach of a representation or
warranty made herein.

 

6.6                               Exclusivity.  From the date hereof to the
Closing Date, no Seller will (and the Equity Owners will not cause or permit any
Seller to) (i) solicit, initiate, or encourage the submission of any proposal or
offer from any Person relating to the acquisition of any equity interest or
other voting securities, or any substantial portion of the assets, of the
Acquired Companies (including any acquisition structured as a liquidation,
merger, consolidation, recapitalization, joint venture, strategic alliance, or
share exchange), (ii) enter into any agreement or commitment (whether or not
binding) with respect to any of the foregoing, or (iii) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. No Seller will vote
their equity interest in favor of any such acquisition. Each Seller will notify
Buyer promptly if any Person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

 

6.7                               [Reserved]

 

6.8                               Leases.  The Sellers will not cause or permit
any Company Real Estate Lease to be amended, modified, extended, renewed or
terminated, except to the extent contemplated by this Agreement, nor shall the
Sellers permit any Acquired Company to enter into any new lease, sublease,
license or other agreement for the use or occupancy of any real property,
without the prior written consent of Buyer.

 

6.9                               Title Insurance and Surveys.

 


A.                                       WITHIN FOURTEEN (14) BUSINESS DAYS FROM
THE DATE HEREOF, THE SELLERS SHALL USE REASONABLE EFFORTS TO CAUSE THE COMPANY
TO FURNISH TO BUYER CURRENT TITLE COMMITMENTS (COLLECTIVELY, THE “TITLE
COMMITMENTS”) ISSUED BY CHICAGO TITLE

 

41

--------------------------------------------------------------------------------



 


INSURANCE COMPANY (THE “TITLE COMPANY”) TOGETHER WITH COPIES OF ALL EXCEPTIONS
TO TITLE REFERENCED THEREIN. SELLERS SHALL USE REASONABLE EFFORTS TO CAUSE THE
TITLE COMMITMENTS TO SET FORTH THE STATE OF TITLE OF THE OWNED REAL PROPERTY AND
THE LEASED REAL PROPERTY (TOGETHER WITH THE OWNED REAL PROPERTY, THE “INSURED
PROPERTY”), TOGETHER WITH ALL EXCEPTIONS OR CONDITIONS TO SUCH TITLE, INCLUDING,
WITHOUT LIMITATION, ALL EASEMENTS, RESTRICTIONS, RIGHTS-OF-WAY, COVENANTS,
RESERVATIONS, AND ALL OTHER ENCUMBRANCES AFFECTING THE INSURED PROPERTIES, WHICH
WOULD APPEAR IN AN OWNER’S OR LEASEHOLD OWNERS’ TITLE POLICY, IF ISSUED.


 


B.                                       SELLERS SHALL USE REASONABLE EFFORTS TO
CAUSE THE TITLE COMMITMENTS TO CONTAIN THE EXPRESS COMMITMENT OF THE TITLE
COMPANY TO ISSUE ONE OR MORE OWNERS’ OR LEASEHOLD OWNERS’ TITLE POLICIES (THE
“TITLE POLICIES”) TO THE COMPANY ON THE CURRENT ALTA FORM 2006 IN AMOUNTS AS
BUYER MAY DETERMINE NOT IN EXCESS OF THE FAIR MARKET VALUE OF THE REAL PROPERTY
INSURED THEREUNDER (INCLUDING ALL IMPROVEMENTS LOCATED THEREON), SUBJECT TO THE
PERMITTED ENCUMBRANCES. SELLERS SHALL USE REASONABLE EFFORTS TO CAUSE EACH TITLE
POLICY DELIVERED PURSUANT TO THIS AGREEMENT TO, AT BUYER’S ELECTION, AND TO THE
EXTENT LEGALLY PERMISSIBLE AND COMMERCIALLY AVAILABLE, (I) INSURE TITLE TO THE
INSURED PROPERTIES AND ALL RECORDED EASEMENTS BENEFITING SUCH INSURED PROPERTIES
AS OF THE DATE OF CLOSING OR THE RECORDING OF ANY SUBSEQUENT DEED OR ARTICLE OF
MERGER, WHICHEVER OCCURS LAST, (II) CONTAIN AN “EXTENDED COVERAGE ENDORSEMENT”
INSURING OVER THE GENERAL EXCEPTIONS CONTAINED CUSTOMARILY IN SUCH POLICIES,
(III) CONTAIN AN ALTA ZONING ENDORSEMENT 3.1 (OR EQUIVALENT), (IV) CONTAIN AN
ENDORSEMENT INSURING THAT THE INSURED PROPERTIES DESCRIBED IN THE TITLE
INSURANCE POLICY IS THE SAME REAL ESTATE AS SHOWN ON THE SURVEY DELIVERED WITH
RESPECT TO SUCH REAL PROPERTY, (V) CONTAIN AN ENDORSEMENT INSURING THAT EACH
STREET ADJACENT TO THE REAL PROPERTY IS A PUBLIC STREET AND THAT THERE IS DIRECT
AND UNENCUMBERED PEDESTRIAN AND VEHICULAR ACCESS TO SUCH STREET FROM THE REAL
PROPERTY, (VI) IF THE REAL PROPERTY CONSISTS OF MORE THAN ONE RECORD PARCEL,
CONTAIN A “CONTIGUITY” ENDORSEMENT INSURING THAT ALL THE RECORD PARCELS ARE
CONTIGUOUS TO ONE ANOTHER, (VII) CONTAIN A TAX PARCEL ENDORSEMENT,
(VIII) CONTAIN A “NON IMPUTATION” ENDORSEMENT TO THE EFFECT THAT TITLE DEFECTS
KNOWN TO THE OFFICERS, DIRECTORS, AND STOCKHOLDERS OF THE OWNER PRIOR TO THE
CLOSING SHALL NOT BE DEEMED “FACTS KNOWN TO THE INSURED” FOR PURPOSES OF THE
POLICY, (IX) CONTAIN AN ALTA FORM 9.2 COMPREHENSIVE ENDORSEMENT AND (X) CONTAIN
AN ENDORSEMENT INSURING AGAINST LOSS OR DAMAGE SUSTAINED BY THE NON-AVAILABILITY
OF UTILITIES. THE INSURANCE PREMIUM AND OTHER COSTS FOR EACH TITLE POLICY SHALL
BE A TRANSACTION EXPENSE. THE INABILITY OF THE TITLE COMPANY TO ISSUE A ZONING
ENDORSEMENT ON A TITLE COMMITMENT DUE TO A LEGAL NON-CONFORMING USE OF SUCH
PROPERTY SHALL NOT BE GROUNDS FOR OBJECTION BY BUYER SO LONG AS THE INABILITY OF
THE TITLE COMPANY TO ISSUE SUCH AN ENDORSEMENT IS DUE TO IMMATERIAL
NON-COMPLIANCE WITH APPLICABLE ZONING LAWS AND REGULATIONS.


 


C.                                       NO LATER THAN FOURTEEN (14) BUSINESS
DAYS PRIOR TO THE CLOSING DATE, THE SELLERS SHALL USE REASONABLE EFFORTS TO
CAUSE THE COMPANY TO FURNISH TO BUYER COPIES OF A SURVEY OF EACH INSURED
PROPERTY (“SURVEY”) PREPARED BY A LAND SURVEYOR LICENSED IN THE STATE IN WHICH
THE INSURED PROPERTY IS LOCATED AND PREPARED IN ACCORDANCE WITH THE MINIMUM
STANDARD DETAIL REQUIREMENTS FOR LAND TITLE SURVEYS AS MOST

 

42

--------------------------------------------------------------------------------



 


RECENTLY ADOPTED BY THE AMERICAN LAND TITLE ASSOCIATION, THE AMERICAN CONGRESS
ON SURVEYING AND MAPPING, AND THE NATIONAL SOCIETY OF PROFESSIONAL SURVEYORS
(2005), INCLUDING THE FOLLOWING TABLE A OPTIONAL REQUIREMENTS: 1, 2, 3, 4, 6,
7(A), 7(B)(1), 7(B)(2), 7(C), 8, 9, 10, 11(A), 13, 14, AND 17, AND WITHOUT
LIMITING THE FOREGOING, IS CERTIFIED TO THE COMPANY OR EITHER SUBSIDIARY AND THE
TITLE COMPANY, AND IS IN A FORM AND HAS BEEN CERTIFIED AS OF A DATE SATISFACTORY
TO THE TITLE COMPANY TO DELETE STANDARD SURVEY EXCEPTIONS FROM THE TITLE
COMMITMENT.  EACH SURVEY WILL BE APPROVED BY BUYER PRIOR TO THE CLOSING DATE
PROVIDED THAT THE SURVEYS DO NOT SHOW ANY DEFECTS, ENCROACHMENTS OR ENCUMBRANCES
THAT WOULD MATERIALLY AFFECT THE ORDINARY AND NORMAL OPERATION OF ANY OF THE
SUBJECT PROPERTIES CONSISTENT WITH HISTORICAL PRACTICES. THE COST AND EXPENSE OF
THE SURVEYS SHALL NOT BE A TRANSACTION EXPENSE.


 

6.10                        Confidentiality; Publicity.  Except as may be
required by law, the SEC or the NASDAQ Global Select Stock Market or as
otherwise permitted or expressly contemplated herein, no Party or its respective
Affiliates, employees, agents and representatives shall disclose to any third
party this Agreement or the subject matter or terms hereof without the prior
written consent of the other Parties hereto. Except as may be required by law,
no press release or other public announcement related to this Agreement or the
transactions contemplated hereby shall be issued by any Party without the prior
written approval of the other Parties.

 

6.11                        Appointment of Representatives.

 


A.                                       STEPHEN W. EARP IS HEREBY APPOINTED THE
AGENT AND ATTORNEY-IN-FACT OF ASAP INVESTORS, ITS RESPECTIVE SELLER MEMBERS AND
THEIR RESPECTIVE INDIVIDUAL OWNERS (THE “ASAP REPRESENTATIVE”) AND MARVIN SIEGEL
IS HEREBY APPOINTED THE AGENT AND ATTORNEY-IN-FACT OF CRG INVESTORS, ITS
RESPECTIVE SELLER MEMBERS AND THEIR RESPECTIVE INDIVIDUAL OWNERS (THE “CRG
REPRESENTATIVE”)(THE ASAP REPRESENTATIVE AND THE CRG REPRESENTATIVE MAY
INDIVIDUALLY BE REFERRED TO AS A “REPRESENTATIVE” AND COLLECTIVELY AS THE
“REPRESENTATIVES”) FOR PURPOSES OF THIS AGREEMENT AND THE ESCROW AGREEMENT, AND
THE BUYER INDEMNIFIED PARTIES MAY RELY UPON THIS APPOINTMENT AND THE POWER AND
AUTHORITY OF THE REPRESENTATIVE TO LEGALLY ACT ON BEHALF OF AND TO BIND THE
SELLER MEMBERS AND INDIVIDUAL OWNERS THAT HEREBY APPOINT SUCH REPRESENTATIVE. 
THE ASAP REPRESENTATIVE AND THE CRG REPRESENTATIVE SHALL HAVE THE SOLE AUTHORITY
TO ACT ON BEHALF OF AND TO LEGALLY BIND, RESPECTIVELY, ASAP INVESTORS, ITS
RESPECTIVE SELLER MEMBERS AND THEIR RESPECTIVE INDIVIDUAL OWNERS, AND CRG
INVESTORS, ITS RESPECTIVE SELLER MEMBERS AND THEIR RESPECTIVE INDIVIDUAL OWNERS
FOR ALL PURPOSES OF THIS AGREEMENT AND THE ESCROW AGREEMENT, INCLUDING WITHOUT
LIMITATION PURSUANT TO ARTICLES VIII, IX, X, XI, AND XII OF THIS AGREEMENT. 
WITHOUT OTHERWISE LIMITING THE FOREGOING, WITH RESPECT TO THE ASAP
REPRESENTATIVE, EACH OF ITS SELLER MEMBERS AND THEIR RESPECTIVE INDIVIDUAL
OWNERS ACKNOWLEDGE AND AGREE THAT THEY SHALL BE LEGALLY BOUND BY THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE SELLERS’ AND EQUITY OWNERS’
ARTICLE VIII CERTIFICATE DELIVERED BY THE ASAP REPRESENTATIVE PURSUANT TO THIS
AGREEMENT. WITHOUT OTHERWISE LIMITING THE FOREGOING, WITH RESPECT TO THE CRG
REPRESENTATIVE, EACH OF ITS SELLER MEMBERS AND THEIR RESPECTIVE INDIVIDUAL
OWNERS ACKNOWLEDGE AND AGREE THAT THEY SHALL BE LEGALLY BOUND BY THE
REPRESENTATIONS AND

 

43

--------------------------------------------------------------------------------


 


WARRANTIES SET FORTH IN THE SELLERS’ AND EQUITY OWNERS’ ARTICLE VIII CERTIFICATE
DELIVERED BY THE CRG REPRESENTATIVE PURSUANT TO THIS AGREEMENT.


 


B.                                       EACH OF THE SELLERS, THE SELLER MEMBERS
AND THE INDIVIDUAL OWNERS AGREES THAT THE FOREGOING APPOINTMENT OF THE
REPRESENTATIVES IS, SUBJECT TO THE RIGHT TO SUBSTITUTE A REPRESENTATIVE
DESCRIBED BELOW, IRREVOCABLE.  EACH OF THE SELLERS, THE SELLER MEMBERS AND THE
INDIVIDUAL OWNERS AGREES THAT THE FOREGOING APPOINTMENT OF THE REPRESENTATIVES
IS COUPLED WITH AN INTEREST AND SHALL SURVIVE THE INCAPACITY, BANKRUPTCY,
INSOLVENCY, DISSOLUTION OR DEATH OF ANY OF THE SELLERS, THE SELLER MEMBERS AND
THE INDIVIDUAL OWNERS, AS THE CASE MAY BE.  IN FURTHERANCE OF THE FOREGOING,
EACH  OF THE SELLERS, THE SELLER MEMBERS AND THE INDIVIDUAL OWNERS SHALL TAKE
ALL SUCH ACTIONS AS ARE NECESSARY TO BIND SUCH PARTY’S SUCCESSORS, ASSIGNS,
EXECUTORS, PERSONAL REPRESENTATIVES AND HEIRS, AS THE CASE MAY BE, TO THE
FOREGOING APPOINTMENT OF THE ASAP REPRESENTATIVE OR CRG REPRESENTATIVE, AS THE
CASE MAY BE, AND EACH SUCH PARTY SHALL INDEMNIFY THE OTHER SELLERS, THE SELLER
MEMBERS, THE INDIVIDUAL OWNERS, AND THE BUYER INDEMNIFIED PARTIES FROM ANY
LOSSES INCURRED BY THEM IN THE EVENT ANY SUCH SUCCESSOR, ASSIGN, EXECUTOR,
PERSONAL REPRESENTATIVE OR HEIR IS NOT BOUND BY THE FOREGOING APPOINTMENT OF THE
ASAP REPRESENTATIVE OR CRG REPRESENTATIVE, AS THE CASE MAY BE.


 


C.                                       EITHER REPRESENTATIVE MAY BE CHANGED
FROM TIME TO TIME WITH THE CONSENT OF THE RESPECTIVE SELLER MEMBERS THAT SUCH
REPRESENTATIVE REPRESENTS.  EITHER REPRESENTATIVE MAY RESIGN AT ANY TIME BY
GIVING AT LEAST THIRTY (30) DAYS’ WRITTEN NOTICE TO BUYER, PROVIDED THAT SUCH
REPRESENTATIVE SHALL CONTINUE TO SERVE UNTIL HIS SUCCESSOR ACCEPTS THE DUTIES OF
THE ASAP REPRESENTATIVE OR THE CRG REPRESENTATIVE, AS THE CASE MAY BE.  IF A
SUCCESSOR REPRESENTATIVE IS NOT APPOINTED WITHIN TWENTY (20) DAYS AFTER THE
RESIGNATION, DEATH OR INCAPACITY OF THE THEN-SERVING REPRESENTATIVE, THEN SUCH
REPRESENTATIVE (OR HIS EXECUTOR OR OTHER PERSONAL REPRESENTATIVE) OR A MAJORITY
OF THE SELLER MEMBERS THAT SUCH REPRESENTATIVE REPRESENTS MAY PETITION ANY COURT
OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR REPRESENTATIVE.


 


D.                                       UPON HAVING ACTUAL KNOWLEDGE OF THE
DEATH OF AN INDIVIDUAL OWNER, EACH SELLER AND EQUITY OWNER SHALL USE HIS, HER OR
ITS REASONABLE EFFORTS TO PROMPTLY NOTIFY THE BUYER OF SUCH DEATH.  THE
OBLIGATION DESCRIBED IN THIS SECTION 6.11(D) SHALL EXPIRE ON THE THIRD (3RD)
ANNIVERSARY OF THE CLOSING DATE.


 

6.12                        Interim Financial Statements.  The Sellers shall
cause the Company to provide Buyer as soon as practicable after the end of each
calendar month prior to the Closing Date, and in any event no later than 30 days
after the end of each calendar month, a consolidated unaudited balance sheet and
income statement of the Company as of the end of such month and for that portion
of the year then ended which shall be prepared in a manner consistent with the
preparation of the statements referenced in Section 3.4(a)(ii).

 

44

--------------------------------------------------------------------------------


 

6.13                        Release.

 


A.                                       EFFECTIVE AS OF THE CLOSING DATE, EACH
OF THE SELLERS AND ALL THEIR EQUITY OWNERS, ON THEIR OWN BEHALF AND ON BEHALF OF
THEIR PAST, PRESENT OR FUTURE AFFILIATES, HEIRS, BENEFICIARIES, REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (“SELLER RELEASING PARTIES”), HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY RELEASES AND FOREVER DISCHARGES THE ACQUIRED
COMPANIES, PARENT, AND BUYER AND EACH OF THEIR RESPECTIVE AFFILIATES,
SHAREHOLDERS, MEMBERS, PARTNERS, AND THEIR RESPECTIVE PRESENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, SUCCESSORS AND ASSIGNS (“SELLER
RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS,
DEBTS, LIABILITIES, OBLIGATIONS, SUMS OF MONEY, ACCOUNTS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, DAMAGES, JUDGMENTS, EXECUTIONS, CLAIMS AND
DEMANDS, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, ABSOLUTE OR
CONTINGENT, DIRECT OR INDIRECT OR NOMINALLY OR BENEFICIALLY POSSESSED OR CLAIMED
BY ANY OF THE SELLER RELEASING PARTIES, WHETHER THE SAME BE AT LAW, IN EQUITY OR
MIXED, WHICH SUCH SELLER RELEASING PARTY EVER HAD, NOW HAS, OR HEREAFTER CAN,
SHALL OR MAY HAVE AGAINST THE SELLER RELEASED PARTIES, IN RESPECT OF OR ARISING
FROM ANY AND ALL AGREEMENTS AND OBLIGATIONS INCURRED ON OR PRIOR TO THE CLOSING,
OR IN RESPECT OF OR ARISING FROM ANY EVENT OCCURRING OR CIRCUMSTANCES EXISTING
ON OR PRIOR TO THE CLOSING (“SELLER RELEASED CLAIMS”); PROVIDED, HOWEVER, THAT
THE SELLER RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY OF THEIR OBLIGATIONS
OR LIABILITIES TO THE SELLER RELEASING PARTIES (AND SUCH OBLIGATIONS AND
LIABILITIES SHALL NOT BE SELLER RELEASED CLAIMS) RELATED TO OR ARISING UNDER
(A) THIS AGREEMENT OR ANY AGREEMENT TO BE EXECUTED IN CONNECTION WITH THE
CLOSING, (B) RIGHTS TO REIMBURSEMENT FOR CLAIMS AS AN EMPLOYEE INCURRED PRIOR TO
THE CLOSING UNDER ANY EMPLOYEE BENEFIT PLANS, (C) ANY BASE SALARY AND NORMAL
PERQUISITES ACCRUED AS AN EMPLOYEE SINCE THE LAST PAYROLL DATE OF ANY ACQUIRED
COMPANY, (D) RIGHTS TO ALLOCATIONS UNDER ARTICLE VI AND DISTRIBUTIONS UNDER
ARTICLES VII AND X IN THE OPERATING AGREEMENT AS EXPRESSLY MODIFIED BY THIS
AGREEMENT, (E) RIGHTS UNDER ANY WRITTEN EMPLOYMENT AGREEMENT EXISTING ON THE
DATE HEREOF, OR (F) ANY RIGHTS RELATING TO THAT CERTAIN AGREEMENT DATED
AUGUST 31, 2007 BETWEEN THE COMPANY AND ASAP INVESTORS REGARDING A LANDFILL IN
KERNERSVILLE, NORTH CAROLINA (THE “LANDFILL AGREEMENT”). WITHOUT OTHERWISE
LIMITING THE FOREGOING, THE SELLER RELEASED PARTIES SHALL BE RELEASED FROM ANY
AND ALL OBLIGATIONS (WHETHER INDEMNIFICATION OBLIGATIONS OR OTHERWISE) OF ANY
SELLER RELEASED PARTY ARISING UNDER THE 2004 PRIOR AGREEMENT OR THE 2007 PRIOR
AGREEMENT, AND ANY SUCH OBLIGATIONS SHALL BE RELEASED CLAIMS.


 


B.                                       EFFECTIVE AS OF THE CLOSING DATE,
PARENT, BUYER, AND EACH ACQUIRED COMPANY, ON THEIR OWN BEHALF AND ON BEHALF OF
THEIR PAST, PRESENT OR FUTURE AFFILIATES, HEIRS, BENEFICIARIES, REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (“BUYER RELEASING PARTIES”)(SELLER RELEASING PARTIES AND
BUYER RELEASING PARTIES MAY INDIVIDUALLY BE REFERRED TO AS A “RELEASING PARTY”
AND COLLECTIVELY AS THE “RELEASING PARTIES”), HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY RELEASES AND FOREVER DISCHARGES EACH SELLER AND EQUITY OWNER AND
EACH OF THEIR RESPECTIVE AFFILIATES, SHAREHOLDERS, MEMBERS, PARTNERS, AND THEIR
RESPECTIVE PRESENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES,
SUCCESSORS AND ASSIGNS


 


45

--------------------------------------------------------------------------------



 


(“BUYER RELEASED PARTIES”) (SELLER RELEASED PARTIES AND BUYER RELEASED PARTIES
MAY INDIVIDUALLY BE REFERRED TO AS A “RELEASED PARTY” AND COLLECTIVELY AS THE
“RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS,
DEBTS, LIABILITIES, OBLIGATIONS, SUMS OF MONEY, ACCOUNTS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, DAMAGES, JUDGMENTS, EXECUTIONS, CLAIMS AND
DEMANDS, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, ABSOLUTE OR
CONTINGENT, DIRECT OR INDIRECT OR NOMINALLY OR BENEFICIALLY POSSESSED OR CLAIMED
BY ANY OF THE BUYER RELEASING PARTIES, WHETHER THE SAME BE AT LAW, IN EQUITY OR
MIXED, WHICH SUCH BUYER RELEASING PARTY EVER HAD, NOW HAS, OR HEREAFTER CAN,
SHALL OR MAY HAVE AGAINST THE BUYER RELEASED PARTIES, IN RESPECT OF OR ARISING
FROM ANY AND ALL AGREEMENTS AND OBLIGATIONS INCURRED ON OR PRIOR TO THE CLOSING,
INCLUDING OR IN RESPECT OF OR ARISING FROM ANY EVENT OCCURRING OR CIRCUMSTANCES
EXISTING ON OR PRIOR TO THE CLOSING (“BUYER RELEASED CLAIMS”)(SELLER RELEASED
CLAIMS AND BUYER RELEASED CLAIMS MAY INDIVIDUALLY BE REFERRED TO AS A “RELEASED
CLAIM” AND COLLECTIVELY AS THE “RELEASED CLAIMS”); PROVIDED, HOWEVER, (X) THAT
BUYER RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY OF THEIR OBLIGATIONS OR
LIABILITIES TO BUYER RELEASING PARTIES (AND SUCH OBLIGATIONS AND LIABILITIES
SHALL NOT BE BUYER RELEASED CLAIMS) RELATED TO OR ARISING UNDER (A) THIS
AGREEMENT OR ANY AGREEMENT TO BE EXECUTED IN CONNECTION WITH THE CLOSING,
(B) ALLOCATIONS UNDER ARTICLE VI AND DISTRIBUTIONS UNDER ARTICLES VII AND X IN
THE OPERATING AGREEMENT AS EXPRESSLY MODIFIED BY THIS AGREEMENT, (C) ANY WRITTEN
EMPLOYMENT AGREEMENT EXISTING ON THE DATE HEREOF, OR (D) THE LANDFILL AGREEMENT;
(Y) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BUYER RELEASED PARTIES
SHALL BE RELEASED FROM ANY AND ALL OBLIGATIONS (WHETHER INDEMNIFICATION
OBLIGATIONS OR OTHERWISE) OF THE BUYER RELEASED PARTIES ARISING UNDER THE 2004
PRIOR AGREEMENT OR THE 2007 PRIOR AGREEMENT, AND ANY SUCH OBLIGATIONS SHALL BE
RELEASED CLAIMS; AND (Z) THE BUYER RELEASED PARTIES DO NOT INCLUDE INDUSTRIAL
ACQUISITION CORPORATION (DEFINED AS THE “SELLER” IN THE 2004 PRIOR AGREEMENT)
AND JAMES W. KNIGHT JR., THOMAS E. DAVIS, LARRY E. SEAY AND MICHAEL F. MUNAFO
(DEFINED AS “SELLER’S SHAREHOLDERS” IN THE 2004 PRIOR AGREEMENT) (THE FOREGOING
SELLER AND SELLER’S SHAREHOLDERS MAY BE REFERRED TO AS THE “NON-RELEASED
PARTIES”) AND WITHOUT OTHERWISE LIMITING THE FOREGOING, THE BUYER RELEASED
CLAIMS DO NOT INCLUDE ANY OBLIGATIONS OR LIABILITIES OF THE NON-RELEASED PARTIES
UNDER THE 2004 PRIOR AGREEMENT OR OTHERWISE.


 


C.                                       EACH RELEASING PARTY HEREBY EXPRESSLY
WAIVES ANY RIGHTS SUCH RELEASING PARTY MAY HAVE UNDER THE STATUTES OF ANY
JURISDICTION OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT, TO PRESERVE RELEASED
CLAIMS WHICH SUCH RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH
RELEASING PARTY’S FAVOR AT THE TIME OF EXECUTING THIS AGREEMENT. EACH RELEASING
PARTY UNDERSTANDS AND ACKNOWLEDGES THAT IT MAY DISCOVER FACTS DIFFERENT FROM, OR
IN ADDITION TO, THOSE WHICH IT KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE
CLAIMS RELEASED HEREIN, AND AGREES THAT THE TERMS OF THIS RELEASE SHALL BE AND
REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUBSEQUENT DISCOVERY OF
DIFFERENT AND/OR ADDITIONAL FACTS. SHOULD ANY RELEASING PARTY DISCOVER THAT ANY
FACT RELIED UPON IN ENTERING INTO THIS RELEASE WAS UNTRUE, OR THAT ANY FACT WAS
CONCEALED, OR THAT AN UNDERSTANDING OF THE FACTS OR LAW WAS INCORRECT, NO
RELEASING PARTY SHALL BE ENTITLED TO ANY RELIEF AS A RESULT THEREOF, AND


 


46

--------------------------------------------------------------------------------



 


THE RELEASING PARTIES SURRENDER ANY RIGHTS THEY MIGHT HAVE TO RESCIND THIS
RELEASE ON ANY GROUND. THIS RELEASE IS INTENDED TO BE AND IS FINAL AND BINDING
REGARDLESS OF ANY CLAIM OF MISREPRESENTATION, PROMISE MADE WITH THE INTENTION OF
PERFORMING, CONCEALMENT OF FACT, MISTAKE OF LAW, OR ANY OTHER CIRCUMSTANCES
WHATSOEVER. EACH RELEASING PARTY HEREBY IRREVOCABLY COVENANTS TO REFRAIN FROM
ASSERTING ANY CLAIM OR DEMAND, OR COMMENCING, INSTITUTING OR CAUSING TO BE
COMMENCED, ANY PROCEEDING OF ANY KIND AGAINST ANY RELEASED PARTY BASED UPON ANY
RELEASED CLAIM.


 


D.                                       IF ANY RELEASING PARTY (OR AN AFFILIATE
THEREOF) BRINGS ANY CLAIM, SUIT, ACTION OR MANNER OF ACTION AGAINST ANY RELEASED
PARTY IN ADMINISTRATIVE PROCEEDINGS, IN ARBITRATION OR ADMIRALTY, AT LAW, IN
EQUITY, OR MIXED, WITH RESPECT TO ANY RELEASED CLAIM, THEN SUCH RELEASING PARTY
SHALL INDEMNIFY THE RELEASED PARTY IN THE AMOUNT OR VALUE OF ANY FINAL JUDGMENT
OR SETTLEMENT (MONETARY OR OTHERWISE) AND ANY RELATED COST (INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL FEES) ENTERED AGAINST, PAID OR INCURRED BY THE
RELEASED PARTY. EACH RELEASING PARTY REPRESENTS AND WARRANTS TO THE RELEASED
PARTIES THAT THERE HAS BEEN NO ASSIGNMENT OR OTHER TRANSFER OF ANY INTEREST IN
HIS OR HER RELEASED CLAIMS.


 

6.14                        Financing Cooperation.  Prior to Closing, the
Sellers shall cause the Acquired Companies to reasonably cooperate, and after
Closing, the Sellers shall reasonably cooperate, at Buyer’s or Parent’s expense,
in connection with any financings which Parent or Buyer may effect, including
(i) the preparation of financial statements and other financial information for
the Acquired Companies as may be required to be included in any offering
memorandum, prospectus or similar documents relating to any such financings,
(ii) participation in meetings with prospective lenders, investors and rating
agencies, due diligence sessions, road shows, the preparation of offering
memoranda, prospectuses and similar documents and (iii) taking reasonable
actions as may be necessary or advisable to consummate such financing
transactions as contemplated by any such financings. The Sellers shall cooperate
with Buyer and Parent, at Buyer’s or Parent’s expense, in causing the
independent registered public accounting firm of the Acquired Companies to take
such actions as Buyer or Parent may reasonably request, at Buyer’s or Parent’s
expense, in connection with any such financings and the filings under the
securities’ laws, including to (i) deliver a consent to the use of its report on
the relevant audited financial statements, (ii) deliver a “comfort letter” in a
form meeting the requirements of SAS 72 or such other form as may be reasonably
requested by Buyer or Parent, (iii) perform a SAS 100 review of any interim
financial statements which may be required or desirable, and (iv) participate,
at Buyer’s or Parent’s request, in the preparation of any offering memorandum,
prospectus or similar document that includes, or incorporates by reference, the
foregoing financial information.

 

6.15                        Directors and Officers’ Indemnification and
Insurance.   Prior to the Closing, the Acquired Companies shall purchase run-off
extended reporting coverage for a period of up to three (3) years under the
Acquired Companies’ existing liability insurance policy covering Directors and
Officers Liability, Employment Practices Liability and Fiduciary Liability;
provided, however, such extended coverage shall not exceed 250% of the premium
for the Acquired Companies’ existing coverage for such risks.

 

47

--------------------------------------------------------------------------------


 

6.16                        Cooperation of Buyer.   Whenever this Agreement
requires the Sellers or the Equity Owners to cause or permit the Acquired
Companies (or any of them) to take any action or refrain from taking any action,
Parent and Buyer shall cooperate with the Sellers and the Equity Owners in
connection with taking such action or refraining from taking such action,
including providing or obtaining all necessary approvals or consents that may be
required under the Organizational Documents of the Acquired Companies.  Unless
such expense is expressly described as a Buyer or Parent expense, any expense
related to matters described in Sections 6.2, 6.4, 6.12, 6.14, 6.15 and 6.16
shall be an expense of the Acquired Companies and not a Transaction Expense,
except to the extent the Sellers or the Equity Owners incur professional fees
for advice relating to their respective obligations under such sections and the
preparation of Schedules or Exhibits to this Agreement.

 

ARTICLE VII – POST-CLOSING COVENANTS

 

The Parties agree as follows with respect to the period following the Closing:

 

7.1                               General.  In case at any time after the
Closing any further actions are necessary or desirable to carry out the purposes
of this Agreement, each of the Parties will take such further actions (including
the execution and delivery of such further instruments and documents) as any
other Party may reasonably request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
therefor under Article X below).

 

7.2                               Litigation Support.  In the event and for so
long as any Party actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or
(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving any Acquired Company, the Parties will
reasonably cooperate with him, her, or it and his, her or its counsel in the
contest or defense, reasonably make available his, her or its personnel, and
provide such testimony and access to his, her or its books and records as shall
be necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Article X below).

 

7.3                               Closing Date Audit; Allocations;
Distributions.

 


A.                                       FOLLOWING THE CLOSING, THE PARTIES
SHALL COOPERATE TO CAUSE THE ACQUIRED COMPANIES’ TO PREPARE AUDITED FINANCIAL
STATEMENTS AS OF THE CLOSING DATE WITH THE AUDIT TO BE DONE BY THE ACQUIRED
COMPANIES’ REGULAR OUTSIDE ACCOUNTANTS (“CLOSING DATE AUDIT”), AT THE EXPENSE OF
BUYER AND PARENT.


 


B.                                       FOLLOWING THE COMPLETION OF THE CLOSING
DATE AUDIT, AND SUBJECT TO THE PROVISIONS OF THIS SECTION 7.3, BUYER SHALL CAUSE
THE COMPANY TO MAKE, WITH RESPECT TO THE OPERATIONS OF THE ACQUIRED COMPANIES UP
TO AND INCLUDING THE CLOSING DATE (I) ALLOCATIONS OF NET INCOME (AS DEFINED IN
THE OPERATING AGREEMENT) AND OTHER ITEMS TO BE ALLOCATED AS PROVIDED IN
ARTICLE VI OF THE OPERATING AGREEMENT, AND


 


48

--------------------------------------------------------------------------------



 


(II) DISTRIBUTIONS OF FREE CASH FLOW (AS DEFINED IN THE OPERATING AGREEMENT) AS
PROVIDED IN ARTICLE VII OF THE OPERATING AGREEMENT, INCLUDING (WITHOUT
LIMITATION) PARTIAL DISTRIBUTIONS RELATING TO THE COMPANY’S FISCAL QUARTER ENDED
MARCH 31, 2008.   WITHIN FIVE (5) DAYS AFTER THE COMPLETION OF THE CLOSING DATE
AUDIT AND SUBJECT TO SECTIONS 7.5 AND 10.6 HEREOF, THE PARTIES SHALL DETERMINE
THE FREE CASH FLOW (THE “STUB PERIOD FREE CASH FLOW”) FOR THE PERIOD COMMENCING
JANUARY 1, 2008 AND ENDING ON THE CLOSING DATE (THE “STUB PERIOD”).  THE
DETERMINATION OF THE STUB PERIOD FREE CASH FLOW IN ACCORDANCE WITH THIS
SECTION 7.3 SHALL BE MADE IN A MANNER CONSISTENT WITH THE PARTIES’ PRIOR
PRACTICE IN DETERMINING FREE CASH FLOW.  FOR PURPOSES OF CLARIFICATION, ANY
ACCRUALS MADE ON OR PRIOR TO THE CLOSING DATE SHALL BE APPROPRIATELY ADJUSTED TO
REFLECT FACTS KNOWN AT THE TIME THE STUB PERIOD FREE CASH FLOW IS DETERMINED. 
WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DETERMINATION OF THE STUB PERIOD
FREE CASH FLOW, THE COMPANY SHALL DISTRIBUTE, AND BUYER SHALL CAUSE THE COMPANY
TO DISTRIBUTE, TO ASAP INVESTORS AND CRG INVESTORS 50% AND 25%, RESPECTIVELY, OF
THE STUB PERIOD FREE CASH FLOW, LESS ANY AMOUNTS RELATING TO THE STUB PERIOD
PREVIOUSLY DISTRIBUTED PURSUANT TO THE OPERATING AGREEMENT.  FOR FEDERAL AND
STATE INCOME TAX RETURN REPORTING PURPOSES, THE ACQUIRED COMPANIES SHALL REPORT
PROFITS OR LOSSES DURING THE STUB PERIOD BASED UPON A CLOSING OF THE BOOKS AS OF
THE CLOSING DATE AND NOT A PRO RATA ALLOCATION BASED ON THE ACQUIRED COMPANIES’
OPERATIONS FOLLOWING THE CLOSING.


 

7.4                               Non-Disclosure, Non-Solicitation,
Non-Competition, and Other Covenants.

 


A.                                       RECITALS.  AS A MATERIAL INDUCEMENT TO
BUYER AND PARENT TO ENTER INTO THIS AGREEMENT AND FOR BUYER AND PARENT TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND TO PAY SELLERS
THE PURCHASE PRICE AS PROVIDED IN ARTICLE II ABOVE, EACH SELLER AND EACH EQUITY
OWNER MAKES THE COVENANTS IN THIS SECTION 7.4. EACH SELLER AND EACH EQUITY OWNER
ACKNOWLEDGES THAT (I) IN THE ABSENCE OF THE COVENANTS IN THIS SECTION 7.4,
NEITHER BUYER NOR PARENT WOULD HAVE ENTERED INTO THIS AGREEMENT AND BUYER WOULD
NOT HAVE PURCHASED THE MEMBERSHIP INTEREST, AND (II) THE COVENANTS IN THIS
SECTION 7.4 ARE SEPARATE, DIVISIBLE AND DISTINCT COVENANTS GIVEN INDIVIDUALLY BY
EACH SELLER AND EACH EQUITY OWNER FOR THE BENEFIT OF BUYER, PARENT AND THE
ACQUIRED COMPANIES (COLLECTIVELY, THE “PROTECTED PARTIES”) AND ARE ASSIGNABLE BY
THE PROTECTED PARTIES TO THE EXTENT PROVIDED IN SECTION 7.4(K). EACH EQUITY
OWNER FURTHER ACKNOWLEDGES THAT, AS THE DIRECT AND INDIRECT OWNERS OF SELLERS,
THEY HAVE BENEFITED, DIRECTLY OR INDIRECTLY, AS A RESULT OF THE PAYMENT TO THE
SELLERS BY BUYER AND PARENT OF THE PURCHASE PRICE FOR THE MEMBERSHIP INTEREST IN
ACCORDANCE WITH ARTICLE II ABOVE.


 


B.                                       NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION.


 


I.                                         EACH SELLER AND EACH EQUITY OWNER
ACKNOWLEDGES THAT HE, SHE OR IT HAS BEEN PRIVY TO CONFIDENTIAL INFORMATION AND
FOR THE BENEFIT OF THE PROTECTED PARTIES, EACH SELLER AND EACH EQUITY OWNER
COVENANTS AND AGREES THAT, DURING THE APPLICABLE TERM, HE, SHE OR IT SHALL:


 


49

--------------------------------------------------------------------------------



 

A)                                      NOT USE, DIVULGE OR DISCLOSE, DIRECTLY
OR INDIRECTLY, (OTHER THAN TO THEIR RESPECTIVE ADVISORS WHO ARE SUBJECT TO THE
SAME DUTY OF CONFIDENTIALITY AS THE SELLERS AND EQUITY OWNERS ARE) ANY
CONFIDENTIAL INFORMATION (UNLESS DISCLOSURE IS REQUIRED BY LAW OR COMPELLED BY
JUDICIAL OR ADMINISTRATIVE PROCESS OR REQUIRED FOR A PARTY TO ENFORCE ITS RIGHTS
UNDER THIS AGREEMENT OR THE AGREEMENTS TO BE ENTERED INTO AT THE CLOSING) FOR
ANY PURPOSE WHATSOEVER; AND

 

B)                                      TAKE REASONABLE SECURITY PRECAUTIONS, TO
PROTECT THE CONFIDENTIAL INFORMATION THAT IS IN THEIR POSSESSION OR IN THE
POSSESSION OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR ADVISORS, FROM
DISCLOSURE AND TO KEEP IT CONFIDENTIAL, INCLUDING WITHOUT LIMITATION, PROVIDING
REASONABLE PROTECTION FROM THEFT, UNAUTHORIZED DUPLICATION OR DISCOVERY, AND
REASONABLY RESTRICTING ACCESS TO THE CONFIDENTIAL INFORMATION.

 


II.                                     IN THE EVENT THAT DISCLOSURE TO A THIRD
PARTY IS REQUIRED BY APPLICABLE LAW DURING THE TERM, EACH SELLER AND EACH EQUITY
OWNER AGREES TO PROMPTLY NOTIFY THE PARENT, ON BEHALF OF THE PROTECTED PARTIES
(UNLESS NOTIFICATION IS PROHIBITED BY LAW), OF SUCH REQUIREMENT TO AFFORD THE
PROTECTED PARTIES, AT THEIR EXPENSE, THE OPPORTUNITY TO SEEK A PROTECTIVE ORDER
OR OTHER INJUNCTIVE RELIEF PRIOR TO DISCLOSURE. EACH SELLER AND EACH EQUITY
OWNER AGREES TO REASONABLY COOPERATE WITH THE PROTECTED PARTIES IN PURSUIT OF
SUCH RELIEF.


 


C.                                       COVENANTS AGAINST COMPETITION.  FOR THE
BENEFIT OF THE PROTECTED PARTIES, EACH SELLER AND EACH EQUITY OWNER COVENANTS
AND AGREES THAT DURING THE APPLICABLE TERM, HE, SHE OR IT SHALL NOT, DIRECTLY OR
INDIRECTLY:


 


I.                                         HAVE ANY OWNERSHIP INTEREST (AS AN
OWNER, SOLE PROPRIETOR, SHAREHOLDER, PARTNER, MEMBER, JOINT VENTURER, OR
OTHERWISE) IN ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES, DIRECTLY OR
INDIRECTLY, WITH THE PROTECTED BUSINESS OF ANY ACQUIRED COMPANY IN THE TERRITORY
UNLESS SUCH OWNERSHIP INTEREST IS A PASSIVE INVESTMENT WHEREBY THE SELLER OR
EQUITY OWNER ACQUIRES OR HOLDS NO MORE THAN AN AGGREGATE OF 5% OF THE PUBLICLY
TRADED SECURITIES OF A CORPORATION OR OTHER LEGAL ENTITY WHOSE SECURITIES ARE
TRADED ON THE NASDAQ GLOBAL MARKET, NASDAQ GLOBAL SELECT MARKET, THE NEW YORK
STOCK EXCHANGE OR THE AMERICAN STOCK EXCHANGE; OR


 


II.                                     INVEST IN OR OTHERWISE PROVIDE OR MAKE
FINANCING AVAILABLE TO ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES,
DIRECTLY OR INDIRECTLY, WITH THE PROTECTED BUSINESS OF ANY ACQUIRED COMPANY IN
THE TERRITORY UNLESS SUCH INVESTMENT IS A PASSIVE INVESTMENT WHEREBY THE SELLER
OR EQUITY OWNER ACQUIRES OR HOLDS NO MORE THAN AN AGGREGATE OF 5% OF THE
PUBLICLY TRADED SECURITIES OF A CORPORATION OR OTHER LEGAL ENTITY WHOSE
SECURITIES ARE TRADED ON THE NASDAQ GLOBAL MARKET, NASDAQ GLOBAL SELECT MARKET,
THE NEW YORK STOCK EXCHANGE OR THE AMERICAN STOCK EXCHANGE; OR


 


50

--------------------------------------------------------------------------------



 


III.                                 ENGAGE IN, OWN OR OPERATE ANY BUSINESS THAT
COMPETES, DIRECTLY OR INDIRECTLY, WITH THE PROTECTED BUSINESS OF ANY ACQUIRED
COMPANY IN THE TERRITORY; OR


 


IV.                                    PERFORM SERVICES AS A CONSULTANT,
EMPLOYEE, OFFICER, DIRECTOR, INDEPENDENT CONTRACTOR, OR OTHERWISE, FOR OR WITH
ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES, DIRECTLY OR INDIRECTLY, WITH
THE PROTECTED BUSINESS OF ANY ACQUIRED COMPANY IN THE TERRITORY;


 

PROVIDED, HOWEVER, NOTHING HEREIN SHALL PREVENT A SELLER OR AN EQUITY OWNER FROM
HAVING A PERSONAL OR NON-COMPETITIVE BUSINESS RELATIONSHIP WITH ANY THIRD PARTY.

 


D.                                       COVENANTS AGAINST SOLICITATION OR DOING
BUSINESS WITH A SCRAP CUSTOMER OR SUPPLIER OF AN ACQUIRED COMPANY.  FOR THE
BENEFIT OF THE PROTECTED PARTIES, EACH SELLER AND EACH EQUITY OWNER COVENANTS
AND AGREES THAT DURING THE APPLICABLE TERM, HE, SHE OR IT SHALL NOT, DIRECTLY OR
INDIRECTLY, AS OWNER (SOLE PROPRIETOR, SHAREHOLDER, PARTNER, MEMBER, JOINT
VENTURER, OR OTHERWISE), EMPLOYEE, CONSULTANT, OFFICER, DIRECTOR, LENDER, OR IN
ANY OTHER CAPACITY, FOR HIMSELF, HERSELF OR ITSELF OR ON BEHALF OF ANY OTHER
PERSON, ATTEMPT TO OR ACTUALLY (I) ENTER INTO ANY PROTECTED BUSINESS TRANSACTION
WITH A SCRAP CUSTOMER OR SUPPLIER OF AN ACQUIRED COMPANY IN THE TERRITORY, OR
(II) OTHERWISE SOLICIT ANY PROTECTED BUSINESS TRANSACTION WITH A SCRAP CUSTOMER
OR SUPPLIER OF AN ACQUIRED COMPANY IN THE TERRITORY FOR THE PURPOSE OF OR
OTHERWISE HAVING THE EFFECT OF COMPETING WITH AN ACQUIRED COMPANY FOR THE
PROTECTED BUSINESS OF A SCRAP CUSTOMER OR SUPPLIER OF AN ACQUIRED COMPANY OR
REDUCE THE LEVEL OF SERVICES PROVIDED BY AN ACQUIRED COMPANY FOR SUCH SCRAP
CUSTOMER OR SUPPLIER OF AN ACQUIRED COMPANY.  FOR PURPOSES OF THIS AGREEMENT, A
“SCRAP CUSTOMER OR SUPPLIER OF AN ACQUIRED COMPANY” MEANS ANY ONE OR MORE OF THE
FOLLOWING:


 


I.                                         ANY PERSON THAT ENGAGED IN THE
PROTECTED BUSINESS WITH ANY ACQUIRED COMPANY WITHIN THE ONE (1) YEAR PERIOD
PRECEDING THE CLOSING DATE;


 


II.                                     ANY PERSON THAT ENGAGED IN THE PROTECTED
BUSINESS WITH ANY ACQUIRED COMPANY WITHIN THE TWO (2) YEAR PERIOD PRECEDING THE
CLOSING DATE; OR


 


III.                                 ANY PERSON THAT, AS OF THE CLOSING DATE, IS
A CURRENT CUSTOMER OF, OR SUPPLIER TO, THE PROTECTED BUSINESS OF ANY ACQUIRED
COMPANY.


 


E.                                       EXCEPTIONS TO NONCOMPETITION AND
NONSOLICITATION OF SCRAP CUSTOMERS OR SUPPLIERS.  NOTWITHSTANDING ANYTHING
CONTAINED IN SECTION 7.4 TO THE CONTRARY, THE PROVISIONS OF SECTION 7.4(C) AND
7.4(D):  (I) SHALL NOT APPLY TO ANY PROTECTED BUSINESS DESCRIBED OR OTHERWISE
IDENTIFIED ON EXHIBIT C HERETO BUT ONLY TO THE EXTENT PROVIDED THEREIN; AND
(II) ARE LIMITED WITH RESPECT TO THE GRIFFIN AND GORDON INDIVIDUAL OWNERS AS
PROVIDED IN EXHIBIT C.


 


F.                                         COVENANTS AS TO EMPLOYEES OF THE
ACQUIRED COMPANIES.  DURING THE APPLICABLE TERM, EACH SELLER AND EACH EQUITY
OWNER SHALL NOT, DIRECTLY OR INDIRECTLY, ON THEIR OWN BEHALF, OR IN THE SERVICE
OF OR ON BEHALF OF ANY PERSON, OR


 


51

--------------------------------------------------------------------------------



 


IN ANY CAPACITY WHATSOEVER (INCLUDING WITHOUT LIMITATION AS AN OWNER, SOLE
PROPRIETOR, SHAREHOLDER, PARTNER, MEMBER, CONSULTANT, EMPLOYEE, OFFICER,
DIRECTOR, INDEPENDENT CONTRACTOR, JOINT VENTURER, OR OTHERWISE), AND IN
CONNECTION WITH ANY BUSINESS THAT COMPETES, DIRECTLY OR INDIRECTLY, WITH THE
PROTECTED BUSINESS OF ANY ACQUIRED COMPANY IN THE TERRITORY, SOLICIT FOR HIRE,
HIRE OR CAUSE TO BE HIRED ANY INDIVIDUAL WHO:


 


I.                                         WAS AN EMPLOYEE OF ANY ACQUIRED
COMPANY AT ANY TIME DURING THE ONE (1) YEAR PERIOD PRECEDING THE CLOSING DATE;
OR


 


II.                                     IS EMPLOYED BY ANY ACQUIRED COMPANY AS
OF THE CLOSING DATE.


 


G.                                      DURATION.  THE DURATION OF THE COVENANTS
OF EACH SELLER AND EACH EQUITY OWNER SET FORTH IN THIS SECTION 7.4 SHALL BE
EXTENDED WITH RESPECT TO A SELLER (BUT NOT WITH RESPECT TO ANY OTHER SELLER) OR
AN EQUITY OWNER (BUT NOT WITH RESPECT TO ANY OTHER EQUITY OWNER) BY ANY PERIOD
OF TIME DURING WHICH SUCH SELLER OR EQUITY OWNER IS IN VIOLATION OF SUCH
COVENANTS.


 


H.                                      CONSIDERATION.  IN CONSIDERATION FOR
EACH SELLER’S AND EACH EQUITY OWNER’S COVENANTS CONTAINED IN THIS SECTION 7.4,
BUYER AND PARENT SHALL ENTER INTO THIS AGREEMENT, SHALL CONSUMMATE THE PURCHASE
OF THE MEMBERSHIP INTEREST AND PAY TO SELLERS THE PURCHASE PRICE AS SET FORTH IN
THIS AGREEMENT.


 


I.                                         REASONABLENESS OF RESTRICTIONS.


 


I.                                         EACH SELLER AND EACH EQUITY OWNER
REPRESENTS AND WARRANTS THAT HE, SHE OR IT HAS CAREFULLY READ AND CONSIDERED THE
PROVISIONS OF THIS SECTION 7.4 AND, HAVING DONE SO, AGREES THAT THE RESTRICTIONS
SET FORTH IN THIS SECTION 7.4, INCLUDING, BUT NOT LIMITED TO, THE TIME PERIOD OF
RESTRICTION AND GEOGRAPHICAL AREAS OF RESTRICTION ARE FAIR AND REASONABLE AND
ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF PROTECTED
PARTIES.


 


II.                                     THE PARTIES IN NO WAY INTEND TO INCLUDE
A PROVISION THAT CONTRAVENES PUBLIC POLICY. THE PARTIES INTEND THAT THE
COVENANTS AND RESTRICTIONS OR ANY PORTIONS THEREOF CONTAINED IN THIS AGREEMENT
BE SEVERABLE, DIVISIBLE, AND DISTINCT AND THAT THEY BE GIVEN MEANING AND EFFECT
SEPARATELY, TOGETHER, OR IN ANY COMBINATION THEREOF. THE PARTIES FIRST INTEND
AND AUTHORIZE A COURT TO REWRITE THIS SECTION 7.4 TO ALLOW FOR THIS SECTION 7.4
TO BE ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY LAW. FURTHER, THE PARTIES
AUTHORIZE A COURT TO “BLUE PENCIL” THE LANGUAGE IN THIS SECTION 7.4 SUCH THAT
THE COVENANTS AGREED TO BY EACH SELLER AND EACH EQUITY OWNER ARE ENFORCED TO THE
MAXIMUM EXTENT PERMITTED BY LAW. THE PARTIES FURTHER INTEND THAT SHOULD ANY ONE
OR MORE OF SUCH COVENANTS OR RESTRICTIONS (OR ANY PART THEREOF) BE DETERMINED BY
A COURT TO BE INVALID OR UNENFORCEABLE, THE REMAINING COVENANT OR COVENANTS AND
REMAINING RESTRICTION OR RESTRICTIONS, BEING SEVERABLE AND DIVISIBLE, SHALL BE
FULLY ENFORCEABLE AND BINDING OBLIGATIONS OF EACH SELLER AND EACH EQUITY OWNER.
IN ADDITION, AND WITHOUT


 


52

--------------------------------------------------------------------------------



 


LIMITING THE FOREGOING, IN THE EVENT A COURT DETERMINES THAT ANY OF THE TERMS,
PROVISIONS, OR COVENANTS CONTAINED IN THIS SECTION 7.4 ARE UNENFORCEABLE, A
COURT MAY LIMIT THE APPLICATION OF ANY SUCH TERM, PROVISION, OR COVENANT AND
PROCEED TO ENFORCE THIS SECTION 7.4 AS SO LIMITED OR MODIFIED.


 


J.                                         REMEDIES FOR BREACH OF COVENANTS. 
EACH SELLER AND EACH EQUITY OWNER ACKNOWLEDGES AND AGREES THAT THE INJURY THE
PROTECTED PARTIES WOULD SUFFER IN THE EVENT OF A BREACH OF THIS SECTION 7.4
WOULD BE IRREPARABLE AND NOT ADEQUATELY COMPENSATED BY MONETARY DAMAGES ALONE.
THUS, IN THE EVENT OF A BREACH OR THREATENED OR INTENDED BREACH OF THIS
SECTION 7.4 BY A SELLER OR AN EQUITY OWNER, THE PROTECTED PARTIES ARE ENTITLED
TO SEEK AND OBTAIN INJUNCTIONS, BOTH TEMPORARY AND FINAL, ENJOINING AND
RESTRAINING SUCH BREACH OR THREATENED OR INTENDED BREACH. THE PROTECTED PARTIES
MAY FURTHER ASSERT SUCH CLAIMS, INCLUDING ANY CLAIMS AVAILABLE UNDER STATUTORY
OR COMMON LAW, AS THEY MAY HAVE AGAINST A SELLER OR AN EQUITY OWNER FOR DAMAGES
RESULTING FROM THEIR BREACH OF THIS SECTION 7.4. IF THE PROTECTED PARTIES
PREVAIL IN WHOLE OR IN PART IN OBTAINING ANY SUCH RELIEF, THE PROTECTED PARTIES
SHALL BE ENTITLED TO BE REIMBURSED BY THE BREACHING PARTY FOR THE REASONABLE
EXPENSES ASSOCIATED WITH SUCH LITIGATION, INCLUDING REASONABLE ATTORNEYS’ FEES,
EXPERT WITNESS FEES, COSTS AND OTHER EXPENSES. THE LIMITATIONS ON A SELLER’S OR
EQUITY OWNER’S LIABILITY SET FORTH IN SECTIONS 10.1(E) AND 10.2 SHALL NOT APPLY
TO LIMIT, RESTRICT, OR MODIFY (I) A SELLER’S OR EQUITY OWNER’S LIABILITY UNDER
THIS SECTION 7.4, OR (II) THE RIGHTS AND REMEDIES OF THE PROTECTED PARTIES UNDER
THIS SECTION 7.4.


 


K.                                     ASSIGNMENT.  THIS SECTION 7.4 AND THE
COVENANTS OF EACH SELLER AND EACH EQUITY OWNER HEREIN SHALL BE BINDING UPON EACH
SELLER’S AND EACH EQUITY OWNER’S RESPECTIVE SUCCESSORS AND SHALL INURE TO THE
BENEFIT OF THE PROTECTED PARTIES’ PERMITTED SUCCESSORS AND ASSIGNS AND WITHOUT
LIMITING THE FOREGOING, THIS SECTION 7.4 AND THE COVENANTS OF EACH SELLER AND
EACH EQUITY OWNER IN THIS SECTION 7.4 MAY BE ASSIGNED BY THE PROTECTED PARTIES
WITHOUT THE CONSENT OF ANY SELLER OR ANY EQUITY OWNER TO THE EXTENT ALL OR A
SUBSTANTIAL PART OF THE PROTECTED BUSINESS OF THE ACQUIRED COMPANIES IS ASSIGNED
OR OTHERWISE TRANSFERRED AND THE OBLIGATIONS OF EACH SELLER AND EACH EQUITY
OWNER SHALL BE FULLY ENFORCEABLE BY THE ASSIGNEE OR THE TRANSFEREE; PROVIDED,
FURTHER, THAT THE PROTECTED PARTIES SHALL PROVIDE NOTICE TO THE REPRESENTATIVES
OF SUCH ASSIGNMENT OR TRANSFER WITHIN A REASONABLE PERIOD OF TIME THEREAFTER.


 


L.                                         TERMINATION OF PRIOR COVENANT.  FOR
PURPOSES OF CLARIFICATION, AND WITHOUT OTHERWISE MODIFYING SECTION 6.13 OF THIS
AGREEMENT, IMMEDIATELY AS OF THE CLOSING, NONE OF THE SELLERS OR EQUITY OWNERS
WILL HAVE ANY ON-GOING OBLIGATIONS OR RESTRICTIONS UNDER SECTION 2.4 OR 8.8 OF
THE OPERATING AGREEMENT (AND THOSE SECTIONS SHALL BE SUPERSEDED BY THE TERMS OF
THIS SECTION 7.4).


 

7.5                                       Performance Bonuses.  The Acquired
Companies shall pay performance bonuses (the “Performance Bonuses”) to certain
employees and officers of the Acquired Companies on or before two and one-half
(2½) months after the Closing Date.  The Performance

 

53

--------------------------------------------------------------------------------


 

Bonuses shall be accrued as a pre-closing expense of the Acquired Companies,
which expense shall be reflected in the determination of Stub Period Free Cash
Flow described in Section 7.3.  Those individuals included within the definition
of “Knowledge” shall determine in good faith, and obtaining the approval of the
Buyer (and such approval shall not be unseasonably withheld or delayed), the
eligibility of individuals and amounts payable thereto.  No third party
beneficiaries are intended hereby.

 

ARTICLE VIII – CONDITIONS TO OBLIGATION TO CLOSE

 

8.1                               Conditions to Buyer’s and Parent’s
Obligation.  The obligation of Buyer and Parent to consummate the transactions
to be performed by them in connection with the Closing is subject to
satisfaction of the following conditions:

 


A.                                       THE REPRESENTATIONS AND WARRANTIES OF
THE SELLERS AND THE EQUITY OWNERS CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE, EXCEPT (I) FOR
CHANGES SPECIFICALLY PERMITTED BY THIS AGREEMENT, (II) THOSE REPRESENTATIONS AND
WARRANTIES WHICH ADDRESS MATTERS AS OF A PARTICULAR DATE SHALL REMAIN TRUE AND
CORRECT AS OF SUCH DATE, AND (III) THOSE REPRESENTATIONS AND WARRANTIES WHICH BY
THEIR TERMS ARE QUALIFIED BY MATERIALITY OR “MATERIAL ADVERSE EFFECT” SHALL BE
TRUE AND CORRECT IN ALL RESPECTS;


 


B.                                       THE SELLERS SHALL HAVE PERFORMED AND
COMPLIED WITH ALL THEIR COVENANTS HEREUNDER IN ALL MATERIAL RESPECTS THROUGH THE
CLOSING;


 


C.                                       THE SELLERS SHALL HAVE PROCURED ALL THE
THIRD-PARTY CONSENTS;


 


D.                                       NO PROCEEDING SHALL BE PENDING OR
THREATENED BEFORE (OR THAT COULD COME BEFORE) ANY COURT OR QUASI-JUDICIAL OR
ADMINISTRATIVE AGENCY OF ANY FEDERAL, STATE, LOCAL, OR FOREIGN JURISDICTION OR
BEFORE (OR THAT COULD COME BEFORE) ANY ARBITRATOR WHEREIN AN UNFAVORABLE
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE WOULD (A) PREVENT
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
(B) CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED
FOLLOWING CONSUMMATION;


 


E.                                       EACH OF THE REPRESENTATIVES, ON BEHALF
OF ALL THE RESPECTIVE PARTIES THEY REPRESENT, AND THE ESTATE OF ANY DECEASED
INDIVIDUAL OWNER (IF ANY), SHALL HAVE DELIVERED TO BUYER A CERTIFICATE
(“SELLERS’ AND EQUITY OWNERS’ ARTICLE VIII CERTIFICATES”) TO THE EFFECT THAT
EACH OF THE CONDITIONS SPECIFIED IN SECTIONS 8.1(A)-(D) AND SECTION 8.1(H) IS
SATISFIED IN ALL RESPECTS;


 


F.                                         ALL APPLICABLE WAITING PERIODS (AND
ANY EXTENSIONS THEREOF) UNDER THE HART-SCOTT-RODINO ACT SHALL HAVE EXPIRED OR
OTHERWISE BEEN TERMINATED;


 


G.                                      THE SELLERS SHALL HAVE PROCURED A PAYOFF
LETTER FROM WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT UNDER
THE CREDIT AGREEMENT, INDICATING THE


 


54

--------------------------------------------------------------------------------



 


AMOUNT NECESSARY TO PAY IN FULL THE AMOUNTS OUTSTANDING UNDER THE CREDIT
AGREEMENT AT CLOSING (“PAYOFF LETTER”) TOGETHER WITH ALL NECESSARY RELEASES OF,
OR COVENANTS TO RELEASE, MORTGAGES AND SECURITY INTERESTS ARISING THEREUNDER;


 


H.                                      SINCE THE DATE OF THIS AGREEMENT, THE
ACQUIRED COMPANIES SHALL NOT HAVE INCURRED COMPANY DEBT FOR BORROWED MONEY OTHER
THAN PURSUANT TO THE CREDIT AGREEMENT AND IN THE ORDINARY COURSE OF BUSINESS OR
TO THE EXTENT SUCH INCURRENCE RECEIVED SUPER BOARD APPROVAL; PROVIDED, FURTHER,
THAT THE APPROVAL OF THE ACQUISITION OF ASSETS (INCLUDING CAPITAL EQUIPMENT,
REAL ESTATE AND THE STOCK OF ANOTHER COMPANY) BY SUPER BOARD APPROVAL SHALL BE
DEEMED TO HAVE BEEN SUPER BOARD APPROVAL OF ANY INCURRENCE OF COMPANY DEBT FOR
BORROWED MONEY TO FUND SUCH ACQUISITION PURSUANT TO THE CREDIT AGREEMENT;


 


I.                                         THE SELLERS AND EQUITY OWNERS SHALL
HAVE DELIVERED ALL THE DOCUMENTS, INSTRUMENTS, AGREEMENTS AND OTHER ITEMS TO BE
DELIVERED BY THEM AS SET FORTH IN ARTICLE IX;


 


J.                                         BUYER SHALL HAVE RECEIVED FROM
COUNSEL TO EACH SELLER A LEGAL OPINION SUBSTANTIALLY IN FORM AND SUBSTANCE AS
SET FORTH IN EXHIBIT D ATTACHED HERETO (“SELLER’S LEGAL OPINION”), ADDRESSED TO
BUYER AND PARENT, AND DATED AS OF THE CLOSING DATE;


 


K.                                     THE COMPANY SHALL HAVE RECEIVED THE
RESIGNATIONS, EFFECTIVE AS OF THE CLOSING, OF EACH MEMBER OF THE BOARD OF
DIRECTORS OF EACH ACQUIRED COMPANY WHO IS AN EQUITY OWNER (“RESIGNATIONS”);


 


L.                                         ALL ACTIONS TO BE TAKEN BY THE
SELLERS IN CONNECTION WITH CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND ALL CERTIFICATES, OPINIONS, INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO
EFFECT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO BUYER;


 


M.                                   BUYER SHALL HAVE RECEIVED THE TITLE
COMMITMENTS IN THE FORM AND SUBSTANCE NECESSARY FOR THE ISSUANCE OF THE TITLE
POLICIES AS REQUIRED BY THIS AGREEMENT AND THE REAL ESTATE PURCHASE AGREEMENTS;


 


N.                                      BUYER SHALL HAVE RECEIVED THE SURVEYS IN
THE FORM AND SUBSTANCE NECESSARY FOR THE ISSUANCE OF THE TITLE POLICIES AS
REQUIRED BY THIS AGREEMENT AND THE REAL ESTATE PURCHASE AGREEMENTS;


 


O.                                       THE “CLOSING,” AS DEFINED IN THE REAL
ESTATE PURCHASE AGREEMENTS, SHALL HAVE OCCURRED WITH RESPECT TO ALL THE REAL
ESTATE PURCHASE AGREEMENTS;


 


P.                                       THE REPRESENTATIVES SHALL HAVE
DELIVERED TO BUYER AN OFFICER’S, MEMBERS’ OR MANAGER’S CERTIFICATE (“SELLERS’
RESOLUTIONS CERTIFICATES”), AS THE CASE MAY BE, OF THE SELLERS, DATED AS OF THE
CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER, AS TO: THE
RESOLUTIONS OF THE MEMBERS OR MANAGERS OF THE SELLERS, AS THE CASE MAY BE,
APPROVING OF THIS AGREEMENT AND AUTHORIZING THE


 


55

--------------------------------------------------------------------------------



 


EXECUTION OF THIS AGREEMENT BY A DULY AUTHORIZED REPRESENTATIVE OF EACH SELLER;
AND


 


Q.                                       SINCE THE DATE OF THIS AGREEMENT, THERE
HAS NOT OCCURRED A MATERIAL ADVERSE EFFECT.


 

Buyer may waive any condition specified in this Section 8.1 if it executes a
writing so stating at or prior to the Closing. With respect to the “Closing”
condition in Section 8.1(o) above, Buyer may waive the “Closing” on any of one
or all of such “Closings.”

 

8.2                               Conditions to the Sellers’ and the Equity
Owners’ Obligations.  The obligation of the Sellers and the Equity Owners to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:

 


A.                                       THE REPRESENTATIONS AND WARRANTIES OF
BUYER AND THE PARENT CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE, EXCEPT (I) FOR CHANGES
SPECIFICALLY PERMITTED BY THIS AGREEMENT, (II) THOSE REPRESENTATIONS AND
WARRANTIES WHICH ADDRESS MATTERS AS OF A PARTICULAR DATE SHALL REMAIN TRUE AND
CORRECT AS OF SUCH DATE, AND (III) THOSE REPRESENTATIONS AND WARRANTIES WHICH BY
THEIR TERMS ARE QUALIFIED BY MATERIALITY OR “MATERIAL ADVERSE EFFECT” SHALL BE
TRUE AND CORRECT IN ALL RESPECTS;


 


B.                                       BUYER AND PARENT SHALL HAVE PERFORMED
AND COMPLIED WITH ALL THEIR COVENANTS HEREUNDER IN ALL MATERIAL RESPECTS THROUGH
THE CLOSING;


 


C.                                       NO PROCEEDING SHALL BE PENDING OR
THREATENED BEFORE (OR THAT COULD COME BEFORE) ANY COURT OR QUASI-JUDICIAL OR
ADMINISTRATIVE AGENCY OF ANY FEDERAL, STATE, LOCAL, OR FOREIGN JURISDICTION OR
BEFORE (OR THAT COULD COME BEFORE) ANY ARBITRATOR WHEREIN AN UNFAVORABLE
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE WOULD (A) PREVENT
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
(B) CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED
FOLLOWING CONSUMMATION;


 


D.                                       BUYER SHALL HAVE DELIVERED TO THE
REPRESENTATIVES A CERTIFICATE OF PARENT AND BUYER (“BUYER’S ARTICLE VIII
CERTIFICATE”) TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED ABOVE IN
SECTIONS 8.2(A)-(C) IS SATISFIED IN ALL RESPECTS;


 


E.                                       ALL APPLICABLE WAITING PERIODS (AND ANY
EXTENSIONS THEREOF) UNDER THE HART-SCOTT-RODINO ACT SHALL HAVE EXPIRED OR
OTHERWISE BEEN TERMINATED;


 


F.                                         PARENT AND BUYER SHALL HAVE DELIVERED
ALL THE DOCUMENTS, INSTRUMENTS, AGREEMENTS AND OTHER ITEMS TO BE DELIVERED BY
THEM AS SET FORTH IN ARTICLE IX;


 


G.                                      THE REPRESENTATIVES SHALL HAVE RECEIVED
FROM COUNSEL TO BUYER AND PARENT A LEGAL OPINION SUBSTANTIALLY IN FORM AND
SUBSTANCE AS SET FORTH IN EXHIBIT E ATTACHED HERETO (“BUYER’S LEGAL OPINION”),
ADDRESSED TO THE SELLERS AND EQUITY OWNERS, AND DATED AS OF THE CLOSING DATE;

 

56

--------------------------------------------------------------------------------



 


H.             ALL ACTIONS TO BE TAKEN BY BUYER AND PARENT IN CONNECTION WITH
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL CERTIFICATES,
OPINIONS, INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO EFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
THE SELLER’S REPRESENTATIVE; AND


 


I.              BUYER SHALL HAVE DELIVERED TO THE REPRESENTATIVES OFFICER’S
CERTIFICATES (“BUYER’S RESOLUTIONS CERTIFICATES”) OF BUYER AND PARENT, DATED AS
OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REPRESENTATIVES, AS TO: THE RESOLUTIONS OF THE MEMBER OF BUYER AND THE BOARD OF
DIRECTORS OF THE PARENT APPROVING THIS AGREEMENT AND AUTHORIZING THE EXECUTION
OF THIS AGREEMENT BY A DULY AUTHORIZED OFFICER OF BUYER AND PARENT.


 


THE REPRESENTATIVES MAY WAIVE ANY CONDITION SPECIFIED IN THIS SECTION 8.2 IF
EACH OF THEM EXECUTES A WRITING SO STATING AT OR PRIOR TO THE CLOSING.


 

ARTICLE IX – CLOSING

 

9.1          Closing.  The closing of the transactions contemplated by this
Agreement (“Closing”) shall take place at the offices of Barrett & McNagny, LLP,
215 E. Berry St., Fort Wayne, IN 46802, at 10 a.m., local time, on the second
business day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or at such other time and place as the Parties may
mutually determine (“Closing Date”).  Unless the Parties otherwise agree in
writing, the Closing shall be effective as of the close of business on the
Closing Date.

 

9.2          Deliveries at Closing by Buyer.  At the Closing, Buyer shall take
the following action and deliver or cause to be delivered the following:

 


A.             THE CASH AMOUNT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO THE SELLERS IN THE PROPORTIONS SET FORTH OPPOSITE THEIR NAMES AS PROVIDED IN
SCHEDULE 2.2;


 


B.             769,231 SHARES OF THE PARENT COMMON STOCK (“ESCROW SHARES”) TO
THE ESCROW AGENT, PURSUANT TO THE PROVISIONS OF THE ESCROW AGREEMENT AND AS
PROVIDED IN SCHEDULE 2.2;


 


C.             TO THE INDIVIDUAL OWNERS IN RELATIVE PROPORTIONS SET FORTH IN
SCHEDULE 2.2, THAT NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO THE NUMBER
OF CLOSING SHARES LESS THE ESCROW SHARES;


 


D.             THE BUYER’S ARTICLE VIII CERTIFICATE, PROVIDED THAT, SOLELY FOR
PURPOSES OF THIS SECTION 9.2, SUCH CERTIFICATE MAY GIVE FULL EFFECT TO ANY
DISCLOSURES MADE PURSUANT TO SECTION 6.5 FOR PURPOSES OF REAFFIRMING THE
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT AS OF THE CLOSING DATE;


 


57

--------------------------------------------------------------------------------



 


E.             CASH, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, OF AN
AMOUNT SUFFICIENT TO REPAY ALL AMOUNTS OUTSTANDING UNDER THE CREDIT AGREEMENT;


 


F.              EXECUTED COPIES OF THE BUYERS’ RESOLUTIONS CERTIFICATES; AND


 


G.             SUCH OTHER INSTRUMENTS OR DOCUMENTS TO BE EXECUTED BY PARENT OR
BUYER AS MAY BE NECESSARY OR REASONABLY REQUESTED BY THE SELLERS TO CARRY OUT
THE TRANSACTIONS CONTEMPLATED HEREBY.


 

9.3          Deliveries at Closing by the Sellers.  At the Closing, the Sellers
shall take the following action and deliver or cause to be delivered the
following:

 


A.             AN ASSIGNMENT, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
BUYER ASSIGNING ALL THE MEMBERSHIP INTEREST TO BUYER;


 


B.             EACH REPRESENTATIVE, ON BEHALF OF ALL THE RESPECTIVE PARTIES THEY
REPRESENT, SHALL DELIVER TO BUYER A SELLERS’ AND EQUITY OWNERS’ ARTICLE VIII
CERTIFICATE, PROVIDED THAT, SOLELY FOR PURPOSES OF THIS SECTION 9.3, SUCH
CERTIFICATES MAY GIVE FULL EFFECT TO ANY DISCLOSURES MADE PURSUANT TO
SECTION 6.5 FOR PURPOSES OF REAFFIRMING THE REPRESENTATIONS AND WARRANTIES OF
THE SELLERS AND THE EQUITY OWNERS AS OF THE CLOSING DATE;


 


C.             EXECUTED COPIES OF THE FOLLOWING: RESIGNATIONS AND SELLERS’
RESOLUTIONS CERTIFICATES; AND


 


D.             SUCH OTHER INSTRUMENTS OR DOCUMENTS TO BE EXECUTED BY THE SELLERS
OR THE EQUITY OWNERS AS MAY BE NECESSARY OR REASONABLY REQUESTED BY BUYER TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

9.4          Closing Agreements.  At the Closing, the applicable Parties shall
execute, acknowledge and deliver the following: (i) the Shareholders Agreement,
and (ii) the Escrow Agreement.

 

ARTICLE X – REMEDIES FOR BREACHES OF THIS AGREEMENT

 

10.1        Agreement to Indemnify.

 


A.             THE SELLERS AND THE EQUITY OWNERS JOINTLY AND SEVERALLY AGREE TO
INDEMNIFY AND HOLD BUYER AND PARENT (AND AFTER THE CLOSING, THE ACQUIRED
COMPANIES) AND THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, AND
EMPLOYEES (“BUYER INDEMNIFIED PARTIES”) HARMLESS FROM AND AGAINST THE AGGREGATE
OF ALL EXPENSES (INCLUDING REASONABLE ATTORNEY AND OTHER PROFESSIONAL FEES AND
EXPENSES AND COURT COSTS), LOSSES, COSTS, JUDGMENTS, DEFICIENCIES, DIMINUTION IN
VALUE, LIABILITIES AND DAMAGES (COLLECTIVELY, “LOSSES”) ARISING OUT OF OR
RESULTING FROM (X) ANY BREACH OF A REPRESENTATION OR WARRANTY MADE BY THE
SELLERS OR THE EQUITY OWNERS IN OR PURSUANT TO THIS AGREEMENT, (Y) ANY BREACH OF
THE COVENANTS OR AGREEMENTS MADE


 


58

--------------------------------------------------------------------------------



 


BY THE SELLERS OR THE EQUITY OWNERS IN OR PURSUANT TO THIS AGREEMENT, AND
(Z) ANY INACCURACY IN ANY CERTIFICATE DELIVERED BY THE REPRESENTATIVES PURSUANT
TO THIS AGREEMENT.


 

Notwithstanding the foregoing provisions of Section 10.1(a), the following
limitations shall apply:

 


I.                                         IF A BUYER INDEMNIFIED PARTY SUFFERS
A LOSS AS A RESULT OF ANY BREACH OF A REPRESENTATION OR WARRANTY IN OR PURSUANT
TO ARTICLE IVA OF THIS AGREEMENT (INCLUDING ANY CERTIFICATE RELATED THERETO)
MADE BY ASAP INVESTORS AND/OR BY AN EQUITY OWNER OF ASAP INVESTORS, SUCH BUYER
INDEMNIFIED PARTY SHALL BE INDEMNIFIED JOINTLY AND SEVERALLY BY ALL OF ASAP
INVESTORS AND EACH EQUITY OWNER OF ASAP INVESTORS, BUT SUCH BUYER INDEMNIFIED
PARTY SHALL HAVE NO RIGHT TO INDEMNIFICATION FROM CRG INVESTORS OR ANY EQUITY
OWNER OF CRG INVESTORS.


 


II.                                     IF A BUYER INDEMNIFIED PARTY SUFFERS A
LOSS AS A RESULT OF ANY BREACH OF A REPRESENTATION OR WARRANTY IN OR PURSUANT TO
ARTICLE IVB OF THIS AGREEMENT (INCLUDING ANY CERTIFICATE RELATED THERETO) MADE
BY CRG INVESTORS AND/OR AN EQUITY OWNER OF CRG INVESTORS, SUCH BUYER INDEMNIFIED
PARTY SHALL BE INDEMNIFIED JOINTLY AND SEVERALLY BY ALL OF CRG INVESTORS AND
EACH EQUITY OWNER OF CRG INVESTORS, BUT SUCH BUYER INDEMNIFIED PARTY SHALL HAVE
NO RIGHT TO INDEMNIFICATION FROM ASAP INVESTORS OR ANY EQUITY OWNER OF ASAP
INVESTORS.


 


III.                                 IF A BUYER INDEMNIFIED PARTY SUFFERS A LOSS
AS A RESULT OF (I) ANY BREACH OF A REPRESENTATION OR WARRANTY MADE BY THE EQUITY
OWNERS IN OR PURSUANT TO ARTICLE IVC OF THIS AGREEMENT (INCLUDING ANY
CERTIFICATE RELATED THERETO), OR (II) ANY BREACH OF THE COVENANTS OR AGREEMENTS
MADE BY THE EQUITY OWNERS IN OR PURSUANT TO THIS AGREEMENT, SUCH BUYER
INDEMNIFIED PARTY SHALL BE INDEMNIFIED (A) IN THE CASE OF A BREACH BY A SELLER
MEMBER, JOINTLY AND SEVERALLY BY THE BREACHING SELLER MEMBER AND EACH INDIVIDUAL
OWNER OF SUCH SELLER MEMBER, BUT SUCH BUYER INDEMNIFIED PARTY SHALL HAVE NO
RIGHT TO INDEMNIFICATION FROM THE SELLERS, THE OTHER SELLER MEMBERS OR THEIR
RESPECTIVE INDIVIDUAL OWNERS, AND (B) IN THE CASE OF A BREACH BY AN INDIVIDUAL
OWNER, SOLELY BY THE BREACHING INDIVIDUAL OWNER, BUT SUCH BUYER INDEMNIFIED
PARTY SHALL HAVE NO RIGHT TO INDEMNIFICATION FROM THE SELLERS, ANY SELLER
MEMBERS OR ANY OTHER INDIVIDUAL OWNER.


 


IV.                                    IN THE EVENT THAT AT OR PRIOR TO THE
CLOSING, ANY OF DANNY RIFKIN, GRANT SCHULTZ, GARY ROHRS OR JOHN MARYNOWSKI HAS
ACTUAL KNOWLEDGE THAT THE SELLERS OR THE EQUITY OWNERS BREACHED ANY
REPRESENTATION OR WARRANTY MADE BY THEM IN ARTICLE III OF THIS AGREEMENT, THEN
PARENT AND BUYER (ON BEHALF OF ANY AND ALL BUYER INDEMNIFIED PARTIES) WAIVE
THEIR RIGHTS TO SEEK INDEMNIFICATION FOR ANY LOSSES ARISING OUT OF SUCH BREACH
AND PARENT AND BUYER ACKNOWLEDGE THAT, TO THE EXTENT OF SUCH ACTUAL KNOWLEDGE,
THEY DID


 


59

--------------------------------------------------------------------------------



 


NOT RELY UPON SUCH REPRESENTATION OR WARRANTY MADE BY THE SELLERS AND THE EQUITY
OWNERS.


 


B.             THE SELLERS AND THE EQUITY OWNERS JOINTLY AND SEVERALLY AGREE TO
INDEMNIFY AND HOLD BUYER INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL
LOSSES ARISING OUT OF OR RESULTING FROM (I) ALL TRANSACTION EXPENSES AND (II)
ALL ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES INCURRED BY ANY BUYER
INDEMNIFIED PARTY AS A RESULT OF A THIRD PARTY CLAIM THAT HAZARDOUS MATERIALS
ARE PRESENT AT OR HAVE BEEN RELEASED TO OR FROM THAT PORTION OF THE COMPANY
OWNED REAL PROPERTY LOCATED IN WINSTON-SALEM, NORTH CAROLINA (A) BEING
CONSIDERED BY THE NORTH CAROLINA DEPARTMENT OF TRANSPORTATION FOR ACQUISITION OF
ADDITIONAL RIGHT OF WAY FOR U.S. HIGHWAY 52 OR FOR CONSTRUCTION OF ROADWAY
IMPROVEMENTS FOLLOWING THEREFROM OR (B) BEING FORMERLY OWNED BY
VIRGINIA-CAROLINA CHEMICAL COMPANY OR (C) BEING FORMERLY OWNED BY CAROLINA ORE
COMPANY OR (D) BEING THE BOWEN BRANCH, REGARDLESS OF THE SOURCE OF SUCH
HAZARDOUS MATERIALS.  NOTWITHSTANDING THE FOREGOING, WITH REGARD TO THE COMPANY
OWNED REAL PROPERTY DESCRIBED IN SUBPARAGRAPH (D), THE INDEMNIFICATION PROVIDED
BY THIS SECTION 10.1(B)(II) SHALL NOT APPLY TO THIRD PARTY CLAIMS FOR HAZARDOUS
MATERIALS PRESENT OR RELEASED AS A RESULT OF THE OPERATION OF NORMAL SCRAP
OPERATIONS AT SUCH COMPANY OWNED REAL PROPERTY.  AFTER THE THIRD (3RD)
ANNIVERSARY OF THE CLOSING DATE, PARENT AND BUYER SHALL, AND SHALL CAUSE ANY
OTHER BUYER INDEMNIFIED PARTIES TO, SEEK INDEMNIFICATION PURSUANT TO SECTION
10.1(B)(II) FIRST FROM ASAP INVESTORS AND ITS DIRECT AND INDIRECT EQUITY OWNERS
PRIOR TO SEEKING INDEMNIFICATION FROM CRG INVESTORS AND ITS DIRECT AND INDIRECT
EQUITY OWNERS.


 


C.             PARENT AND BUYER JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND
HOLD THE SELLERS AND THE EQUITY OWNERS AND THEIR RESPECTIVE SHAREHOLDERS,
MEMBERS, DIRECTORS, OFFICERS, AND EMPLOYEES (“SELLER INDEMNIFIED PARTIES”)
HARMLESS FROM AND AGAINST ALL LOSSES ARISING OUT OF OR RESULTING FROM (I) ANY
BREACH OF A REPRESENTATION OR WARRANTY MADE BY PARENT OR BUYER IN OR PURSUANT TO
THIS AGREEMENT, (II) ANY INACCURACY IN ANY CERTIFICATE DELIVERED BY PARENT OR
BUYER PURSUANT TO THIS AGREEMENT, AND (III) ANY BREACH OF THE COVENANTS OR
AGREEMENTS MADE BY PARENT OR BUYER IN OR PURSUANT TO THIS AGREEMENT.


 


D.             FOR PURPOSES OF DETERMINING WHETHER A REPRESENTATION OR WARRANTY
CONTAINED IN ARTICLE III HAS BEEN BREACHED, ANY REFERENCES THEREIN TO
“MATERIALITY” OR A “MATERIAL ADVERSE EFFECT” SHALL BE CONSIDERED IN SUCH
DETERMINATION.  IN THE EVENT ANY SUCH REPRESENTATION OR WARRANTY QUALIFIED BY
“MATERIALITY” OR A “MATERIAL ADVERSE EFFECT” HAS BEEN BREACHED, THE PARTIES’
INDEMNIFICATION OBLIGATIONS AND THE CALCULATION OF LOSSES SHALL BE DETERMINED AS
IF ALL REFERENCES TO “MATERIALITY” OR A “MATERIAL ADVERSE EFFECT” WERE REMOVED
FROM SUCH REPRESENTATION AND WARRANTY, OTHER THAN THE REPRESENTATIONS AND
WARRANTIES IN SECTION 3.27, AND THE PROVISIONS OF SECTION 10.1(E) SHALL APPLY.


 


E.             NOTWITHSTANDING THE FOREGOING PROVISIONS IN THIS ARTICLE X,
EXCEPT IN THE CASE OF FRAUD OR INTENTIONAL MISREPRESENTATION, NO CLAIM FOR
LOSSES ARISING UNDER SECTIONS 10.1(A) AND 10.1(C), OTHER THAN THOSE LOSSES
ARISING FROM ANY BREACH OF


 


60

--------------------------------------------------------------------------------



 


REPRESENTATION OR WARRANTY IN SECTIONS 3.1, 3.2, 3.6(A), 3.6(C), 3.12, 4A.1,
4A.2, 4A.3, 4A.4, 4B.1, 4B.2, 4B.3, 4B.4, 4C.1, 4C.2, 4C.3, 5.1, 5.2, 5.3 AND
5.4 (“EXCLUDED REPRESENTATIONS”), SHALL BE ASSERTED BY A BUYER INDEMNIFIED PARTY
OR BY A SELLER INDEMNIFIED PARTY, RESPECTIVELY, UNTIL THE AGGREGATE OF ALL SUCH
LOSSES SUFFERED BY THE BUYER INDEMNIFIED PARTIES ON THE ONE HAND, AND THE SELLER
INDEMNIFIED PARTIES ON THE OTHER HAND, EXCEEDS THE SUM OF $5,000,000 (THE
“DEDUCTIBLE AMOUNT”) IN WHICH CASE THE PARTIES ENTITLED TO INDEMNIFICATION SHALL
BE ENTITLED TO ONLY THE AMOUNT OF THEIR AGGREGATE LOSSES IN EXCESS OF THE
DEDUCTIBLE AMOUNT. PURSUANT TO THIS SECTION 10.1, EXCEPT IN THE CASE OF FRAUD OR
INTENTIONAL MISREPRESENTATION, THE MAXIMUM AGGREGATE AMOUNT RECOVERABLE BY BUYER
INDEMNIFIED PARTIES OR THE SELLER INDEMNIFIED PARTIES, AS THE CASE MAY BE, WITH
RESPECT TO LOSSES ARISING FROM A CLAIM UNDER SECTIONS 10.1(A), 10.1(B)(II) AND
10.1(C) (OTHER THAN THE EXCLUDED REPRESENTATIONS) SHALL BE $25,000,000 WITH
RESPECT TO THE BUYER INDEMNIFIED PARTIES, ON THE ONE HAND, AND THE SELLER
INDEMNIFIED PARTIES, ON THE OTHER HAND.


 

10.2        Survival.  Each of the representations and warranties made by
Parties in this Agreement or pursuant hereto shall survive for two years after
the Closing Date, except (i) the representations and warranties of Sellers and
the Equity Owners contained in Sections 3.1, 3.2, 4A.1, 4A.2, 4A.3, 4A.4, 4B.1,
4B.2, 4B.3, 4B.4, 4C.1, 4C.2, 4C.3, 5.1, 5.2, 5.3 and 5.4. shall survive
indefinitely, (ii) the representations and warranties in Sections 3.6(a),
3.6(c) and 3.20 shall survive for three (3) years after the Closing Date,
(iii) the indemnification obligations arising under Section 10.1(b)(ii) shall
survive for five (5) years after the Closing Date, and (iv) the representations
and warranties in Sections 3.12 and 3.14 shall survive indefinitely unless a
statute of limitations applies to claims of third parties in which case, with
respect to such claims, such representations and warranties shall expire sixty
days following the expiration of the applicable statute of limitations
(including extensions thereof).  No claim for the recovery of Losses from any
breach of representation or warranty may be asserted after such representations
and warranties expire; provided, however, that claims first asserted in writing
within the applicable period shall survive until finally resolved without
possibility of appeal. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. All covenants and agreements
in this Agreement shall survive Closing until fully performed.

 

10.3        Defense of Third Party Claims.  With respect to each third party
claim, including claims of a Governmental Body, with respect to any matter that
may give rise to a claim for indemnification against any other Party pursuant to
this Article X (“Third Party Claim”), the party seeking indemnification
(“Indemnified Party”) shall give prompt written notice to the indemnifying party
(“Indemnifying Party”) of the Third Party Claim, provided that failure to give
such notice promptly shall not relieve or limit the obligations of the
Indemnifying Party except to the extent the Indemnifying Party is materially
prejudiced thereby. Except for Third Party Claims arising in whole or in part
from Environmental Laws, if the remedy sought in the Third Party Claim is solely
money damages and the Indemnifying Party agrees in writing to pay the claim
without regard to any indemnity limitations herein and reasonably demonstrates
that it has the financial capacity to pay for such Third Party Claim or if the
Indemnified Party otherwise permits, then the Indemnifying Party, at its sole
cost and expense, may, upon notice to the Indemnified Party, within thirty (30)
days after the

 

61

--------------------------------------------------------------------------------


 

Indemnifying Party receives written notice of the Third Party Claim, of its
acknowledgement of liability for the claim and desire to assume the defense
thereof, assume the defense of the Third Party Claim. The Indemnifying Party
shall have the right to assume the defense of Third Party Claims arising in
whole or in part from Environmental Laws or the generation, transportation,
storage, disposal, handling or other disposition of Hazardous Materials without
regard to whether the claim is solely for money damages if the Indemnifying
Party agrees in writing to pay the claim without regard to any indemnity
limitations herein and reasonably demonstrates that it has the financial
capacity to pay for such Third Party Claim. If it assumes the defense of a Third
Party Claim, then the Indemnifying Party shall give written notification to the
Indemnified Party of its election to defend the claim and its acknowledgement of
liability for the claim and shall have sole control over, and shall assume all
expenses with respect to, the defense or settlement of such claim, provided,
however, that (i) the Indemnified Party shall be entitled to participate in (but
not control) the defense of such claim and to employ counsel at its own expense
to assist in the handling of such claim; and (ii) the Indemnifying Party shall
obtain the prior written approval of the Indemnified Party (which shall not be
unreasonably withheld) before entering into any settlement of such claim, if
pursuant to or as a result of such settlement, an operations and maintenance
plan, deed restriction, environmental covenant, injunction or other equitable
relief would be imposed against the Indemnified Party. The Indemnifying Party
shall, to the extent reasonably practicable, provide the Indemnified Party with
thirty (30) days prior notice before it consents to a settlement of, or the
entry of a judgment arising from, any Third Party Claim.  Subject to the
exception for Third Party Claims arising in whole or in part from Environmental
Laws or the generation, transportation, storage, disposal, handling or other
disposition of Hazardous Materials, with respect to Third Party Claims in which
the remedy sought is not solely money damages and the Indemnified Party does not
permit the Indemnifying Party to assume the defense, the Indemnifying Party
shall, upon notice to the Indemnified Party within fifteen (15) days after the
Indemnifying Party receives notice of the Third Party Claim, be entitled to
participate in the defense with its own counsel at its own expense. If the
Indemnifying Party does not assume the defense of any Third Party Claim in
accordance with the terms of this Section 10.3, then the Indemnifying Party
shall be entitled to participate in the defense with its own counsel at its own
expense but shall be bound by the results obtained by the Indemnified Party with
respect to the Third Party Claim. The Parties shall cooperate in the defense of
any Third Party Claim and the relevant records of each Party shall be made
available on a timely basis.

 

10.4        Payment of Indemnification Claims against Sellers and Equity
Owners.  Prior to termination of the Escrow Agreement, Buyer Indemnified
Parties’ claims for indemnification shall first be settled by making a claim
with the Escrow Agent pursuant to the Escrow Agreement.  To the extent that the
remaining value of the ASAP Escrow Fund and the CRG Escrow Fund (as such terms
are defined in the Escrow Agreement) is less than the amount of any such claim,
Buyer Indemnified Parties’ may seek indemnification from the applicable
indemnifying parties for the difference.  The provisions of the Escrow Agreement
shall govern the determination of the number of shares of Parent Common Stock to
be released from the Escrow Amount in connection with any claims by a Buyer
Indemnified Party.

 


10.5        THIRD PARTY INDEMNIFICATION; SUBROGATION.   FOLLOWING THE CLOSING,
PARENT AND BUYER SHALL CAUSE THE ACQUIRED COMPANIES FIRST TO USE THEIR
REASONABLE EFFORTS TO PURSUE APPLICABLE REMEDIES AGAINST INSURANCE COMPANIES
(INCLUDING REAL ESTATE TITLE COMPANIES) WHO


 


62

--------------------------------------------------------------------------------



 


PROVIDED INSURANCE (INCLUDING REAL ESTATE TITLE INSURANCE), PRIOR TO PURSUING
INDEMNIFICATION UNDER THIS ARTICLE X; PROVIDED HOWEVER, PARENT AND BUYER MAY
PURSUE INDEMNIFICATION UNDER THIS ARTICLE X TO RECOVER AND BE REIMBURSED FOR
THEIR REASONABLE LEGAL FEES AND OTHER REASONABLE EXPENSES INCURRED IN PURSUING
THEIR REMEDIES AGAINST THE INSURANCE COMPANIES; PROVIDED, FURTHER, PARENT AND
BUYER SHALL PROVIDE THE REPRESENTATIVES WITH REASONABLE PERIODIC UPDATES OF SUCH
COSTS INCURRED.  PROCEEDS RECEIVED IN CONNECTION WITH ANY SUCH INSURANCE
POLICIES SHALL REDUCE THE AMOUNT OF LOSSES OTHERWISE SUBJECT TO INDEMNIFICATION
UNDER THIS AGREEMENT.  TO THE EXTENT THE SELLERS OR EQUITY OWNERS HAVE PAID AN
INDEMNIFICATION CLAIM UNDER THIS AGREEMENT, THEY SHALL BE SUBROGATED TO THE
RIGHTS OF THE APPLICABLE BUYER INDEMNIFIED PARTIES AGAINST ANY PERSON OR ENTITY
WITH RESPECT TO THE SUBJECT MATTER OF SUCH INDEMNIFICATION CLAIM, PROVIDED NO
SUCH SUBROGATION CLAIM MAY BE MADE AGAINST AN ACQUIRED COMPANY, THE BUYER, OR
THE PARENT.  THE FOREGOING PROVISIONS OF THIS SECTION SHALL NOT PROHIBIT BUYER
FROM PROVIDING A NOTICE OF A CLAIM AGAINST THE SELLERS OR THE EQUITY OWNERS
PURSUANT TO THE ESCROW AGREEMENT PRIOR TO RESOLUTION OF SUCH CLAIM.


 


10.6        INDEMNIFICATION ACCOUNTED FOR IN DISTRIBUTIONS. THE BUYER
INDEMNIFIED PARTIES SHALL NOT HAVE A CLAIM AGAINST ANY OF THE SELLERS OR EQUITY
OWNERS PURSUANT TO THIS AGREEMENT IN RESPECT OF


 


A.             A BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY, OR


 


B.             ANY INDEMNIFICATION OBLIGATION, OF THE SELLERS OR EQUITY OWNERS
CONTAINED IN THIS AGREEMENT,


 

if, and only to the extent that, the subject matter of any such breach or
indemnification obligation has been identified (by description and dollar
amount) and has been expressly taken into account (as evidenced by spreadsheets,
work papers and other similar documentation used and agreed to by Buyer and the
Sellers to determine the Stub Period Free Cash Flow described in Section 7.3,
and only to the extent such spreadsheets, work papers, or other similar
documentation expressly refer to this Section 10.6 in identifying and
quantifying such amount) in the determination of the Stub Period Free Cash Flow
described in Section 7.3.  By way of illustration, any expense actually incurred
or accrued with respect to an expense expected to be incurred, with respect to
any such breach or indemnification obligation that reduces the amount of the
Stub Period Free Cash Flow, and is identified in Schedule 10.6, shall be
considered expressly taken into account.

 

10.7        Exclusive Remedy.  Parent and Buyer acknowledge and agree that, from
and after the Closing, the sole and exclusive remedy for monetary damages of
Parent, Buyer, the Acquired Companies or any other Buyer Indemnified Party with
respect to any and all claims relating to the subject matter of this Agreement
and the agreements contemplated by this Agreement (other than the Shareholders
Agreement and the Escrow Agreement and, and the transactions contemplated hereby
and thereby shall be pursuant to the provisions of Article X of this Agreement;
provided, however, this limitation shall not apply in the case of fraud or
intentional misrepresentation by the Sellers or the Equity Owners.

 

63

--------------------------------------------------------------------------------


 

ARTICLE XI – TAX MATTERS

 

11.1        Tax Indemnification.  The Sellers and Equity Owners shall jointly
and severally indemnify each of Buyer Indemnified Parties and hold them harmless
from and against any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of each Acquired
Company for all taxable periods ending on or before the Closing Date and the
portion through the end of the Closing Date for any taxable period that includes
(but does not end on) the Closing Date (“Pre-Closing Tax Period”), and (ii) any
Taxes arising as a result of the payment of any “excess parachute payments” as
defined in Section 280G of the Code made in connection with the transactions
contemplated by the Agreement.

 

11.2        Tax Periods Ending on or before Closing Date.  The Sellers and Buyer
shall jointly prepare or cause to be prepared and file or cause to be filed all
Tax Returns (and any related Schedule K-1s) for each Acquired Company for all
periods ending on or prior to the Closing Date that are filed after the Closing
Date. The Sellers and Buyer shall include any income, gain, loss, deduction or
other tax items for such periods on their Tax Returns in a manner consistent
with the Schedule K-1s furnished by the Company to them for such periods.

 

11.3        Cooperation on Tax Matters.

 


A.             THE PARTIES SHALL COOPERATE FULLY, AS AND TO THE EXTENT
REASONABLY REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH THE PREPARATION AND
FILING OF TAX RETURNS AND ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT
TO TAXES. SUCH COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER
PARTY’S REQUEST) THE PROVISION OF RECORDS AND INFORMATION REASONABLY RELEVANT TO
ANY SUCH AUDIT, LITIGATION, OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE
ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION
OF ANY MATERIAL PROVIDED HEREUNDER. EACH PARTY AGREES (A) TO RETAIN ALL BOOKS
AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO EACH OF THE ACQUIRED
COMPANIES RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL
EXPIRATION OF THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY THE
COMPANY OR THE REPRESENTATIVES, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE
TAXABLE PERIODS, AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO
WITH ANY TAXING AUTHORITY, AND (B) TO GIVE THE OTHER PARTY REASONABLE WRITTEN
NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND
RECORDS AND, IF THE OTHER PARTY SO REQUESTS, TO ALLOW THE OTHER PARTY TO TAKE
POSSESSION OF SUCH BOOKS AND RECORDS.


 


B.             THE PARTIES FURTHER AGREE, UPON REQUEST, TO USE THEIR BEST
EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR
ELIMINATE ANY TAX THAT COULD BE IMPOSED FOR ANY PRE-CLOSING TAX PERIOD
(INCLUDING WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY).


 

11.4        Tax-Sharing Agreements.  All tax-sharing agreements or similar
agreements with respect to or involving any Acquired Company shall be terminated
as of the Closing Date and, after the Closing Date, no Acquired Company shall be
bound thereby or have any liability thereunder.

 

64

--------------------------------------------------------------------------------


 

11.5        Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by the
Sellers when due, and the Sellers shall, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable Law, Buyer shall, and shall cause its Affiliates to, join
in the execution of any such Tax Returns and other documentation.

 

11.6        Purchase Price Allocation.  Concurrently with the determination of
Stub Period Free Cash Flow as provided in Section 7.3, if required by applicable
tax law, the Parties shall, in compliance with applicable tax law, jointly
prepare an allocation of the Purchase Price and the liabilities of each Acquired
Company for tax purposes.  If the Parties are unable to agree regarding any such
allocations, the dispute shall be submitted to one of the “Big 4” independent
accounting firms, the decision of which shall be final and binding on the
Parties.  In the event of such dispute, Buyer and Parent on the one hand, and
ASAP Investors and CRG Investors, on the other hand, shall each pay one-half of
the fees and expenses of such accountant.  The Parties shall file all Tax
Returns (including amended returns and claims for refund) and information tax
reports in a manner consistent with such allocation.

 

11.7        Amended Returns, etc.   Without the prior written consent of the
Representatives (which consent may not be unreasonably delayed or withheld), or
unless otherwise required by any Legal Requirement, none of Parent, Buyer or the
Company shall file any amended Tax Return or propose or agree to any adjustment
of any item with any Governmental Body with respect to an Acquired Company and
involving any taxable period ending on or before the Closing Date that would (in
any such case) have the effect of increasing the Sellers’ or Equity Owners’
liability for any Taxes, increasing the indemnification obligations of the
Sellers and Equity Owners with respect to Taxes or increasing the amount
recoverable by Buyer from the Sellers and Equity Owners with respect to Taxes.

 

ARTICLE XII – TERMINATION

 

12.1        Termination.  This Agreement may be terminated at any time prior to
the Closing Date:

 


A.             BY MUTUAL WRITTEN CONSENT OF BUYER AND THE REPRESENTATIVES AT ANY
TIME PRIOR TO THE CLOSING;


 


B.             BY BUYER IN THE EVENT OF A MATERIAL BREACH BY ANY OF THE SELLERS
OR THE EQUITY OWNERS OF ANY PROVISION OF THIS AGREEMENT, WHICH BREACH IS NOT
CURED WITHIN 20 DAYS AFTER WRITTEN NOTICE THEREOF, OR, IF THE NATURE OF SUCH
BREACH IS SUCH THAT IT CAN NOT REASONABLY BE CURED WITHIN 20 DAYS DESPITE THE
BEST EFFORTS OF THE SELLERS AND THE EQUITY OWNERS, THEN WITHIN A REASONABLE
PERIOD THEREAFTER NOT TO EXCEED 75 DAYS PROVIDED THAT THE SELLERS OR THE EQUITY
OWNERS, AS THE CASE MAY BE, HAVE TAKEN REASONABLE STEPS TO BEGIN TO CURE SUCH
BREACH WITHIN THE INITIAL 20 DAY PERIOD.  NOTWITHSTANDING THE FOREGOING, BUYER
MAY NOT TERMINATE THIS AGREEMENT


 


65

--------------------------------------------------------------------------------



 


FOR ANY BREACH OF THE AGREEMENT THAT CAN BE SATISFIED BY THE PAYMENT OF MONIES
IF THE SELLERS AND THE EQUITY OWNERS AGREE TO ALLOW A PORTION OF THE
CONSIDERATION OTHERWISE PAYABLE TO THE SELLERS AT THE CLOSING EQUAL TO THE
AMOUNT REASONABLY NECESSARY TO CURE SUCH BREACH TO BE PLACED IN ESCROW (IN
ADDITION TO THE ESCROW SHARES), TO BE HELD BY THE ESCROW AGENT UNTIL SUCH BREACH
IS CURED BY THE SELLERS AND THE EQUITY OWNERS TO THE REASONABLE SATISFACTION OF
BUYER OR THE REPRESENTATIVES AND THE BUYER AGREE IN WRITING TO DIRECT PAYMENT OF
ALL OR ANY PORTION OF SUCH ESCROWED AMOUNT TO BUYER IN CONSIDERATION OF THE
WAIVER OF SUCH BREACH OF THE AGREEMENT;


 


C.             BY THE REPRESENTATIVES IN THE EVENT OF A MATERIAL BREACH BY
PARENT OR BUYER OF ANY PROVISION OF THIS AGREEMENT, WHICH BREACH IS NOT CURED
WITHIN 20 DAYS AFTER WRITTEN NOTICE THEREOF, OR, IF THE NATURE OF SUCH BREACH IS
SUCH THAT IT CAN NOT REASONABLY BE CURED WITHIN 20 DAYS DESPITE THE BEST EFFORTS
OF PARENT AND BUYER, THEN WITHIN A REASONABLE PERIOD THEREAFTER NOT TO EXCEED 75
DAYS PROVIDED THAT PARENT AND BUYER HAVE TAKEN ALL REASONABLE STEPS TO BEGIN TO
CURE SUCH BREACH WITHIN THE INITIAL 20 DAY PERIOD.  NOTWITHSTANDING THE
FOREGOING, THE REPRESENTATIVES MAY NOT TERMINATE THIS AGREEMENT FOR ANY BREACH
OF THE AGREEMENT BY PARENT OR BUYER THAT CAN BE SATISFIED BY THE PAYMENT OF
MONIES IF PARENT AND BUYER AGREE TO PLACE IN ESCROW AN AMOUNT REASONABLY
NECESSARY TO CURE SUCH BREACH TO BE HELD IN ESCROW PURSUANT TO AN AGREEMENT
SUBSTANTIALLY SIMILAR TO THE ESCROW AGREEMENT UNTIL SUCH BREACH IS CURED BY
PARENT AND BUYER TO THE REASONABLE SATISFACTION OF THE REPRESENTATIVES OR THE
REPRESENTATIVES AND BUYER AGREE IN WRITING TO DIRECT PAYMENT OF ALL OR ANY
PORTION OF SUCH ESCROWED AMOUNT TO THE SELLERS AND THE EQUITY OWNERS IN
CONSIDERATION OF THE WAIVER OF SUCH BREACH OF THE AGREEMENT; AND


 


D.             BY EITHER BUYER ON THE ONE HAND, PROVIDED PARENT AND BUYER ARE
NOT IN BREACH, OR THE REPRESENTATIVES ON THE OTHER HAND, PROVIDED NONE OF THE
SELLERS OR THE EQUITY OWNERS ARE IN BREACH, IF THE CLOSING SHALL NOT HAVE
OCCURRED BY JUNE 30, 2008; PROVIDED, HOWEVER, IF THE FAILURE TO CONSUMMATE THE
CLOSING IS DUE TO THE FAILURE OF THE CONDITIONS DESCRIBED IN SECTIONS 8.1(F) OR
8.2(E) TO BE SATISFIED, BUYER OR THE REPRESENTATIVES MAY AT THEIR OPTION EXTEND
SUCH DATE UNTIL SEPTEMBER 30, 2008; PROVIDED, FURTHER, THAT IF BUYER HAS ELECTED
TO EXTEND THE CLOSING, THEN (I) ALL CONDITIONS DESCRIBED IN SECTION 8.1, EXCEPT
FOR THOSE DESCRIBED IN SECTIONS 8.1(B) AND 8.1(F), SHALL BE DEEMED SATISFIED IN
ALL RESPECTS, REGARDLESS OF WHETHER SUCH CONDITIONS ACTUALLY HAVE BEEN
SATISFIED.


 

12.2        Effect of Termination.  Except for this Section 12.2, the provisions
of Articles I and X and Sections 6.10 and 6.11 hereof, in the event of
termination of this Agreement pursuant to Section 12.1, this Agreement shall
forthwith become void; provided, however, that nothing herein shall relieve any
party from liability for the breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement prior to termination.

 

66

--------------------------------------------------------------------------------


 

ARTICLE XIII – MISCELLANEOUS

 

13.1        No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

13.2        Entire Agreement.  This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

13.3        Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his,
her or its rights, interests, or obligations hereunder without the prior written
approval of Buyer and the Representatives.

 

13.4        Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

13.5        Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.6        Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) 1 business day after being sent to
the recipient by reputable overnight courier service (charges prepaid), or
(iii) 4 business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:

 

If to Sellers, Equity
Owners, or
Representatives:

 

Stephen W. Earp, ASAP Representative

300 N. Greene Street, Suite 1400

Greensboro, NC 27401

 

and

 

Marvin Siegel, CRG Representative

2061 Nazareth Church Road

Spartanburg, SC 29301

 

Required copy to:

 

Wyche Burgess Freeman & Parham, P.A.

44 East Camperdown Way

Greenville, SC 29601

ATTN: Kevin Hendricks, Esq.

 

 

67

--------------------------------------------------------------------------------


 

If to Buyer or Parent:

 

OmniSource Corporation

7575 West Jefferson Boulevard

Fort Wayne, IN 46804

ATTN: Daniel M. Rifkin

 

and

 

 

 

Steel Dynamics, Inc.

6714 Pointe Inverness Way – Suite 200

Fort Wayne, IN 46804

ATTN: Gary Heasley

 

Required copy to:

 

Barrett & McNagny, LLP

215 East Berry Street

Fort Wayne, IN 46802

ATTN: John P. Martin, Esq.

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

13.7        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without giving effect to any
choice or conflict of law provision or rule (whether of the State of Indiana or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Indiana.

 

13.8        Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and the Representatives. No waiver by any Party of any provision of this
Agreement or any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be
in writing and signed by the Party making such waiver nor shall such waiver be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such default, misrepresentation, or breach
of warranty or covenant.

 

13.9        Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

13.10      Expenses.  The Parties shall bear his, her or its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. For avoidance of doubt, the
Sellers shall pay all Transaction Expenses.  Parent shall pay any filing fees
associated with the filings to be made by the Parties under the
Hart-Scott-Rodino Act, environmental reports ordered by Buyer and surveys
related to Company Facilities.

 

68

--------------------------------------------------------------------------------


 

13.11      Construction.  Any reference to any federal, state, local, or foreign
statute or Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) that the Party
has not breached shall not detract from or mitigate the fact that the Party is
in breach of the first representation, warranty, or covenant.

 

13.12      Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

13.13      Specific Performance.  Each Party acknowledges and agrees that the
other Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity. In particular, the Parties acknowledge
that the Business is unique and recognize and affirm that in the event Buyer or
any Seller breaches this Agreement, money damages would be inadequate and the
Sellers or Buyer, as the case may be, would have no adequate remedy at law, so
that the Sellers and Buyer, as the case may be, shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the other Parties’ obligations hereunder not only in an action for
damages but also in an action for specific performance, injunctive, and/or other
equitable relief.

 

13.14      Submission to Jurisdiction. To the maximum extent permitted by
applicable law, the Parties hereby irrevocably agree that any legal action or
proceeding arising out of or relating to this Agreement or any agreements or
transactions contemplated hereby, including tort claims, may be brought only in
the North Carolina Business Court in Charlotte, North Carolina, or if there is
no North Carolina Business Court in Charlotte at the time, in the North Carolina
Business Court that is located closest to Charlotte, North Carolina. If there is
not a North Carolina Business Court at the time, then such proceedings are to be
brought in the appropriate courts of the State of North Carolina in Charlotte,
North Carolina or of the United States of America for the Western District of
North Carolina. Each of the Parties hereby expressly submits to the personal
jurisdiction and the venue of the aforementioned courts for the purposes thereof
and expressly waives any claim of improper venue and any claim that those courts
are an inconvenient forum.

 

13.15      Arm’s Length Negotiations; Drafting.  Each Party herein expressly
represents and warrants to all other Parties hereto that before executing this
Agreement, said Party (i) has been fully informed of the terms, contents,
conditions and effects of this Agreement, (ii) has relied solely and completely
upon his, her, or its own judgment in executing this Agreement, (iii) has had
the opportunity to seek and has obtained the advice of counsel before executing
this Agreement (iv) has acted voluntarily and of his, her, or its own free will
in executing this Agreement, and (v) is not acting under duress, whether
economic or physical, in executing this Agreement. This Agreement is the result
of arm’s length negotiations conducted by and among

 

69

--------------------------------------------------------------------------------


 

the Parties and their respective counsel.  This Agreement shall be deemed
drafted jointly by the Parties and nothing shall be construed against one Party
or another as the drafting Party.

 

{Signatures on Following Pages}

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

 

Carolina Investment Company, LLC

 

Steel Dynamics, Inc.

 

 

 

 

 

By:

  OmniSource Corporation,

 

By:

       /s/ Theresa E. Wagler

 

  Its sole member

 

 

       Theresa E. Wagler, Vice President

 

 

 

 

 

By:

       /s/ Grant Schultz

 

 

 

 

  Grant Schultz, Vice President

 

 

 

 

 

 

 

 

Recycle South, LLC

 

 

 

 

 

 

 

 

By:

       /s/ Marvin Siegel

 

 

 

 

 

 

 

 

Its:

       Chairman/CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

 

ASAP Investors, LLC

 

CRG Investors, LLC

 

 

 

 

 

By:

       /s/ Frank Brenner

 

By:

       /s/ Marvin Siegel

 

 

 

 

 

Its:

       Chairman

 

Its:

 

 

 

 

 

 

 

 

 

 

 

PERSONS LISTED ON EXHIBIT A:

 

 

 

 

 

 

 

 

M&F Recycling, Inc.

 

St. Andrews Enterprises, Inc.

 

 

 

 

 

By:

       /s/ Frank Brenner

 

By:

       /s/ Louis Gordon

 

 

 

 

 

Its:

       President

 

Its:

       Vice President

 

 

 

 

 

Hilltop Holdings, Inc.

 

Scrapman, Inc.

 

 

 

 

 

By:

       /s/ Daniel H. Griffin, Jr.

 

By:

       /s/ William Perry

 

 

 

 

 

Its:

       Managing Member

 

Its:

       President

 

 

 

 

 

MSUM, Inc.

 

Del Boca Vista Inc.

 

 

 

 

 

By:

       /s/ Roger Ruminski

 

By:

       /s/ Keith Rosen

 

 

 

 

 

Its:

       President

 

Its:

       President

 

71

--------------------------------------------------------------------------------


 

DD&F, Inc.

 

SDM, Inc.

 

 

 

 

 

By:

       Edward W. Bradley, Jr.

 

By:

       Scott D. McDaniel

 

 

 

 

 

Its:

       President

 

Its:

       President

 

 

 

 

 

Deschenes Group, Inc.

 

SNA Enterprises, Inc.

 

 

 

 

 

By:

       /s/ John J. Deschenes

 

By:

       /s/ Tim S. Bryan

 

 

 

 

 

Its:

       President

 

Its:

       President

 

 

 

 

 

Millman, Inc.

 

 

 

 

 

 

 

By:

       /s/ Nick Urban

 

/s/ Stephen W. Earp

 

 

 

Stephen W. Earp

Its:

 

 

 

 

 

 

 

 

Spartan Iron and Metal Corporation of

 

K&W Recycling, Inc.

Wellford, S.C.

 

 

 

 

 

 

 

 

By:

       /s/ Marvin Siegel

 

By:

       /s/ Harold D. Kennedy

 

 

 

 

 

Its:

       President

 

Its:

       President

 

 

 

 

 

Carolina Scrap Processors, Inc.

 

Spartan Iron and Metal Corporation of

 

 

 

Spartanburg, S.C.

 

 

 

 

 

By:

       /s/ Kym J. Cleveland

 

By:

       /s/ Marvin Siegel

 

 

 

 

 

Its:

       President

 

Its:

       President

 

 

 

 

 

INDIVIDUAL OWNERS (LISTED ON EXHIBIT B):

 

 

 

 

 

 

 

 

/s/ Mike Brenner

 

/s/ Frank Brenner

Mike Brenner

 

Frank Brenner

 

 

 

 

 

Estate of Melvin Gordon

 

Alfred A. Gordon Family Trust

 

 

 

 

 

By:

/s/ Kalman Gordon /s/ Saul Gordon

 

By:

       /s/ Richard Gordon

 

 

 

 

 

Its:

       Executors

 

Its:

       Trustee

 

 

 

 

 

 /s/ Saul Gordon

 

 /s/ Barry Gordon

Saul Gordon

 

Barry Gordon

 

72

--------------------------------------------------------------------------------


 

 /s/ Charlotte Margolis

 

 /s/ Mark Gordon

Charlotte Margolis

 

Mark Gordon

 

 

 

 

 /s/ Craig Gordon

 

  /s/ Richard Gordon

Craig Gordon

 

Richard Gordon

 

 

 

 

  /s/ Susan Sandler

 

  /s/ Wendy Pake

Susan Sandler

 

Wendy Pake

 

 

 

 

  /s/ Louis Gordon

 

 /s/ Robert Gordon

Louis Gordon

 

Robert Gordon

 

 

 

 

  /s/ D.H. Griffin

 

 /s/ David H. Griffin, Jr.

D.H. Griffin

 

David H. Griffin, Jr.

 

 

 

 

  /s/ Bonita Mitchell

 

  /s/ Melody London

Bonita Mitchell

 

Melody London

 

 

 

 

 

  /s/ William Perry

 

  /s/ Roger Ruminski

William Perry

 

Roger Ruminski

 

 

 

 

 

  /s/ Keith Rosen

 

  /s/ Ed Bradley

Keith Rosen

 

Ed Bradley

 

 

 

 

 

  /s/ Scott D. McDaniel

 

 /s/ Tim S. Bryan

Scott D. McDaniel

 

Tim S. Bryan

 

 

 

 

 

  /s/ Nick Urban

 

  /s/ Kalman Gordon

Nick Urban

 

Kalman Gordon

 

 

 

 

 

  /s/ John J. Deschens

 

  /s/ Marvin Siegel

John J. Deschenes

 

Marvin Siegel

 

 

 

 

 

  /s/ Ken Siegel

 

  /s/ Paul Siegel

Ken Siegel

 

Paul Siegel

 

 

 

 

 

  /s/ Steve Siegel

 

  /s/ Harold Kennedy

Steve Siegel

 

Harold Kennedy

 

 

 

 

 

  /s/ Jeff Kennedy

 

  /s/ Brian Kennedy

Jeff Kennedy

 

Brian Kennedy

 

 

 

 

 

  /s/ Maria Kennedy

 

  /s/ Kym Cleveland

Maria Kennedy

 

Kym Cleveland

 

73

--------------------------------------------------------------------------------


 

     /s/ Kelly Cleveland

 

  /s/ Charles Cleveland

Kelly Cleveland

 

Charles Cleveland

 

 

 

 

 

  /s/Dorothy Cleveland

 

 

 

Dorothy Cleveland

 

 

 

 

74

--------------------------------------------------------------------------------


 

Exhibit A

 

Persons that are Members of the Sellers

 

Seller Members of ASAP Investors:

 

M&F Recycling, Inc.

St. Andrews Enterprises, Inc.

Hilltop Holdings, Inc.

Scrapman, Inc.

MSUM, Inc.

Del Boca Vista, Inc.

DD&F, Inc.

Stephen W. Earp

SDM, Inc.

Deschenes Group, Inc.

SNA Enterprises, Inc.

Millman, Inc.

 

Seller Members of CRG Investors:

 

Spartan Iron and Metal Corporation of Wellford, S.C.

K&W Recycling, Inc.

Carolina Scrap Processors, Inc.

Spartan Iron and Metal Corporation of Spartanburg, S.C.

 

75

--------------------------------------------------------------------------------


 

Exhibit B

 

Individual Owners

 

Individual Owners of Seller Members of ASAP Investors:

 

M&F Recycling, Inc.

 

 

Mike Brenner

 

 

Frank Brenner

 

 

 

 

St. Andrews Enterprises, Inc.

 

 

Estate of Melvin Gordon

 

 

Saul Gordon

 

 

Kalman Gordon

 

 

Alfred A. Gordon Family Trust

 

 

Barry Gordon

 

 

Charlotte Margolis

 

 

Mark Gordon

 

 

Craig Gordon

 

 

Richard Gordon

 

 

Susan Sandler

 

 

Wendy Pake

 

 

Louis Gordon

 

 

Robert Gordon

 

 

 

 

Hilltop Holdings, Inc.

 

 

D.H. Griffin

 

 

David H. Griffin, Jr.

 

 

Bonita Mitchell

 

 

Melody London

 

 

 

 

Scrapman, Inc.

 

 

William Perry

 

 

MSUM, Inc.

 

 

Roger Ruminski

 

 

Del Boca Vista, Inc.

 

 

Keith Rosen

 

 

DD&F, Inc.

 

 

Ed Bradley

 

 

SDM, Inc.

 

 

Scott D. McDaniel

 

 

Deschenes Group, Inc.

 

 

John J. Deschenes

 

 

SNA Enterprises, Inc.

 

 

Tim S. Bryan

 

 

Millman, Inc.

 

 

Nick Urban

 

76

--------------------------------------------------------------------------------


 

Individual Owners of Seller Members of CRG Investors:

 

Spartan Iron and Metal Corporation of Wellford, S.C.

 

 

Marvin Siegel

 

 

Ken Siegel

 

 

Paul Siegel

 

 

Steve Siegel

 

 

 

 

K&W Recycling, Inc.

 

 

Harold Kennedy

 

 

Jeff Kennedy

 

 

Brian Kennedy

 

 

Maria Kennedy

 

 

 

 

Carolina Scrap Processors, Inc.

 

 

Kym Cleveland

 

 

Kelly Cleveland

 

 

Charles Cleveland

 

 

Dorothy Cleveland

 

 

 

 

Spartan Iron and Metal Corporation of Spartanburg, S.C.

 

 

Marvin Siegel

 

Griffin Individual Owners:

 

 

D.H. Griffin

 

David H. Griffin, Jr.

 

Bonita Mitchell

 

Melody London

 

 

Gordon Individual Owners:

 

 

Estate of Melvin Gordon

 

Saul Gordon

 

Kalman Gordon

 

Alfred A. Gordon Family Trust

 

Barry Gordon

 

Charlotte Margolis

 

Mark Gordon

 

Craig Gordon

 

Richard Gordon

 

Susan Sandler

 

Wendy Pake

 

Louis Gordon

 

Robert Gordon

 

 

77

--------------------------------------------------------------------------------


 

Exhibit C

 

Exceptions to Noncompetition and Nonsolicitation

 

A.            Exceptions to Noncompetition and Nonsolicitation

 

1.             MRR Southern, LLC

 

D.H. Griffin, Sr., D.H. Griffin, Jr. and Juan K. Carroll are members of D.H.
Griffin Investments, LLC, which is one of two fifty percent members of MRR
Southern, LLC (“MRR”).  MRR is engaged in the landfill business, which may have
operations in the Territory.  Part of MRR’s landfill operations includes having
transfer stations and reclamation facilities.  At the reclamation facilities
substantial amounts of materials, including scrap metal, that would otherwise be
disposed in landfills are extracted and sold.  MRR does not have an auto and
white goods scrap metal shredder, and this exception to the noncompetition
covenants of Section 7.4(c) and Section 7.4(d) does not permit MRR to install or
otherwise own or lease such a shredder in its business.  Moreover, for as long
as any Equity Owner or Affiliate of an Equity Owner owns a direct or indirect
equity or beneficial ownership interest in MRR, they will cause MRR to not
purchase any material amounts of ferrous or non-ferrous scrap metal for purposes
of resale.

 

2.             Gordon Recyclers, Inc. and Gordon Industries, Inc.

 

Members of the Gordon family are owners of Gordon Recyclers, Inc. and Gordon
Industries, Inc. (individually a “Gordon Scrap Entity” and collectively the
“Gordon Scrap Entities”), which are involved in the Protected Business at 1300
Salisbury Road, Statesville, North Carolina.  The Gordon Scrap Entities may
continue to engage in the Protected Business at their current facility located
at 1300 Salisbury Road, Statesville, North Carolina, and may increase the size
and scope of the business and operations conducted at that facility, including
purchasing or otherwise acquiring land that is contiguous to those facilities
(or, to the extent used solely for vehicle parking or equipment storage
purposes, land that is within a one mile radius of those facilities), and those
operations will not be deemed to violate the noncompetition covenants of
Section 7.4(c) and Section 7.4(d); except, the Gordon Scrap Entities and their
Affiliates may not employ or otherwise use more than one shredder at that
facility.

 

3.             D. H. Griffin Wrecking Company, Inc.

 


A.             D. H. GRIFFIN WRECKING COMPANY, INC. (“D.H. GRIFFIN WRECKING”) IS
ENGAGED IN THE PROTECTED BUSINESS, WITH OPERATIONS AT 4700 HILLTOP ROAD,
GREENSBORO, NORTH CAROLINA; 2365 MALABROS INDUSTRIAL PARKWAY, ELLENWOOD,
GEORGIA; 4294 HIGHWAY 42, ELLENWOOD, GEORGIA; 2630 PICKLE ROAD, KNOXVILLE,
TENNESSEE; AND 305 W. QUINCY AVENUE, KNOXVILLE, TENNESSEE (THE TENNESSEE
FACILITIES MAY BE REFERRED TO AS THE “TENNESSEE FACILITIES,” AND ALL THE
DESCRIBED FACILITIES (INCLUDING THE TENNESSEE FACILITIES) MAY BE REFERRED TO AS
THE “D.H. GRIFFIN WRECKING FACILITIES”).


 


B.             SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH 3, AND WITH RESPECT
TO D.H. GRIFFIN WRECKING’S TENNESSEE FACILITIES, D. H. GRIFFIN WRECKING MAY
CONTINUE TO ENGAGE

 

78

--------------------------------------------------------------------------------



 


IN THE PROTECTED BUSINESS WITHIN THE TERRITORY FROM THE TENNESSEE FACILITIES AND
THERE ARE NO LIMITATIONS ON THE ABILITY OF D.H. GRIFFIN TO ADD SHREDDERS TO ITS
TENNESSEE FACILITIES.


 


C.             WITH RESPECT TO D.H. GRIFFIN WRECKING FACILITIES AND THEIR
OPERATIONS, D. H. GRIFFIN WRECKING (AND ITS AFFILIATES) MAY NOT ENGAGE IN OR
CONDUCT A PROTECTED BUSINESS WITHIN THE TERRITORY FROM ANY FACILITY OTHER THAN
THE D.H. GRIFFIN WRECKING FACILITIES.


 


D.             IN ADDITION TO THE RESTRICTIONS IN THIS AGREEMENT, AS PROVIDED OR
LIMITED BY THIS EXHIBIT C, D. H. GRIFFIN WRECKING MAY NOT ACQUIRE, EXPAND OR
OTHERWISE LOCATE A PROTECTED BUSINESS FACILITY WITHIN THE TERRITORY, EXCEPT THAT
WITH RESPECT TO D. H. GRIFFIN WRECKING’S PROTECTED BUSINESS FACILITIES LOCATED
IN NORTH CAROLINA AND GEORGIA, D. H. GRIFFIN WRECKING (AND ITS AFFILIATES) MAY
CONTINUE TO ENGAGE IN THE PROTECTED BUSINESS AT ITS CURRENT FACILITIES LOCATED
AT 4700 HILLTOP ROAD, GREENSBORO, NORTH CAROLINA, 2365 MALABROS INDUSTRIAL
PARKWAY, ELLENWOOD, GEORGIA, AND 4294 HIGHWAY 42, ELLENWOOD, GEORGIA, AND MAY
INCREASE THE SIZE AND SCOPE OF THE BUSINESS AND OPERATIONS CONDUCTED AT THOSE
FACILITIES, INCLUDING PURCHASING OR OTHERWISE ACQUIRING LAND THAT IS CONTIGUOUS
TO THOSE FACILITIES (OR, TO THE EXTENT USED SOLELY FOR VEHICLE PARKING OR
EQUIPMENT STORAGE PURPOSES, LAND THAT IS WITHIN A ONE MILE RADIUS OF THOSE
FACILITIES), AND THOSE OPERATIONS WILL NOT BE DEEMED TO VIOLATE THE NONCOMPETE
COVENANTS OF SECTION 7.4(C) AND SECTION 7.4(D); EXCEPT D. H. GRIFFIN WRECKING
AND ITS AFFILIATES MAY NOT EMPLOY OR OTHERWISE USE A SHREDDER AT ANY OF THOSE
FACILITIES.


 


E.             NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS
UNDERSTOOD THAT (I) D. H. GRIFFIN WRECKING IS ENGAGED IN THE DEMOLITION BUSINESS
THROUGHOUT THE UNITED STATES AND THAT D. H. GRIFFIN WRECKING MAY CONTINUE TO
CONDUCT THAT BUSINESS, AND AS PART OF THAT BUSINESS, D.H. GRIFFIN WRECKING MAY
SELL ANY SCRAP MATERIALS DIRECTLY GENERATED FROM THE DEMOLITION OF THE BUILDINGS
OR OTHER STRUCTURES, AND THOSE OPERATIONS WILL NOT BE CLAIMED TO VIOLATE THE
NONCOMPETE COVENANTS OF SECTION 7.4(C) AND SECTION 7.4(D), AND (II) D.H. GRIFFIN
WRECKING (AND ITS AFFILIATES) MAY NOT, IN CONNECTION WITH ITS DEMOLITION
BUSINESS OR OTHERWISE, OPEN UP OR ACQUIRE ANY NEW FACILITY IN THE TERRITORY FOR
PURPOSES OF OPERATING THE PROTECTED BUSINESS, AND IF ANY SUCH NEW FACILITY IS
OPENED UP OR ACQUIRED, A VIOLATION OF THE NONCOMPETE COVENANTS OF
SECTION 7.4(C) AND 7.4(D) WILL OCCUR.


 

4.             Griffin Gordon Recycling, LLC

 

Members of the Gordon family are owners of St. Andrews Enterprises, Inc. 
Members of the Griffin family are owners of Mountain Recycling, Inc.  St.
Andrews Enterprises, Inc. and Mountain Recycling, Inc. each owns 50% of Griffin
Gordon Recycling, LLC (“Griffin Gordon Recycling”), which is involved in the
Protected Business at 1065 3rd Avenue Northwest, Hickory, North Carolina
(“Hickory Facility”) and 1581 Highway U.S. 70, Connelly Springs, North Carolina
(“Connelly Springs Facility” and together with the Hickory Facility, the “NC
Facilities”).  Subject to the provisions of this paragraph, Section 7.4(c) and
Section 7.4(d) will

 

79

--------------------------------------------------------------------------------


 

not apply to Griffin Gordon Recyclers’ (or its Affiliates) NC Facilities and,
therefore, Griffin Gordon Recyclers’ Hickory Facility may continue to engage in
the Protected Business within the Territory; provided, however, Griffin Gordon
Recyclers (and its Affiliates) may not engage in or conduct a Protected Business
within the Territory from any facility other than the NC Facilities. Griffin
Gordon Recyclers may continue to engage in the Protected Business at the NC
Facilities and may increase the size and scope of the business and operations
conducted at the NC Facilities, including purchasing or otherwise acquiring land
that is contiguous to that Hickory Facility or that Connelly Springs Facility
(or, to the extent used solely for vehicle parking or equipment storage
purposes, land that is within a one mile radius of either of those facilities),
and those operations will not be deemed to violate the non compete covenants of
Section 7.4(c) and Section 7.4(d); except Griffin Gordon Recyclers and its
Affiliates may not employ or otherwise use a shredder at the Hickory Facility or
the Connelly Springs Facility.

 

5.             Synergy Recycling, LLC

 

Roger Ruminski, William Perry and Stephen Earp hold ownership interests in
Synergy Recycling, LLC, 104 East Roosevelt Street, Mayodan, North Carolina. 
Synergy Recycling, LLC is engaged in the business of buying, selling, storing,
processing, rebuilding and otherwise recycling used computers and other
electronic equipment and materials, some of which contain scrap metal.  Synergy
Recycling, LLC may continue to engage in the Protected Business within the size
and scope that they were operating at the beginning of 2007, as described in the
preceding sentence (including having the right to repair and replace its
existing equipment), and those continued operations will not be deemed to
violate the noncompetition covenants of Section 7.4(c) and Section 7.4(d).

 

6.             Stephen W. Earp

 

Stephen W. Earp is a duly licensed attorney.  Nothing in Section 7.4(c) and
Section 7.4(d) shall be construed to prevent or limit Mr. Earp from being a
consultant or providing other services to Protected Businesses as part of
Mr. Earp’s legal practice.

 

B.            Sale of Exhibit C Businesses to Independent Third Party (defined
below) and Post-Sale Employment by a Griffin or Gordon Individual Owner.

 

1.             If MRR is (or all or substantially all of its assets are) sold to
an Independent Third Party in an arm’s length sale and except as otherwise
provided in this Agreement, no Griffin and Gordon Individual Owner retains any
ownership in the business operated by MRR prior to the sale, then a Griffin
Individual Owner may, subsequent to such sale, be employed by MRR or such
Independent Third Party; provided however, except as expressly permitted with
respect to such post-sale employment, each Griffin Individual Owner is otherwise
subject to all the provisions, terms, and conditions of Section 7.4.
Notwithstanding the forgoing, after a sale of MRR (or all or substantially all
of its assets) to an Independent Third Party, Section 7.4 shall not thereafter
be applicable to MRR or such Independent Third Party (however, as provided in
the immediately preceding sentence, Section 7.4 shall continue to be applicable
to each Griffin and Gordon Individual Owner in accordance with the immediately
preceding sentence).

 

80

--------------------------------------------------------------------------------


 

2.             If both of the Gordon Scrap Entities are (or all or substantially
all of their assets are) sold to an Independent Third Party in an arm’s length
sale and except as otherwise provided in this Agreement, no Griffin and Gordon
Individual Owner retains any ownership in the business operated by Gordon Scrap
Entities prior to the sale, then a Gordon Individual Owner may, subsequent to
such sale, be employed by the Gordon Scrap Entities or such Independent Third
Party; provided however, except as expressly permitted with respect to such
post-sale employment, each Gordon Individual Owner is otherwise subject to all
the provisions, terms, and conditions of Section 7.4. Notwithstanding the
forgoing, after a sale of a Gordon Scrap Entity (or all or substantially all of
its assets) to an Independent Third Party, Section 7.4 shall not thereafter be
applicable to that Gordon Scrap Entity or such Independent Third Party (however,
as provided in the immediately preceding sentence, Section 7.4 shall continue to
be applicable to each Griffin and Gordon Individual Owner in accordance with the
immediately preceding sentence).

 

3.             If D.H. Griffin Wrecking is (or all or substantially all of its
assets are) sold to an Independent Third Party in an arm’s length sale and
except as otherwise provided in this Agreement, no Griffin and Gordon Individual
Owner retains any ownership in the business operated by D.H. Griffin Wrecking
prior to the sale, then a Griffin Individual Owner may, subsequent to such sale,
be employed by D.H. Griffin Wrecking or such Independent Third Party; provided
however, except as expressly permitted with respect to such post-sale
employment, each Griffin Individual Owner is otherwise subject to all the
provisions, terms, and conditions of Section 7.4. Notwithstanding the forgoing,
after a sale of D. H. Griffin Wrecking (or all or substantially all of its
assets) to an Independent Third Party, Section 7.4 shall not thereafter be
applicable to D. H. Griffin Wrecking or such Independent Third Party (however,
as provided in the immediately preceding sentence, Section 7.4 shall continue to
be applicable to each Griffin and Gordon Individual Owner in accordance with the
immediately preceding sentence).

 

4.             If Griffin Gordon Recycling is (or all or substantially all of
its assts are) sold to an Independent Third Party in an arm’s length sale and
except as otherwise provided in this Agreement, no Griffin and Gordon Individual
Owner retains any ownership in the business operated by Griffin Gordon Recycling
prior to the sale, then a Griffin and Gordon Individual Owner may, subsequent to
such sale, be employed by Griffin Gordon Recyclers or such Independent Third
Party; provided however, except as expressly limited to such post-sale
employment, each Griffin and Gordon Individual Owner is otherwise subject to all
the provisions, terms, and conditions of Section 7.4. Notwithstanding the
forgoing, after a sale of Griffin Gordon Recycling (or all or substantially all
of its assets) to an Independent Third Party, Section 7.4 shall not thereafter
be applicable to Griffin Gordon Recycling or such Independent Third Party
(however, as provided in the immediately preceding sentence, Section 7.4 shall
continue to be applicable to each Griffin and Gordon Individual Owner in
accordance with the immediately preceding sentence).

 

5.             As used herein, the term “Designated Entities” shall mean each of
D. H. Griffin Investments, LLC, MRR, Gordon Recyclers, Inc., Gordon
Industries, Inc., D. H. Griffin Wrecking, Mountain Recycling, Inc., St. Andrews
Enterprises, Inc., and Griffin Gordon Recycling, and the term “Designated
Entity” shall mean any one of the Designated Entities.

 

81

--------------------------------------------------------------------------------


 

6.             For purposes of this Exhibit C, an Independent Third Party is a
Person that is not an Affiliate of any Griffin and Gordon Individual Owner and
is not otherwise, directly or indirectly, owned by any Griffin and Gordon
Individual Owner or any family member of a Griffin and Gordon Individual Owner.
Notwithstanding the foregoing, in connection with the sale of a Designated
Entity (or all or substantially all of its assets) to an Independent Third Party
in an arm’s length sale where the Independent Third Party is a Publicly Traded
Corporation, the Griffin or Gordon Individual Owners may acquire or hold up to
an aggregate of 5% of the publicly traded securities of such Publicly Traded
Corporation. A “Publicly Traded Corporation” is a corporation or other legal
entity whose securities are traded on the NASDAQ Global Market, NASDAQ Global
Select Market, the New York Stock Exchange or the American Stock Exchange.

 

7.             For the avoidance of doubt, neither Section 7.4 nor this
Exhibit C shall prevent one or more of any of the Griffin and Gordon Individual
Owners (or Affiliates) from merging, consolidating, combining or selling the
equity interests or assets of any or all of the Designated Entities (such
merger, consolidation, combination, or sale may be referred to individually as a
“Sale Transaction” or collectively as “Sale Transactions”), whether under the
on-going ownership of Griffin or Gordon Individual Owners (or Affiliates) or an
Independent Third Party; provided however such Sale Transaction or Sale
Transactions shall not release the Griffin and Gordon Individual Owners of their
obligations under Section 7.4 and this Exhibit C. .

 

82

--------------------------------------------------------------------------------